Case 2:17-cv-04140-DWL Document 89-12 Filed 10/09/18 Page 1 of 113




                      EXHIBIT 12
                    Case 2:17-cv-04140-DWL Document 89-12 Filed 10/09/18 Page 2 of 113
Analyzed Business Checking
Account number:            4350   ■   January 1, 2016 - January 31, 2016   ■   Page 1 of 4




                                                                                   Questions?
                                                                                   Available by phone 24 hours a day, 7 days a week:
                                                                                    1-800-CALL-WELLS (1-800-225-5935)

DANZIK APPLIED SCIENCES LLC                                                        Online: wellsfargo.com
14747 N NORTHSIGHT BLVD STE 111-133
                                                                                   Write: Wells Fargo Bank, N.A. (038)
SCOTTSDALE AZ 85260-2631                                                                  P.O. Box 6995
                                                                                          Portland, OR 97228-6995




Account summary
Analyzed Business Checking
Account number               Beginning balance                 Total credits                    Total debits             Ending balance
      4350                           $1,726.97                  $24,960.00                     -$26,651.89                       $35.08


Credits
 Electronic deposits/bank credits
 Effective     Posted
 date          date                     Amount     Transaction detail
               01/04                     600.00    Paypal Transfer 160103 4Sq229Bmunq5Y Dennis Danzik
               01/04                     700.00    Paypal Transfer 160101 4Sq229Bjawhns Dennis Danzik
               01/04                     500.00    Paypal Transfer 160104 4Sq229Bqnerfc Dennis Danzik
               01/05                   1,000.00    Paypal Transfer 160105 4Sq229Brvcj7W Dennis Danzik
               01/05                   2,800.00    Paypal Transfer 160105 4Sq229BT2Rcay Dennis Danzik
               01/06                   2,100.00    Paypal Transfer 160106 4Sq229Bunczpw Dennis Danzik
               01/11                  11,000.00    Online Transfer From M2R Licensing LLC Business Checking xxxxxx7926 Ref
                                                   #Ibegfg3Rmw on 01/11/16
               01/12                       3.00    Online Transfer From Center Point Propertie Business Checking xxxxxx6590
                                                   Ref #Ibe8McBpkl on 01/12/16
               01/12                       4.00    Online Transfer From Solverdi Worldwide Cor Business Checking xxxxxx3530
                                                   Ref #Ibe8McBpzp on 01/12/16
               01/12                      18.00    Online Transfer From Danzik Applied Science Business Checking xxxxxx2590
                                                   Ref #Ibe5Q9Wzb9 on 01/12/16
               01/12                      55.00    Online Transfer From Solverdi Worldwide Cor Business Checking xxxxxx2153
                                                   Ref #Ibecjdwbrl on 01/12/16
               01/15                    300.00     Edeposit IN Branch/Store 01/15/16 11:19:46 Am 8675 N Scottsdale Rd
                                                   Scottsdale AZ 4350
               01/19                    375.00     Edeposit IN Branch/Store 01/16/16 12:57:04 PM 8991 E Mountain View Rd
                                                   Scottsdale AZ 4350
               01/25                    975.00     Paypal Transfer 160124 4Sq229D7Ha3R8 Dennis Danzik
               01/25                    480.00     Paypal Transfer 160125 4Sq229D7Uey5E Dennis Danzik




    (38)
    Sheet Seq = 0012185
    Sheet 00001 of 00004
                    Case 2:17-cv-04140-DWL Document 89-12 Filed 10/09/18 Page 3 of 113
Account number:            4350   ■   January 1, 2016 - January 31, 2016   ■   Page 2 of 4




 Electronic deposits/bank credits (continued)
 Effective     Posted
 date          date                     Amount     Transaction detail
               01/26                     350.00    Paypal Transfer 160126 4Sq229DA5SM74 Dennis Danzik
               01/29                   3,700.00    Online Transfer From Rdx Energy Group LLC Business Checking xxxxxx2393
                                                   Ref #Ibexwvlh7M on 01/29/16
                                  $24,960.00       Total electronic deposits/bank credits

                                  $24,960.00       Total credits



Debits
 Electronic debits/bank debits
 Effective     Posted
 date          date                    Amount      Transaction detail
               01/04                    15.00      Online Transfer to Center Point Properties Business Checking xxxxxx6590 Ref
                                                   #Ibetzkc3L3 on 01/01/16
               01/04                      88.00    Online Transfer Ref #Iben7Gck7Y to Business Card Xxxxxxxxxxxx9799 on
                                                   01/01/16
               01/04                      15.00    Online Transfer to Solverdi Worldwide Corpo Business Checking xxxxxx3530
                                                   Ref #Ibetzkm6Hp on 01/02/16
               01/04                   1,500.00    Online Transfer to Solverdi Worldwide Corpo Business Checking xxxxxx2153
                                                   Ref #Iber4J62Cg on 01/02/16
               01/04                   1,200.00    Online Transfer to Solverdi Worldwide Corpo Business Checking xxxxxx2153
                                                   Ref #Ibe8M93Trm on 01/04/16
               01/05                    500.00     Online Transfer to Solverdi Worldwide Corpo Business Checking xxxxxx2153
                                                   Ref #Ibe5Q82H6K on 01/05/16
               01/05                   1,000.00    Online Transfer to Solverdi Worldwide Corpo Business Checking xxxxxx2153
                                                   Ref #Ibe5Q853Qp on 01/05/16
               01/05                       4.56    Online Transfer Ref #Ibe5Q85Dgw to Business Card Xxxxxxxxxxxx9799 on
                                                   01/05/16
               01/06                   2,900.00    Online Transfer to Solverdi Worldwide Corpo Business Checking xxxxxx2153
                                                   Ref #Ibekbg9Gpv on 01/06/16
               01/06                   2,100.00    Online Transfer to Solverdi Worldwide Corpo Business Checking xxxxxx2153
                                                   Ref #Ibekbgds6B on 01/06/16
               01/08                       4.90    Purchase authorized on 01/07 USPS03638495582510 Phoenix AZ
                                                   S586007676855165 Card 3380
               01/11                    123.71     Client Analysis Srvc Chrg 160108 Svc Chge 1215 000006403734350
               01/11                     20.00     Online Transfer to Danzik Applied Sciences Business Checking xxxxxx2590 Ref
                                                   #Ibe8Mc25Wk on 01/11/16
               01/11                  11,000.00    Online Transfer to M2R Licensing LLC Business Checking xxxxxx7926 Ref
                                                   #Iber4Ll6Vg on 01/11/16
               01/12                      35.00    Overdraft Fee for a Transaction Posted on 01/11 $11,000.00 Online Transfer
                                                   to M2R Licensing LLC Busi Ness Checking xxxxxx7926
 01/12         01/14                      55.00    Online Transfer Credit Reversal
               01/14                      97.73    Recurring Payment authorized on 01/13 Norton *AP11751757 877-294-5265
                                                   CA S306013124280491 Card 3380
               01/15                      35.00    Overdraft Fee for a Transaction Posted on 01/14 $97.73 Recurring Payment
                                                   Authori Zed on 01/13 Norton *AP11751757 877-294-




    Sheet Seq = 0012186
    Sheet 00002 of 00004
                      Case 2:17-cv-04140-DWL Document 89-12 Filed 10/09/18 Page 4 of 113
Account number:                   350    ■    January 1, 2016 - January 31, 2016           ■   Page 3 of 4




  Electronic debits/bank debits (continued)
  Effective      Posted
  date           date                          Amount          Transaction detail
                 01/15                          112.00         Online Transfer to Solverdi Worldwide Corpo Business Checking xxxxxx2153
                                                               Ref #Ibe5Qc62Q7 on 01/15/16
                 01/19                            14.99        Recurring Payment authorized on 01/18 Legalzoom Advantag 888-3100151
                                                               CA S466018345844636 Card 3380
                 01/19                           65.00         Danzik Applied S WF Payroll 160119 7012001 Payroll Invoice
                 01/19                          250.00         Online Transfer to Solverdi Worldwide Corpo Business Checking xxxxxx2153
                                                               Ref #Ibetzqbcts on 01/19/16
                 01/21                              5.00       Online Transfer to Danzik Applied Sciences Business Checking xxxxxx3844 Ref
                                                               #Ibe5Qdjddk on 01/21/16
                 01/25                         1,400.00        Online Transfer to Solverdi Worldwide Corpo Business Checking xxxxxx2153
                                                               Ref #Iber4Qdh26 on 01/25/16
                 01/26                           71.00         Danzik Applied S WF Payroll 160126 7012001 Payroll Invoice
                 01/29                          200.00         Online Transfer to Solverdi Worldwide Corpo Business Checking xxxxxx2153
                                                               Ref #Ibecjkhghr on 01/29/16
                 01/29                         3,590.00        Online Transfer to Solverdi Worldwide Corpo Business Checking xxxxxx2153
                                                               Ref #Ibe8Mj3Xfz on 01/29/16
                                          $26,401.89           Total electronic debits/bank debits

  Checks paid
  Number                       Amount         Date     Number               Amount                 Date
  2694                          150.00       01/27     2696 *                100.00               01/29
                                               $250.00     Total checks paid
   * Gap in check sequence.

                                          $26,651.89           Total debits



Daily ledger balance summary
  Date                                        Balance      Date                                    Balance      Date                Balance
  12/31                                      1,726.97      01/11                                    -44.20      01/21                 41.08
  01/04                                        708.97      01/12                                      0.80      01/25                 96.08
  01/05                                      3,004.41      01/14                                   -151.93      01/26                375.08
  01/06                                        104.41      01/15                                      1.07      01/27                225.08
  01/08                                         99.51      01/19                                     46.08      01/29                 35.08
                 Average daily ledger balance                  $334.98




         IMPORTANT ACCOUNT INFORMATION

Effective January 1, 2016, Wells Fargo is updating the descriptions of its procedures for verifying transactions in the
existing agreements governing Company's deposit account. In the event of a conflict between this update and the
existing agreements, this update will control.

The provisions in the existing agreements pertaining to verification of transactions are deleted and replaced
with the following:




      Sheet Seq = 0012187
      Sheet 00003 of 00004
                          Case 2:17-cv-04140-DWL Document 89-12 Filed 10/09/18 Page 5 of 113
Account number:                     4350   ■   January 1, 2016 - January 31, 2016          ■   Page 4 of 4




"Verification of Transactions.

All transactions are subject to Bank's verification. This includes cash, items, or other funds offered for deposit for which
Bank has provided a receipt. Bank does not verify all transactions. Bank reserves the right to reverse or otherwise adjust,
at any time without prior notice to Company, any debit or credit Bank believes Bank has erroneously made to
Company's Account.

It is Company's responsibility, and Bank has no obligation, to make sure the declared amount of funds offered for
deposit is accurate. If Bank determines a discrepancy exists between the declared and the actual amount of the funds,
Bank is permitted to adjust (debit or credit) Company's Account. Bank is also permitted to use the declared amount as
the correct amount to be deposited and to not adjust a discrepancy if it is less than Bank's standard adjustment amount.
Bank is permitted to vary its standard adjustment amount from time to time without notice to Company and to use
different amounts depending on account type.

If Company notifies Bank of an error in the amount of a deposit shown on Company's Account statement within 30 days
of the date Bank mails or otherwise makes the account statement available to Company, Bank will review the deposit
and make any adjustment Bank determines is appropriate, subject to any applicable fees. If Company fails to notify Bank
during this timeframe, the deposit amount on Company's statement will be considered correct. This means that if the
actual amount is less than the amount on the statement, the difference will become Company's property. If the actual
amount is more than the amount shown on the statement, the difference will become Bank's property.

If Company's account is a Commercial Deposit Account or an analyzed business deposit account, Company may arrange
for Bank to adjust all discrepancies identified during any verification without regard to Bank's standard adjustment
amount by contacting its relationship manager."

For questions, please contact your local banker or relationship manager or call the number listed on your
account statement.




NOTICE: Wells Fargo Bank, N.A. may furnish information about accounts belonging to individuals, including sole
proprietorships, to consumer reporting agencies. If this applies to you, you have the right to dispute the accuracy of
information that we have reported by writing to us at: Overdraft Collections and Recovery PO Box 5058 Portland, OR.
97208-5058. You must describe the specific information that is inaccurate or in dispute and the basis for any dispute with
supporting documentation. In the case of information that relates to an identity theft, you will need to provide us with an
identity theft report.




©2010 Wells Fargo Bank, N.A.
All rights reserved. Member FDIC.




       Sheet Seq = 0012188
       Sheet 00004 of 00004
                    Case 2:17-cv-04140-DWL Document 89-12 Filed 10/09/18 Page 6 of 113
Analyzed Business Checking
Account number:            4350   ■   February 1, 2016 - February 29, 2016      ■   Page 1 of 4




                                                                                      Questions?
                                                                                      Available by phone 24 hours a day, 7 days a week:
                                                                                       1-800-CALL-WELLS (1-800-225-5935)

DANZIK APPLIED SCIENCES LLC                                                           Online: wellsfargo.com
14747 N NORTHSIGHT BLVD STE 111-133
                                                                                      Write: Wells Fargo Bank, N.A. (038)
SCOTTSDALE AZ 85260-2631                                                                     P.O. Box 6995
                                                                                             Portland, OR 97228-6995




Account summary
Analyzed Business Checking
Account number               Beginning balance                  Total credits                      Total debits             Ending balance
      4350                              $35.08                   $29,522.00                       -$29,497.52                       $59.56


Credits
 Electronic deposits/bank credits
 Effective     Posted
 date          date                    Amount      Transaction detail
               02/01                    350.00     Online Transfer From Rdx Energy Group LLC Business Checking xxxxxx2393
                                                   Ref #Ibetzt9Btf on 01/30/16
               02/01                     75.00     Online Transfer From Solverdi Worldwide Cor Business Checking xxxxxx2153
                                                   Ref #Ibe5Qhmrm8 on 02/01/16
               02/04                    500.00     Online Transfer From Rdx Energy Group LLC Business Checking xxxxxx2393
                                                   Ref #Ibe2th545P on 02/04/16
               02/05                  4,820.00     Online Transfer From Rdx Energy Group LLC Business Checking xxxxxx2393
                                                   Ref #Iben7Sdlwc on 02/05/16
               02/05                  2,265.00     Online Transfer From Rdx Energy Group LLC Business Checking xxxxxx2393
                                                   Ref #Ibe5Qk3Ylf on 02/05/16
               02/08                    480.00     Paypal Transfer 160206 4Sq229E4Mf84J Dennis Danzik
               02/08                    500.00     Paypal Transfer 160206 4Sq229E3Tlvyq Dennis Danzik
               02/08                  1,500.00     Paypal Transfer 160206 4Sq229E5Vuwca Dennis Danzik
               02/09                    400.00     Online Transfer From Solverdi Worldwide Cor Business Checking xxxxxx2153
                                                   Ref #Iben7T948G on 02/09/16
               02/10                    400.00     Online Transfer From Danzik Applied Science Business Checking xxxxxx2590
                                                   Ref #Ibecjp77SD on 02/10/16
               02/10                    300.00     Online Transfer From Solverdi Worldwide Cor Business Checking xxxxxx2153
                                                   Ref #Ibekbs6Zc4 on 02/10/16
               02/12                  1,682.00     Edeposit IN Branch/Store 02/12/16 01:28:13 PM 10921 N Scottsdale Rd
                                                   Scottsdale AZ 3380
               02/16                  2,500.00     Online Transfer From Solverdi Worldwide Cor Business Checking xxxxxx2153
                                                   Ref #Ibekbtttdv on 02/15/16
               02/17                    500.00     Jpmorgan Chase Quickpay 160217 5188769640 Dennis Danzik




    (38)
    Sheet Seq = 0012811
    Sheet 00001 of 00004
                    Case 2:17-cv-04140-DWL Document 89-12 Filed 10/09/18 Page 7 of 113
Account number:            350   ■   February 1, 2016 - February 29, 2016   ■   Page 2 of 4




 Electronic deposits/bank credits (continued)
 Effective     Posted
 date          date                   Amount      Transaction detail
               02/18                 2,250.00     Deposit Made In A Branch/Store
               02/19                   500.00     Transfer From Murray Joseph Ref # Ppecjrp3Kl
               02/19                 2,000.00     Online Transfer From Solverdi Worldwide Cor Business Checking xxxxxx2153
                                                  Ref #Iben7Xfxgz on 02/19/16
               02/24                 8,500.00     WT Fed#00871 First National Ban /Org=Steve Bolin Timber Deed Srf# 022416
                                                  Sbl 00871 Trn#160224105048 Rfb#
                                 $29,522.00       Total electronic deposits/bank credits

                                 $29,522.00       Total credits



Debits
 Electronic debits/bank debits
 Effective     Posted
 date          date                   Amount      Transaction detail
               02/01                   20.00      Online Transfer to Center Point Properties Business Checking xxxxxx6590 Ref
                                                  #Ibe5Qgvszq on 01/30/16
               02/01                    20.00     Online Transfer to Danzik Applied Sciences Business Checking xxxxxx0649 Ref
                                                  #Iben7Q8H3W on 01/30/16
               02/03                   329.45     Purchase authorized on 02/02 Centurylink 800-603-6000 CO
                                                  S586032435029386 Card 3380
               02/04                   500.00     Online Transfer to Solverdi Worldwide Corpo Business Checking xxxxxx2153
                                                  Ref #Ibetzw3Mkw on 02/04/16
               02/05                 4,700.00     Online Transfer to Solverdi Worldwide Corpo Business Checking xxxxxx2153
                                                  Ref #Ibe2Thh9Kw on 02/05/16
               02/05                 2,200.00     Online Transfer to Solverdi Worldwide Corpo Business Checking xxxxxx2153
                                                  Ref #Ibe8Mljykn on 02/05/16
               02/08                 2,500.00     Online Transfer to Solverdi Worldwide Corpo Business Checking xxxxxx2153
                                                  Ref #Ibekbrkbpd on 02/08/16
               02/09                    10.00     Online Transfer to Danzik Applied Sciences Business Checking xxxxxx2582 Ref
                                                  #Ibexwytyx5 on 02/09/16
               02/09                   400.00     Online Transfer to Rdx Energy Group LLC Business Checking xxxxxx2393 Ref
                                                  #Iber4Vtqny on 02/09/16
               02/11                    68.68     Client Analysis Srvc Chrg 160210 Svc Chge 0116 000006403734350
               02/12                   738.91     Purchase authorized on 02/11 Vzwrlss*Ivr Vw 800-922-0204 NJ
                                                  S586041708984799 Card 3380
               02/12                    32.37     Purchase authorized on 02/12 Office Max/Offi 16259 Scottsdale AZ
                                                  P00466043644998922 Card 3380
               02/16                    22.45     Purchase Intl authorized on 02/12 Provincial Registr Calgary CD
                                                  S626046544367387 Card 3380
               02/16                     0.67     International Purchase Transaction Fee
               02/16                    50.00     Online Transfer to Danzik Applied Sciences Business Checking xxxxxx2590 Ref
                                                  #Ibe8Mnrm54 on 02/14/16
               02/16                      5.00    Online Transfer to Danzik Applied Sciences Business Checking xxxxxx3844 Ref
                                                  #Ibe8Mnrm8V on 02/14/16
               02/16                 1,500.00     Online Transfer to Solverdi Worldwide Corpo Business Checking xxxxxx2153
                                                  Ref #Iber4Xnbd7 on 02/15/16




    Sheet Seq = 0012812
    Sheet 00002 of 00004
                      Case 2:17-cv-04140-DWL Document 89-12 Filed 10/09/18 Page 8 of 113
Account number:                 4350     ■   February 1, 2016 - February 29, 2016             ■   Page 3 of 4




  Electronic debits/bank debits (continued)
  Effective      Posted
  date           date                          Amount          Transaction detail
                 02/16                           65.00         Danzik Applied S WF Payroll 160216 7012001 Payroll Invoice
                 02/16                        2,300.00         Online Transfer to M2R Licensing LLC Business Checking xxxxxx7926 Ref
                                                               #Iben7WF6x3 on 02/16/16
                 02/17                          300.00         Online Transfer to Danzik Applied Sciences Business Checking xxxxxx2590 Ref
                                                               #Ibetzzstnl on 02/17/16
  02/16          02/18                        2,500.00         Online Transfer Credit Reversal
                 02/18                        2,600.00         Online Transfer to Solverdi Worldwide Corpo Business Checking xxxxxx2153
                                                               Ref #Ibe2Tm3Yb4 on 02/18/16
                 02/19                            35.00        Overdraft Fee for a Transaction Posted on 02/18 $2,600.00 Online Transfer to
                                                               Solverdi Worldwide Corpo Bus Iness Checking xxxxxx2153
                 02/19                            14.99        Recurring Payment authorized on 02/18 Legalzoom Advantag 888-3100151
                                                               CA S386049353833602 Card 3380
                 02/23                            60.00        Online Transfer to Solverdi Worldwide Corpo Business Checking xxxxxx2153
                                                               Ref #Ibecjsv4Xk on 02/23/16
                 02/24                        8,450.00         Online Transfer to Solverdi Worldwide Corpo Business Checking xxxxxx2153
                                                               Ref #Ibecjt5Bk3 on 02/24/16
                                          $29,422.52           Total electronic debits/bank debits

  Checks paid
  Number                       Amount  Date
  2695                          75.00 02/01
                                         $75.00                Total checks paid

                                          $29,497.52           Total debits



Daily ledger balance summary
  Date                                       Balance      Date                                     Balance      Date                  Balance
  01/31                                        35.08      02/09                                     170.63      02/17                  469.55
  02/01                                       345.08      02/10                                     870.63      02/18               -2,380.45
  02/03                                        15.63      02/11                                     801.95      02/19                   69.56
  02/04                                        15.63      02/12                                   1,712.67      02/23                    9.56
  02/05                                       200.63      02/16                                     269.55      02/24                   59.56
  02/08                                       180.63
                 Average daily ledger balance                  $144.88




         IMPORTANT ACCOUNT INFORMATION

Effective January 1, 2016, Wells Fargo is updating the descriptions of its procedures for verifying transactions in the
existing agreements governing Company's deposit account. In the event of a conflict between this update and the
existing agreements, this update will control.

The provisions in the existing agreements pertaining to verification of transactions are deleted and replaced
with the following:




      Sheet Seq = 0012813
      Sheet 00003 of 00004
                          Case 2:17-cv-04140-DWL Document 89-12 Filed 10/09/18 Page 9 of 113
Account number:                     4350   ■   February 1, 2016 - February 29, 2016           ■   Page 4 of 4




"Verification of Transactions.

All transactions are subject to Bank's verification. This includes cash, items, or other funds offered for deposit for which
Bank has provided a receipt. Bank does not verify all transactions. Bank reserves the right to reverse or otherwise adjust,
at any time without prior notice to Company, any debit or credit Bank believes Bank has erroneously made to
Company's Account.

It is Company's responsibility, and Bank has no obligation, to make sure the declared amount of funds offered for
deposit is accurate. If Bank determines a discrepancy exists between the declared and the actual amount of the funds,
Bank is permitted to adjust (debit or credit) Company's Account. Bank is also permitted to use the declared amount as
the correct amount to be deposited and to not adjust a discrepancy if it is less than Bank's standard adjustment amount.
Bank is permitted to vary its standard adjustment amount from time to time without notice to Company and to use
different amounts depending on account type.

If Company notifies Bank of an error in the amount of a deposit shown on Company's Account statement within 30 days
of the date Bank mails or otherwise makes the account statement available to Company, Bank will review the deposit
and make any adjustment Bank determines is appropriate, subject to any applicable fees. If Company fails to notify Bank
during this timeframe, the deposit amount on Company's statement will be considered correct. This means that if the
actual amount is less than the amount on the statement, the difference will become Company's property. If the actual
amount is more than the amount shown on the statement, the difference will become Bank's property.

If Company's account is a Commercial Deposit Account or an analyzed business deposit account, Company may arrange
for Bank to adjust all discrepancies identified during any verification without regard to Bank's standard adjustment
amount by contacting its relationship manager."

For questions, please contact your local banker or relationship manager or call the number listed on your
account statement.




NOTICE: Wells Fargo Bank, N.A. may furnish information about accounts belonging to individuals, including sole
proprietorships, to consumer reporting agencies. If this applies to you, you have the right to dispute the accuracy of
information that we have reported by writing to us at: Overdraft Collections and Recovery PO Box 5058 Portland, OR.
97208-5058. You must describe the specific information that is inaccurate or in dispute and the basis for any dispute with
supporting documentation. In the case of information that relates to an identity theft, you will need to provide us with an
identity theft report.




©2010 Wells Fargo Bank, N.A.
All rights reserved. Member FDIC.




       Sheet Seq = 0012814
       Sheet 00004 of 00004
                   Case 2:17-cv-04140-DWL Document 89-12 Filed 10/09/18 Page 10 of 113
Analyzed Business Checking
Account number:            4350   ■   March 1, 2016 - March 31, 2016   ■   Page 1 of 4




                                                                                  Questions?
                                                                                  Available by phone 24 hours a day, 7 days a week:
                                                                                   1-800-CALL-WELLS (1-800-225-5935)

DANZIK APPLIED SCIENCES LLC                                                       Online: wellsfargo.com
14747 N NORTHSIGHT BLVD STE 111-133
                                                                                  Write: Wells Fargo Bank, N.A. (038)
SCOTTSDALE AZ 85260-2631                                                                 P.O. Box 6995
                                                                                         Portland, OR 97228-6995




Account summary
Analyzed Business Checking
Account number               Beginning balance                 Total credits                   Total debits             Ending balance
      4350                              $59.56                  $82,470.38                    -$82,386.06                     $143.88


Credits
 Electronic deposits/bank credits
 Effective     Posted
 date          date                     Amount     Transaction detail
               03/03                   5,500.00    WT Fed#00284 First National Ban /Org=Steve Bolin Timber Deed Srf# 030316
                                                   Sbl 00284 Trn#160303054830 Rfb#
               03/04                   6,500.00    Online Transfer From Solverdi Worldwide Cor Business Checking xxxxxx2153
                                                   Ref #Ibekc2Br64 on 03/04/16
               03/04                      80.00    Online Transfer From Danzik Applied Science Business Checking xxxxxx2590
                                                   Ref #Ibe8Mvvt24 on 03/04/16
               03/07                    627.90     ATM Check Deposit on 03/07 7th & Camelback Phoenix AZ 0006510 ATM ID
                                                   5449F Card 3380
               03/09                    500.00     Jpmorgan Chase Quickpay 160309 5246297039 Dennis Danzik
               03/09                    200.00     Online Transfer From Solverdi Worldwide Cor Business Checking xxxxxx2153
                                                   Ref #Ibe8Mx3Wg2 on 03/09/16
               03/14                    215.00     Online Transfer From Solverdi Worldwide Cor Business Checking xxxxxx2153
                                                   Ref #Ibexxbkngd on 03/12/16
               03/15                  35,000.00    Online Transfer From M2R Licensing LLC Business Checking xxxxxx7926 Ref
                                                   #Iben86Tqtp on 03/15/16
               03/15                  21,847.48    Online Transfer From M2R Licensing LLC Business Checking xxxxxx7926 Ref
                                                   #Ibe8Mywwyg on 03/15/16
               03/16                     200.00    Paypal Transfer 160316 4Sq229Gtz5Tk6 Dennis Danzik
               03/23                   1,300.00    Online Transfer From Solverdi Worldwide Cor Business Checking xxxxxx2153
                                                   Ref #Ibexxfnc9H on 03/23/16
               03/25                   1,500.00    ATM Check Deposit on 03/25 7th & Camelback Phoenix AZ 0001385 ATM ID
                                                   5449F Card 3380
               03/29                    500.00     Jpmorgan Chase Quickpay 160329 5286214101 Dennis Danzik




    (38)
    Sheet Seq = 0011303
    Sheet 00001 of 00004
                   Case 2:17-cv-04140-DWL Document 89-12 Filed 10/09/18 Page 11 of 113
Account number:            4350   ■   March 1, 2016 - March 31, 2016   ■   Page 2 of 4




 Electronic deposits/bank credits (continued)
 Effective     Posted
 date          date                     Amount     Transaction detail
               03/29                   1,000.00    Online Transfer From Solverdi Worldwide Cor Business Checking xxxxxx2153
                                                   Ref #Ibexxh66F5 on 03/29/16
               03/30                   3,000.00    Online Transfer From Solverdi Worldwide Cor Business Checking xxxxxx2153
                                                   Ref #Ibexxhc2L6 on 03/30/16
               03/30                   4,500.00    Online Transfer From Solverdi Worldwide Cor Business Checking xxxxxx2153
                                                   Ref #Iber5DC5J6 on 03/30/16
                                  $82,470.38       Total electronic deposits/bank credits

                                  $82,470.38       Total credits



Debits
 Electronic debits/bank debits
 Effective     Posted
 date          date                    Amount      Transaction detail
               03/01                    28.47      Purchase authorized on 02/29 Centurylink 800-603-6000 CO
                                                   S306060470695497 Card 3380
               03/03                   5,300.00    Online Transfer to Solverdi Worldwide Corpo Business Checking xxxxxx2153
                                                   Ref #Ibe2Trdgl8 on 03/03/16
               03/03                      10.00    Online Transfer to Center Point Properties Business Checking xxxxxx6590 Ref
                                                   #Ibegfyczhp on 03/03/16
               03/03                      20.00    Online Transfer to Danzik Applied Sciences Business Checking xxxxxx0649 Ref
                                                   #Iben83Dnwn on 03/03/16
               03/04                      12.00    Online Transfer to Solverdi Worldwide Corpo Business Checking xxxxxx3530
                                                   Ref #Iben83Tlg7 on 03/04/16
               03/04                    260.00     Online Transfer to Solverdi Worldwide Corpo Business Checking xxxxxx2153
                                                   Ref #Iber55F9Bs on 03/04/16
               03/07                       9.00    Online Transfer to Solverdi Worldwide Corpo Business Checking xxxxxx2153
                                                   Ref #Ibev27Lz3T on 03/07/16
               03/08                    600.00     Online Transfer to Solverdi Worldwide Corpo Business Checking xxxxxx2153
                                                   Ref #Ibegfzs5Jm on 03/08/16
               03/08                      10.00    Online Transfer to Danzik Applied Sciences Business Checking xxxxxx2590 Ref
                                                   #Ibexx9B6Y8 on 03/08/16
               03/09                    500.00     Online Transfer to Solverdi Worldwide Corpo Business Checking xxxxxx2153
                                                   Ref #Ibe8Mwzbjp on 03/09/16
               03/11                    232.67     Client Analysis Srvc Chrg 160310 Svc Chge 0216 000006403734350
               03/11                    197.93     Purchase authorized on 03/10 Vzwrlss*Ivr Vw 800-922-0204 NJ
                                                   S386070032234517 Card 3380
               03/15                  32,334.00    Online Transfer to Solverdi Worldwide Corpo Business Checking xxxxxx2153
                                                   Ref #Ibe8Mywt58 on 03/15/16
               03/15                   5,000.00    Online Transfer to Garcia M Ref #Ibe8Mywx6M Everyday Checking Dividends
               03/15                      15.00    Online Transfer to Danzik Applied Sciences Business Checking xxxxxx3844 Ref
                                                   #Ibe5Qxj33D on 03/15/16
               03/15                  17,000.00    Online Transfer to Solverdi Worldwide Corpo Business Checking xxxxxx2153
                                                   Ref #Ibe5Qxjg59 on 03/15/16
               03/16                      65.00    Danzik Applied S WF Payroll 160316 7012001 Payroll Invoice




    Sheet Seq = 0011304
    Sheet 00002 of 00004
                    Case 2:17-cv-04140-DWL Document 89-12 Filed 10/09/18 Page 12 of 113
Account number:                4350      ■   March 1, 2016 - March 31, 2016          ■   Page 3 of 4




  Electronic debits/bank debits (continued)
  Effective     Posted
  date          date                          Amount         Transaction detail
                03/21                          14.99         Recurring Payment authorized on 03/18 Legalzoom Advantag 888-3100151
                                                             CA S306078319058761 Card 3380
                03/21                          150.00        Online Transfer to Rdx Energy Group LLC Business Checking xxxxxx2393 Ref
                                                             #Ibekc6Kn8B on 03/18/16
                03/30                           35.00        Overdraft Fee for a Transaction Posted on 03/29 $3,300.00 Check # 02281
                03/30                          110.00        Online Transfer to Rdx Energy Group LLC Business Checking xxxxxx2393 Ref
                                                             #Iber5Dck74 on 03/30/16
                                         $61,904.06          Total electronic debits/bank debits

  Checks paid
  Number                       Amount      Date     Number               Amount                 Date         Number         Amount     Date
  2281                        3,300.00    03/29     2283                4,500.00               03/30         2698          1,682.00   03/21
  2282                        4,500.00    03/29     2697 *              6,500.00               03/03
                                         $20,482.00     Total checks paid
   * Gap in check sequence.

                                         $82,386.06          Total debits



Daily ledger balance summary
  Date                                     Balance      Date                                    Balance      Date                       Balance
  02/29                                      59.56      03/09                                    217.99      03/21                       788.88
  03/01                                      31.09      03/11                                   -212.61      03/23                     2,088.88
  03/03                                  -6,298.91      03/14                                      2.39      03/25                     3,588.88
  03/04                                       9.09      03/15                                  2,500.87      03/29                    -2,711.12
  03/07                                     627.99      03/16                                  2,635.87      03/30                       143.88
  03/08                                      17.99
                Average daily ledger balance                 $890.48




        IMPORTANT ACCOUNT INFORMATION

Overdraft Fee Waiver Clarification: We will waive any overdraft fees if both your ending daily account balance (posted
balance) and your available balance (which includes pending transactions) are overdrawn by $5 or less and there are no
items returned for insufficient funds at the end of our nightly processing. This fee waiver is associated with the total
overdrawn balance, not the dollar size of the transaction(s) contributing to the overdrawn balance. To find out more
about online banking tools that Wells Fargo offers to help you manage and track your spending, visit
wellsfargo.com/biz/online_banking. For additional information, see your Account Agreement, speak with a local banker,
or call the phone number on the top of your statement.




     Sheet Seq = 0011305
     Sheet 00003 of 00004
                         Case 2:17-cv-04140-DWL Document 89-12 Filed 10/09/18 Page 13 of 113
Account number:                     4350   ■   March 1, 2016 - March 31, 2016   ■   Page 4 of 4




NOTICE: Wells Fargo Bank, N.A. may furnish information about accounts belonging to individuals, including sole
proprietorships, to consumer reporting agencies. If this applies to you, you have the right to dispute the accuracy of
information that we have reported by writing to us at: Overdraft Collections and Recovery PO Box 5058 Portland, OR.
97208-5058. You must describe the specific information that is inaccurate or in dispute and the basis for any dispute with
supporting documentation. In the case of information that relates to an identity theft, you will need to provide us with an
identity theft report.




©2010 Wells Fargo Bank, N.A.
All rights reserved. Member FDIC.




       Sheet Seq = 0011306
       Sheet 00004 of 00004
                   Case 2:17-cv-04140-DWL Document 89-12 Filed 10/09/18 Page 14 of 113
Analyzed Business Checking
Account number:            4350   ■   April 1, 2016 - April 30, 2016   ■   Page 1 of 4




                                                                                     Questions?
                                                                                     Available by phone 24 hours a day, 7 days a week:
                                                                                      1-800-CALL-WELLS (1-800-225-5935)

DANZIK APPLIED SCIENCES LLC                                                          Online: wellsfargo.com
14747 N NORTHSIGHT BLVD STE 111-133
                                                                                     Write: Wells Fargo Bank, N.A. (038)
SCOTTSDALE AZ 85260-2631                                                                    P.O. Box 6995
                                                                                            Portland, OR 97228-6995




Account summary
Analyzed Business Checking
Account number               Beginning balance                    Total credits                   Total debits             Ending balance
      4350                             $143.88                     $70,295.59                    -$67,421.44                    $3,018.03


Credits
 Electronic deposits/bank credits
 Effective     Posted
 date          date                    Amount        Transaction detail
               04/04                    100.00       Online Transfer From Solverdi Worldwide Cor Business Checking xxxxxx2153
                                                     Ref #Ibe5R59Q5S on 04/04/16
               04/04                   5,500.00      Online Transfer From Solverdi Worldwide Cor Ref #Iben8Drknq Business
                                                     Checking Loan
               04/06                     500.00      Transfer From Murray Joseph Ref # Ppe8N6Tgn4 160404
               04/08                   7,300.00      Online Transfer From M2R Licensing LLC Business Checking xxxxxx7926 Ref
                                                     #Ibev2K22Jb on 04/08/16
               04/11                   7,000.00      Deposit Made In A Branch/Store
               04/12                   3,500.00      Online Transfer From Solverdi Worldwide Cor Business Checking xxxxxx2153
                                                     Ref #Ibe2V64Hxl on 04/12/16
               04/13                  22,600.00      Online Transfer From M2R Licensing LLC Business Checking xxxxxx7926 Ref
                                                     #Ibe8N96Hn5 on 04/13/16
               04/18                   1,550.59      Edeposit IN Branch/Store 04/18/16 02:26:55 PM 15760 N Frank Lloyd Wright
                                                     Blvd Scottsdale AZ 4350
               04/18                   2,000.00      Online Transfer From Solverdi Worldwide Cor Business Checking xxxxxx2153
                                                     Ref #Ibev2Mvl49 on 04/18/16
               04/20                   6,500.00      Online Transfer From Solverdi Worldwide Cor Business Checking xxxxxx2153
                                                     Ref #Ibe8Ncjchg on 04/20/16
               04/22                   1,245.00      Online Transfer From Solverdi Worldwide Cor Business Checking xxxxxx2153
                                                     Ref #Ibe2V96958 on 04/22/16
               04/22                   3,500.00      Online Transfer From Solverdi Worldwide Cor Business Checking xxxxxx2153
                                                     Ref #Ibekcjnsgn on 04/22/16
               04/22                   1,500.00      Online Transfer From Solverdi Worldwide Cor Business Checking xxxxxx2153
                                                     Ref #Ibe8ND4Mzl on 04/22/16




    (38)
    Sheet Seq = 0011127
    Sheet 00001 of 00004
                   Case 2:17-cv-04140-DWL Document 89-12 Filed 10/09/18 Page 15 of 113
Account number:            4350   ■   April 1, 2016 - April 30, 2016   ■   Page 2 of 4




 Electronic deposits/bank credits (continued)
 Effective     Posted
 date          date                    Amount        Transaction detail
               04/27                    500.00       Jpmorgan Chase Quickpay 160427 5351220900 Dennis Danzik
               04/29                  7,000.00       Online Transfer From M2R Licensing LLC Business Checking xxxxxx7926 Ref
                                                     #Iben8Mz8S4 on 04/29/16
                                  $70,295.59         Total electronic deposits/bank credits

                                  $70,295.59         Total credits



Debits
 Electronic debits/bank debits
 Effective     Posted
 date          date                    Amount        Transaction detail
               04/01                     1.37        Purchase authorized on 03/31 Fedexoffice 0002 Phoenix AZ
                                                     S306091734164510 Card 3380
               04/04                      35.00      Overdraft Fee for a Transaction Posted on 04/01 $200.00 Deposited OR
                                                     Cashed Check # 02284
               04/05                       6.57      Purchase authorized on 04/04 Fedexoffice 0002 Phoenix AZ
                                                     S586095669690396 Card 3380
               04/05                  5,112.00       Online Transfer to Rdx Energy Group LLC Business Checking xxxxxx2393 Ref
                                                     #Ibev2Htrwr on 04/04/16
               04/05                    100.00       Online Transfer to Danzik Applied Sciences Business Checking xxxxxx2590 Ref
                                                     #Ibev2Hyzyw on 04/05/16
               04/05                      25.00      Online Transfer to Danzik Applied Sciences Business Checking xxxxxx0649 Ref
                                                     #Ibev2J27Yj on 04/05/16
               04/05                      30.00      Online Transfer to Danzik Applied Sciences Business Checking xxxxxx2590 Ref
                                                     #Ibe8N73Wdg on 04/05/16
               04/08                      80.00      Online Transfer to Danzik Applied Sciences Business Checking xxxxxx2590 Ref
                                                     #Iben8Fxvy6 on 04/08/16
               04/08                  1,957.09       Online Transfer to Garcia M Ref #Ibev2K22S5 Everyday Checking 040116
                                                     Payroll
               04/11                    139.00       Client Analysis Srvc Chrg 160408 Svc Chge 0316 000006403734350
               04/11                  7,000.00       Online Transfer to Solverdi Worldwide Corpo Business Checking xxxxxx2153
                                                     Ref #Ibexxlsnfq on 04/09/16
               04/11                    222.28       Purchase authorized on 04/11 Office Max/Offi 928 W Phoenix AZ
                                                     P00586102635639665 Card 3380
               04/11                       6.92      Purchase authorized on 04/11 The UPS Store #2460 Phoenix AZ
                                                     P00386102685358746 Card 3380
               04/12                      25.00      Online Transfer to Danzik Applied Sciences Business Checking xxxxxx2582 Ref
                                                     #Ibev2Ksq6x on 04/11/16
               04/14                  5,000.00       Online Transfer to Rdx Energy Group LLC Ref #Ibexxn3Hyg Business Checking
                                                     From 4350 for Ellett
               04/15                    296.62       Purchase Intl authorized on 04/14 Dye and Durham CO NEW Westminst CD
                                                     S626106552560182 Card 3380
               04/15                      8.89       International Purchase Transaction Fee
               04/18                    321.30       Purchase authorized on 04/14 Scottsdale Plaza R Paradise Vall AZ
                                                     S166105709249448 Card 3380




    Sheet Seq = 0011128
    Sheet 00002 of 00004
                   Case 2:17-cv-04140-DWL Document 89-12 Filed 10/09/18 Page 16 of 113
Account number:               4350      ■    April 1, 2016 - April 30, 2016   ■   Page 3 of 4




 Electronic debits/bank debits (continued)
 Effective     Posted
 date          date                           Amount         Transaction detail
               04/18                           27.14         Purchase authorized on 04/16 Office Max/Offi 928 W Phoenix AZ
                                                             P00466107826549784 Card 3380
               04/18                           100.00        Online Transfer to Rdx Energy Group LLC Business Checking xxxxxx2393 Ref
                                                             #Ibekch3Br2 on 04/16/16
               04/18                        16,000.00        Online Transfer to Solverdi Worldwide Corpo Business Checking xxxxxx2153
                                                             Ref #Ibeggfpmtd on 04/17/16
               04/18                          2,500.00       Online Transfer to M2R Licensing LLC Business Checking xxxxxx7926 Ref
                                                             #Ibekchfqbb on 04/18/16
               04/19                             14.99       Recurring Payment authorized on 04/18 Legalzoom.Com 888-3100151 CA
                                                             S586109330855658 Card 3380
               04/19                             10.67       Purchase authorized on 04/18 The UPS Store 2460 Phoenix AZ
                                                             S386109706707604 Card 3380
               04/20                             65.00       Danzik Applied S WF Payroll 160420 7012001 Payroll Invoice
               04/21                          1,500.00       Online Transfer to M2R Licensing LLC Business Checking xxxxxx7926 Ref
                                                             #Iber5M8H3D on 04/21/16
               04/22                          1,500.00       Transfer to Mayer Kurtis Ref #Ppeggh5Ph7 Contract Agreed Refund
               04/28                            321.30       Purchase authorized on 04/26 Scottsdale Plaza R Paradise Vall AZ
                                                             S006117649665963 Card 3380
               04/29                          1,957.09       Online Transfer to Garcia M Ref #Ibexxsl46K Everyday Checking
                                                             Payroll043016
                                        $44,363.23           Total electronic debits/bank debits

 Checks paid
 Number                       Amount      Date           Number               Amount       Date      Number            Amount     Date
 2284                          200.00    04/01           2287                6,500.00     04/20      2291 *           3,970.84   04/12
 2285                        1,500.00    04/29           2288                3,500.00     04/22      2292             1,388.54   04/08
 2286                        3,500.00    04/11           2289                1,110.29     04/29      2314 *           1,388.54   04/29
                                        $23,058.21           Total checks paid
  * Gap in check sequence.

                                        $67,421.44           Total debits



Daily ledger balance summary
 Date                                        Balance     Date                              Balance   Date                         Balance
 03/31                                        143.88     04/12                              244.27   04/20                       2,050.25
 04/01                                        -57.49     04/13                           22,844.27   04/21                         550.25
 04/04                                      5,507.51     04/14                           17,844.27   04/22                       1,795.25
 04/05                                        233.94     04/15                           17,538.76   04/27                       2,295.25
 04/06                                        733.94     04/18                            2,140.91   04/28                       1,973.95
 04/08                                      4,608.31     04/19                            2,115.25   04/29                       3,018.03
 04/11                                        740.11
               Average daily ledger balance                  $4,709.63




    Sheet Seq = 0011129
    Sheet 00003 of 00004
                         Case 2:17-cv-04140-DWL Document 89-12 Filed 10/09/18 Page 17 of 113
Account number:                     4350   ■   April 1, 2016 - April 30, 2016    ■   Page 4 of 4




           IMPORTANT ACCOUNT INFORMATION

Overdraft Fee Waiver Clarification: We will waive any overdraft fees if both your ending daily account balance (posted
balance) and your available balance (which includes pending transactions) are overdrawn by $5 or less and there are no
items returned for insufficient funds at the end of our nightly processing. This fee waiver is associated with the total
overdrawn balance, not the dollar size of the transaction(s) contributing to the overdrawn balance. To find out more
about online banking tools that Wells Fargo offers to help you manage and track your spending, visit
wellsfargo.com/biz/online_banking. For additional information, see your Account Agreement, speak with a local banker,
or call the phone number on the top of your statement.




NOTICE: Wells Fargo Bank, N.A. may furnish information about accounts belonging to individuals, including sole
proprietorships, to consumer reporting agencies. If this applies to you, you have the right to dispute the accuracy of
information that we have reported by writing to us at: Overdraft Collections and Recovery PO Box 5058 Portland, OR.
97208-5058. You must describe the specific information that is inaccurate or in dispute and the basis for any dispute with
supporting documentation. In the case of information that relates to an identity theft, you will need to provide us with an
identity theft report.




©2010 Wells Fargo Bank, N.A.
All rights reserved. Member FDIC.




       Sheet Seq = 0011130
       Sheet 00004 of 00004
                   Case 2:17-cv-04140-DWL Document 89-12 Filed 10/09/18 Page 18 of 113
Analyzed Business Checking
Account number:            4350   ■   May 1, 2016 - May 31, 2016   ■   Page 1 of 3




                                                                                     Questions?
                                                                                     Available by phone 24 hours a day, 7 days a week:
                                                                                      1-800-CALL-WELLS (1-800-225-5935)

DANZIK APPLIED SCIENCES LLC                                                          Online: wellsfargo.com
14747 N NORTHSIGHT BLVD STE 111-133
                                                                                     Write: Wells Fargo Bank, N.A. (038)
SCOTTSDALE AZ 85260-2631                                                                    P.O. Box 6995
                                                                                            Portland, OR 97228-6995




Account summary
Analyzed Business Checking
Account number               Beginning balance                Total credits                       Total debits             Ending balance
      4350                           $3,018.03                $100,800.00                       -$100,459.40                    $3,358.63


Credits
 Electronic deposits/bank credits
 Effective     Posted
 date          date                     Amount     Transaction detail
               05/02                   8,500.00    Online Transfer From M2R Licensing LLC Business Checking xxxxxx7926 Ref
                                                   #Iben8P3L4V on 05/02/16
               05/02                   4,300.00    Online Transfer From M2R Licensing LLC Business Checking xxxxxx7926 Ref
                                                   #Ibe8NH4J9G on 05/02/16
               05/05                  18,000.00    Online Transfer From M2R Licensing LLC Business Checking xxxxxx7926 Ref
                                                   #Ibexxvppyg on 05/05/16
               05/09                  13,800.00    Online Transfer From M2R Licensing LLC Business Checking xxxxxx7926 Ref
                                                   #Ibe2Vg6Zhg on 05/09/16
               05/13                    200.00     Online Transfer From Solverdi Worldwide Cor Business Checking xxxxxx2153
                                                   Ref #Ibeckmnlfl on 05/12/16
               05/16                   8,500.00    Online Transfer From M2R Licensing LLC Business Checking xxxxxx7926 Ref
                                                   #Ibe5Rk7Qdh on 05/14/16
               05/16                  20,000.00    Online Transfer From M2R Licensing LLC Ref #Ibe5Rkxfch Business Checking
                                                   Payroll 051516
               05/17                   3,000.00    Online Transfer From M2R Licensing LLC Ref #Ibe5Rl7Knb Business Checking
                                                   From M2R 7926
               05/23                    500.00     Jpmorgan Chase Quickpay 160523 5404305474 Dennis Danzik
               05/24                    500.00     Transfer From Murray Joseph Ref # Ppe5Rmmc9S




    (38)
    Sheet Seq = 0010466
    Sheet 00001 of 00003
                   Case 2:17-cv-04140-DWL Document 89-12 Filed 10/09/18 Page 19 of 113
Account number:            4350   ■   May 1, 2016 - May 31, 2016   ■   Page 2 of 3




 Electronic deposits/bank credits (continued)
 Effective     Posted
 date          date                     Amount     Transaction detail
               05/26                   8,500.00    Online Transfer From M2R Licensing LLC Business Checking xxxxxx7926 Ref
                                                   #Ibev2Zxbcc on 05/26/16
               05/31                  15,000.00    WT Fed#02788 Compass Bank /Org=Collective Wealth Properties LLC Srf#
                                                   160531131645Hb00 Trn#160531169623 Rfb#
                                  $100,800.00      Total electronic deposits/bank credits

                                  $100,800.00      Total credits



Debits
 Electronic debits/bank debits
 Effective     Posted
 date          date                    Amount      Transaction detail
               05/05                    30.00      Online Transfer to Center Point Properties Business Checking xxxxxx6590 Ref
                                                   #Ibexxvpqd9 on 05/05/16
               05/05                    600.00     Online Transfer to Solverdi Worldwide Corpo Business Checking xxxxxx2153
                                                   Ref #Ibe2Vf7Vh7 on 05/05/16
               05/09                    800.00     Online Transfer to Solverdi Worldwide Corpo Business Checking xxxxxx2153
                                                   Ref #Iber5Sk2Bs on 05/08/16
               05/09                    150.00     Online Transfer to Danzik Applied Sciences Business Checking xxxxxx2590 Ref
                                                   #Ibe2Vg37KS on 05/08/16
               05/09                    150.00     Online Transfer to Danzik Applied Sciences Business Checking xxxxxx2590 Ref
                                                   #Ibev2V7Jqy on 05/09/16
               05/09                   3,630.00    Online Transfer to Danzik D Ref #Ibe8Nk7P25 Checking Kelloggs
               05/09                   1,500.00    Online Transfer to Solverdi Worldwide Corpo Business Checking xxxxxx2153
                                                   Ref #Ibe5Rhsm2S on 05/09/16
               05/11                      35.00    Overdraft Fee for a Transaction Posted on 05/10 $600.00 Deposited OR
                                                   Cashed Check # 02320
               05/11                      75.42    Client Analysis Srvc Chrg 160510 Svc Chge 0416 000006403734350
               05/16                   1,500.00    Online Transfer to Solverdi Worldwide Corpo Business Checking xxxxxx2153
                                                   Ref #Iben8T7Lh7 on 05/16/16
               05/16                   1,798.77    Online Transfer to Garcia M Ref #Ibecknxngp Everyday Checking Payroll
                                                   051516
               05/16                      75.75    Danzik Applied S WF Payroll 160517 7012001 Payroll Invoice
               05/16                   5,179.37    Wells Fargo Busi Tax Col Payroll Scotts 7012001
               05/18                      65.00    Danzik Applied S WF Payroll 160518 7012001 Payroll Invoice
               05/19                      14.99    Recurring Payment authorized on 05/18 Legalzoom.Com 888-3100151 CA
                                                   S466139352809806 Card 3380
               05/23                   1,200.00    Online Transfer to Solverdi Worldwide Corpo Business Checking xxxxxx2153
                                                   Ref #Ibe2Vl6Tll on 05/23/16
               05/24                   1,500.00    Online Transfer to Solverdi Worldwide Corpo Business Checking xxxxxx2153
                                                   Ref #Ibev2Zgpcx on 05/24/16
               05/25                    500.00     Online Transfer to Solverdi Worldwide Corpo Business Checking xxxxxx2153
                                                   Ref #Iben8WM58C on 05/25/16
               05/31                   1,500.00    Online Transfer to Solverdi Worldwide Corpo Business Checking xxxxxx2153
                                                   Ref #Iber5Z7Phs on 05/28/16




    Sheet Seq = 0010467
    Sheet 00002 of 00003
                         Case 2:17-cv-04140-DWL Document 89-12 Filed 10/09/18 Page 20 of 113
Account number:                      4350      ■    May 1, 2016 - May 31, 2016     ■   Page 3 of 3




   Electronic debits/bank debits (continued)
   Effective         Posted
   date              date                             Amount        Transaction detail
                     05/31                           1,500.00       Online Transfer to Solverdi Worldwide Corpo Business Checking xxxxxx2153
                                                                    Ref #Ibe2Vn3x78 on 05/30/16
                     05/31                           1,260.00       Online Transfer to Danzik D Ref #Ibexy4Rfpp Checking Invoice Payment
                     05/31                           2,500.00       Online Transfer to Solverdi Worldwide Corpo Business Checking xxxxxx2153
                                                                    Ref #Ibe8Nrbjbp on 05/31/16
                     05/31                            325.00        Online Transfer to Danzik Applied Sciences Business Checking xxxxxx0649 Ref
                                                                    #Ibeggvcl6M on 05/31/16
                     05/31                           1,000.00       Online Transfer to Danzik Applied Sciences Business Checking xxxxxx2590 Ref
                                                                    #Ibekcww45L on 05/31/16
                                               $26,889.30           Total electronic debits/bank debits

   Checks paid
   Number                            Amount      Date           Number               Amount      Date      Number              Amount     Date
   2294                             2,291.67    05/20           2302                  500.00    05/26      2320                 600.00   05/10
   2295                             1,402.87    05/16           2313 *              3,970.84    05/03      2321                 750.00   05/09
   2296                             3,589.46    05/20           2315 *              1,800.00    05/18      2322               3,500.00   05/05
   2298 *                           1,236.53    05/16           2316                1,500.00    05/17      2323              15,000.00   05/05
   2299                             1,846.18    05/16           2317                  500.00    05/17      2324               8,500.00   05/02
   2300                             2,332.55    05/16           2318                4,250.00    05/26      2332 *             8,500.00   05/31
   2301                             3,000.00    05/17           2319                8,500.00    05/09
                                               $73,570.10           Total checks paid
    * Gap in check sequence.

                                            $100,459.40             Total debits



Daily ledger balance summary
   Date                                             Balance     Date                             Balance   Date                           Balance
   04/30                                           3,018.03     05/11                            -173.23   05/20                         3,393.63
   05/02                                           7,318.03     05/13                              26.77   05/23                         2,693.63
   05/03                                           3,347.19     05/16                          13,154.75   05/24                         1,693.63
   05/05                                           2,217.19     05/17                          11,154.75   05/25                         1,193.63
   05/09                                             537.19     05/18                           9,289.75   05/26                         4,943.63
   05/10                                             -62.81     05/19                           9,274.76   05/31                         3,358.63
                     Average daily ledger balance                   $3,639.35


NOTICE: Wells Fargo Bank, N.A. may furnish information about accounts belonging to individuals, including sole
proprietorships, to consumer reporting agencies. If this applies to you, you have the right to dispute the accuracy of
information that we have reported by writing to us at: Overdraft Collections and Recovery PO Box 5058 Portland, OR.
97208-5058. You must describe the specific information that is inaccurate or in dispute and the basis for any dispute with
supporting documentation. In the case of information that relates to an identity theft, you will need to provide us with an
identity theft report.




©2010 Wells Fargo Bank, N.A.
All rights reserved. Member FDIC.




       Sheet Seq = 0010468
       Sheet 00003 of 00003
                   Case 2:17-cv-04140-DWL Document 89-12 Filed 10/09/18 Page 21 of 113
Analyzed Business Checking
Account number:            4350   ■   June 1, 2016 - June 30, 2016   ■   Page 1 of 4




                                                                                   Questions?
                                                                                   Available by phone 24 hours a day, 7 days a week:
                                                                                    1-800-CALL-WELLS (1-800-225-5935)

DANZIK APPLIED SCIENCES LLC                                                        Online: wellsfargo.com
14747 N NORTHSIGHT BLVD STE 111-133
                                                                                   Write: Wells Fargo Bank, N.A. (038)
SCOTTSDALE AZ 85260-2631                                                                  P.O. Box 6995
                                                                                          Portland, OR 97228-6995




Account summary
Analyzed Business Checking
Account number               Beginning balance                 Total credits                    Total debits             Ending balance
        350                          $3,358.63                 $134,503.55                    -$134,708.88                    $3,153.30


Credits
 Electronic deposits/bank credits
 Effective     Posted
 date          date                     Amount     Transaction detail
               06/01                  22,397.16    WT Fed#00205 Compass Bank /Org=Collective Wealth Properties LLC Srf#
                                                   160601071602Hb00 Trn#160601033821 Rfb#
               06/06                  12,000.00    WT Fed#01478 Compass Bank /Org=Collective Wealth Properties LLC Srf#
                                                   160606124018Hb00 Trn#160606092271 Rfb#
               06/06                   3,000.00    Online Transfer From M2R Licensing LLC Business Checking xxxxxx7926 Ref
                                                   #Iber63Qffy on 06/05/16
               06/08                  16,380.00    WT Fed#01576 Compass Bank /Org=Collective Wealth Properties LLC Srf#
                                                   160608130805Hb00 Trn#160608092466 Rfb#
               06/13                   6,300.00    WT Fed#02173 Compass Bank /Org=Collective Wealth Properties LLC Srf#
                                                   160613141255Hb00 Trn#160613117895 Rfb#
               06/13                  24,226.39    eDeposit IN Branch/Store 06/13/16 03:57:45 PM 5033 N 7th St Phoenix AZ
                                                   3380
               06/17                  15,000.00    WT Fed#02480 Compass Bank /Org=Collective Wealth Properties LLC Srf#
                                                   160617140453Hb00 Trn#160617125635 Rfb#
               06/24                    500.00     Jpmorgan Chase Quickpay 160624 5477177988 Dennis Danzik
               06/27                    400.00     Online Transfer From Danzik Applied Science Business Checking xxxxxx2590
                                                   Ref #Ibegh5Gb7V on 06/27/16
               06/27                   1,000.00    Online Transfer From Solverdi Worldwide Cor Business Checking xxxxxx2153
                                                   Ref #Ibe2Vxh2Xn on 06/27/16




    (38)
    Sheet Seq = 0010299
    Sheet 00001 of 00004
                   Case 2:17-cv-04140-DWL Document 89-12 Filed 10/09/18 Page 22 of 113
Account number:            34350   ■   June 1, 2016 - June 30, 2016   ■   Page 2 of 4




 Electronic deposits/bank credits (continued)
 Effective     Posted
 date          date                     Amount      Transaction detail
               06/29                     300.00     eDeposit IN Branch/Store 06/29/16 03:46:51 PM 6015 N Scottsdale Rd
                                                    Scottsdale AZ
               06/30                   33,000.00    WT Fed#04392 Compass Bank /Org=Collective Wealth Properties LLC Srf#
                                                    160630151013Hb00 Trn#160630215994 Rfb#
                                   $134,503.55      Total electronic deposits/bank credits

                                   $134,503.55      Total credits



Debits
 Electronic debits/bank debits
 Effective     Posted
 date          date                      Amount     Transaction detail
               06/01                    1,957.09    Online Transfer to Garcia M Ref #Iben8Yrbtq Everyday Checking Payroll
                                                    053116
               06/01                       73.50    Danzik Applied S WF Payroll 160602 7012001 Payroll Invoice
               06/01                    6,382.13    Wells Fargo Busi Tax Col Payroll Scotts 7012001
               06/06                    1,000.00    Online Transfer to Solverdi Worldwide Corpo Business Checking xxxxxx2153
                                                    Ref #Ibeckvmmrl on 06/04/16
               06/06                    2,700.00    Online Transfer to Solverdi Worldwide Corpo Business Checking xxxxxx2153
                                                    Ref #Ibexy6Tbw6 on 06/05/16
               06/06                     100.00     Online Transfer to Danzik Applied Sciences Business Checking xxxxxx2590 Ref
                                                    #Ibeckvtlys on 06/05/16
               06/06                    1,200.00    Online Transfer to Danzik Applied Sciences Business Checking xxxxxx2590 Ref
                                                    #Ibe2Vqjwwb on 06/06/16
               06/06                       50.00    Online Transfer to Danzik Applied Sciences Business Checking xxxxxx0649 Ref
                                                    #Ibe2Vqjxcq on 06/06/16
               06/08                    3,500.00    Online Transfer to Solverdi Worldwide Corpo Business Checking xxxxxx2153
                                                    Ref #Ibeckwlskd on 06/08/16
               06/10                       78.00    Online Transfer to Danzik Applied Sciences Business Checking xxxxxx2582 Ref
                                                    #Ibe2Vrqcjp on 06/10/16
               06/10                       75.00    Online Transfer to Danzik Applied Sciences Business Checking xxxxxx2590 Ref
                                                    #Ibe5Rt9BT5 on 06/10/16
               06/10                    1,200.00    Online Transfer to M2R Licensing LLC Ref #Iber657Xbc Business Checking
                                                    Greenway Rent
               06/13                      58.15     Client Analysis Srvc Chrg 160610 Svc Chge 0516 000006403734350
               06/13                     410.00     Online Transfer to Danzik Applied Sciences Business Checking xxxxxx2590 Ref
                                                    #Iber65Jrf8 on 06/11/16
               06/13                    2,500.00    Online Transfer to Solverdi Worldwide Corpo Business Checking xxxxxx2153
                                                    Ref #Iber65Lw95 on 06/12/16
               06/13                    2,840.00    Online Transfer to Danzik D Ref #Ibe5Rtvy2L Checking Invoice Credit
               06/13                      400.00    Online Transfer to Danzik Applied Sciences Business Checking xxxxxx2590 Ref
                                                    #Iber65Vxmt on 06/13/16
               06/15                    2,020.53    Online Transfer to Garcia M Ref #Iber66N2Dx Everyday Checking Payroll
                                                    061516
               06/15                       20.00    Online Transfer to Danzik Applied Sciences Business Checking xxxxxx0649 Ref
                                                    #Ibe5Rvpqdp on 06/15/16




    Sheet Seq = 0010300
    Sheet 00002 of 00004
                   Case 2:17-cv-04140-DWL Document 89-12 Filed 10/09/18 Page 23 of 113
Account number:             4350      ■    June 1, 2016 - June 30, 2016   ■   Page 3 of 4




 Electronic debits/bank debits (continued)
 Effective     Posted
 date          date                         Amount       Transaction detail
               06/15                         500.00      Online Transfer to M2R Licensing LLC Business Checking xxxxxx7926 Ref
                                                         #Ibev384Syw on 06/15/16
               06/15                          80.25      Danzik Applied S WF Payroll 160616 7012001 Payroll Invoice
               06/15                       6,556.36      Wells Fargo Busi Tax Col Payroll Scotts 7012001
               06/16                          62.59      Purchase authorized on 06/16 Office Max/Offi 16259 Scottsdale AZ
                                                         P00466168728884738 Card 3380
               06/17                       2,500.00      Online Transfer to Danzik Applied Sciences Business Checking xxxxxx2590 Ref
                                                         #Ibe8Nxv84Q on 06/17/16
               06/17                       2,200.00      Online Transfer to Rdx Energy Group LLC Business Checking xxxxxx2393 Ref
                                                         #Ibegh2Yksd on 06/17/16
               06/17                         500.00      Online Transfer to M2R Licensing LLC Ref #Ibegh2Ylcf Business Checking APS
               06/20                          14.99      Recurring Payment authorized on 06/18 Legalzoom.Com 888-3100151 CA
                                                         S386170324969084 Card 3380
               06/20                       1,000.00      Online Transfer to Solverdi Worldwide Corpo Ref #Ibegh3592F Business
                                                         Checking Travel June 18
               06/20                       1,500.00      Online Transfer to Solverdi Worldwide Corpo Ref #Ibegh3Ps98 Business
                                                         Checking Travel June 18
               06/22                       2,500.00      Online Transfer to Solverdi Worldwide Corpo Ref #Ibe8Nz2Fbb Business
                                                         Checking Travel Cod Phx
               06/22                         100.00      Online Transfer to Rdx Energy Group LLC Business Checking xxxxxx2393 Ref
                                                         #Ibexycmxvt on 06/22/16
               06/24                         265.45      Purchase authorized on 06/23 Vzwrlss*Ivr Vw 800-922-0204 NJ
                                                         S386175135206172 Card 3380
               06/27                       2,500.00      Online Transfer to Solverdi Worldwide Corpo Business Checking xxxxxx2153
                                                         Ref #Ibekd6Yj4C on 06/27/16
               06/28                         500.00      Online Transfer to Danzik D Checking xxxxxx6456 Ref #Ibe8P2Kw6x on
                                                         06/28/16
               06/29                          10.85      Purchase authorized on 06/29 Apl* Itunes.Com/Bi 866-712-7753 CA
                                                         S386180765446436 Card 3380
               06/29                          60.00      Online Transfer to Solverdi Worldwide Corpo Business Checking xxxxxx2153
                                                         Ref #Ibecl4Hnjw on 06/29/16
               06/29                         200.00      Online Transfer to Solverdi Worldwide Corpo Business Checking xxxxxx2153
                                                         Ref #Ibe8P2Yfxy on 06/29/16
               06/30                         250.00      Online Transfer to Danzik D Checking xxxxxx6456 Ref #Ibegh6Cxq5 on
                                                         06/30/16
               06/30                         250.00      Online Transfer to Danzik Applied Sciences Business Checking xxxxxx2590 Ref
                                                         #Ibekd7W89N on 06/30/16
               06/30                       2,500.00      Online Transfer to Solverdi Worldwide Corpo Ref #Ibe8P3C7H3 Business
                                                         Checking Travel July 8
               06/30                      18,300.00      Online Transfer to Danzik D Checking xxxxxx6456 Ref #Ibe8P3C7M5 on
                                                         06/30/16
                                      $68,914.89         Total electronic debits/bank debits

 Checks paid
 Number                     Amount         Date       Number               Amount      Date   Number                Amount     Date
 2303                      2,762.39       06/15       2305                  338.77    06/15   2307                   587.77   06/20
 2304                      2,346.50       06/15       2306                1,389.57    06/15   2308                 3,982.09   06/21




    Sheet Seq = 0010301
    Sheet 00003 of 00004
                         Case 2:17-cv-04140-DWL Document 89-12 Filed 10/09/18 Page 24 of 113
Account number:                      4350      ■   June 1, 2016 - June 30, 2016   ■   Page 4 of 4




   Checks paid (continued)
   Number                            Amount      Date       Number               Amount        Date      Number      Amount     Date
   2309                             1,559.22    06/15       2328                8,500.00      06/30      2338       1,389.58   06/01
   2310                               728.51    06/17       2333 *              4,250.00      06/10      2339       3,982.08   06/02
   2311                             1,954.68    06/17       2334                4,250.00      06/14      2340       1,559.23   06/01
   2325 *                           8,500.00    06/07       2335                1,750.00      06/16      2341       1,954.69   06/06
   2326                             2,250.00    06/24       2336                2,762.40      06/01      2342       4,250.00   06/01
   2327                             2,250.00    06/27       2337                2,346.51      06/01      2363 *       150.00   06/30
                                               $65,793.99       Total checks paid
    * Gap in check sequence.

                                            $134,708.88         Total debits



Daily ledger balance summary
   Date                                          Balance    Date                               Balance   Date                   Balance
   05/31                                        3,358.63    06/13                            32,143.82   06/22                 5,939.60
   06/01                                        5,035.35    06/14                            27,893.82   06/24                 3,924.15
   06/02                                        1,053.27    06/15                            10,320.23   06/27                   574.15
   06/06                                        9,048.58    06/16                             8,507.64   06/28                    74.15
   06/07                                          548.58    06/17                            15,624.45   06/29                   103.30
   06/08                                       13,428.58    06/20                            12,521.69   06/30                 3,153.30
   06/10                                        7,825.58    06/21                             8,539.60
                     Average daily ledger balance               $8,117.87


NOTICE: Wells Fargo Bank, N.A. may furnish information about accounts belonging to individuals, including sole
proprietorships, to consumer reporting agencies. If this applies to you, you have the right to dispute the accuracy of
information that we have reported by writing to us at: Overdraft Collections and Recovery PO Box 5058 Portland, OR.
97208-5058. You must describe the specific information that is inaccurate or in dispute and the basis for any dispute with
supporting documentation. In the case of information that relates to an identity theft, you will need to provide us with an
identity theft report.




©2010 Wells Fargo Bank, N.A.
All rights reserved. Member FDIC.




       Sheet Seq = 0010302
       Sheet 00004 of 00004
                   Case 2:17-cv-04140-DWL Document 89-12 Filed 10/09/18 Page 25 of 113
Analyzed Business Checking
Account number:            4350   ■   July 1, 2016 - July 31, 2016   ■   Page 1 of 3




                                                                                       Questions?
                                                                                       Available by phone 24 hours a day, 7 days a week:
                                                                                        1-800-CALL-WELLS (1-800-225-5935)

DANZIK APPLIED SCIENCES LLC                                                            Online: wellsfargo.com
14747 N NORTHSIGHT BLVD STE 111-133
                                                                                       Write: Wells Fargo Bank, N.A. (038)
SCOTTSDALE AZ 85260-2631                                                                      P.O. Box 6995
                                                                                              Portland, OR 97228-6995




Account summary
Analyzed Business Checking
Account number               Beginning balance                   Total credits                      Total debits             Ending balance
      4350                           $3,153.30                    $90,620.00                       -$90,845.81                    $2,927.49


Credits
 Electronic deposits/bank credits
 Effective     Posted
 date          date                     Amount      Transaction detail
               07/01                   3,200.00     Online Transfer From Danzik D Ref #Ibe8P44W97 Checking Overpayment
               07/06                   5,500.00     eDeposit IN Branch/Store 07/06/16 11:57:17 Am 1401 Sheridan Ave Cody WY
                                                    4350
               07/06                   2,320.00     Online Transfer From Danzik D Ref #Ibev3Gcthz Checking Overpayment
               07/07                     500.00     Transfer From Murray Joseph Ref # Ppecl6R8Bh
               07/12                  15,000.00     Deposit Made In A Branch/Store
               07/15                     500.00     Jpmorgan Chase Quickpay 160715 5526091143 Dennis Danzik
               07/15                   9,000.00     eDeposit IN Branch/Store 07/15/16 12:26:01 PM 401 S College Ave Fort
                                                    Collins CO 9502
               07/19                  23,500.00     WT Fed#02462 Compass Bank /Org=Collective Wealth Properties LLC Srf#
                                                    160719143107Hb00 Trn#160719119443 Rfb#
               07/27                  15,000.00     WT Fed#00384 Compass Bank /Org=Collective Wealth Properties L Srf#
                                                    160727064040Hb00 Trn#160727047386 Rfb#
               07/27                  14,100.00     WT Fed#00732 Compass Bank /Org=Collective Wealth Properties L Srf#
                                                    160727102319Hb00 Trn#160727065353 Rfb#
               07/29                   2,000.00     Online Transfer From Solverdi Worldwide Cor Business Checking xxxxxx2153
                                                    Ref #Ibe5Sblr4G on 07/29/16
                                  $90,620.00        Total electronic deposits/bank credits

                                  $90,620.00        Total credits




    (38)
    Sheet Seq = 0009846
    Sheet 00001 of 00003
                   Case 2:17-cv-04140-DWL Document 89-12 Filed 10/09/18 Page 26 of 113
Account number:            4350   ■   July 1, 2016 - July 31, 2016   ■   Page 2 of 3




Debits
 Electronic debits/bank debits
 Effective     Posted
 date          date                    Amount       Transaction detail
               07/05                    10.00       Online Transfer to Center Point Properties Business Checking xxxxxx6590 Ref
                                                    #Ibev3G4Yvl on 07/05/16
               07/06                    400.00      Online Transfer to Solverdi Worldwide Corpo Ref #Ibe5S42Zz8 Business
                                                    Checking Travel
               07/07                   2,000.00     Online Transfer to Solverdi Worldwide Corpo Business Checking xxxxxx2153
                                                    Ref #Ibekdb7Xtn on 07/07/16
               07/11                    169.61      Client Analysis Srvc Chrg 160708 Svc Chge 0616 000006403734350
               07/12                     50.00      Online Transfer to Danzik Applied Sciences Business Checking xxxxxx2590 Ref
                                                    #Ibekdcf9G6 on 07/11/16
               07/12                   1,200.00     Online Transfer to Solverdi Worldwide Corpo Ref #Ibe2W3Wvc7 Business
                                                    Checking Travel July 23
               07/12                    100.00      Online Transfer to Danzik Applied Sciences Business Checking xxxxxx2590 Ref
                                                    #Ibe5S5N5Hy on 07/12/16
               07/12                    500.00      Online Transfer to Danzik Applied Sciences Ref #Ibekdcms6D Business
                                                    Checking Printer and Supplies
               07/12                      10.00     Online Transfer to Danzik Applied Sciences Ref #Ibeghb4Ft3 Business
                                                    Checking Overdraft
               07/13                   5,000.00     Online Transfer to Solverdi Worldwide Corpo Business Checking xxxxxx2153
                                                    Ref #Iben9F789F on 07/13/16
               07/13                   1,971.92     WT 160713-153371 Royal Bank of Canad /Bnf=Border Ladner Gervais LLP Srf#
                                                    0073868195659415 Trn#160713153371 Rfb#
               07/15                    300.00      Online Transfer to Danzik Applied Sciences Business Checking xxxxxx2590 Ref
                                                    #Ibe8P87Hqb on 07/15/16
               07/15                    110.00      Online Transfer to Danzik Applied Sciences Business Checking xxxxxx2590 Ref
                                                    #Ibev3K9Zzd on 07/15/16
               07/15                      10.00     Online Transfer to Danzik Applied Sciences Business Checking xxxxxx3844 Ref
                                                    #Ibekddvbgc on 07/15/16
               07/19                      14.99     Recurring Payment authorized on 07/18 Legalzoom.Com 888-3100151 CA
                                                    S386200325145471 Card 3380
               07/19                    600.00      Online Transfer to Danzik Applied Sciences Ref #Ibe2W67Pt2 Business
                                                    Checking Motion Industries and Omega
               07/19                  12,500.00     WT Fed#03200 City National Bank /Ftr/Bnf=Barton, LLP Srf#
                                                    0006154201091465 Trn#160719133918 Rfb#
               07/19                   6,375.00     Withdrawal Made In A Branch/Store
               07/19                     101.00     Online Transfer Ref #Ibeghd9N7Q to Business Card Xxxxxxxxxxxx9799 on
                                                    07/19/16
               07/21                    776.58      Purchase authorized on 07/19 Verizon Wrls Myacc 800-9220204 CA
                                                    S306201812917187 Card 9502
               07/25                    347.32      Purchase authorized on 07/22 Public Storage 080 Scottsdale AZ
                                                    S006204840884598 Card 9502
               07/25                    300.00      Online Transfer to Danzik Applied Sciences Ref #Ibeghfl879 Business
                                                    Checking for Acct Fund
               07/27                  12,500.00     WT Fed#07958 City National Bank /Ftr/Bnf=Barton LLP Srf#
                                                    0006207209235726 Trn#160727077897 Rfb#
               07/27                  13,500.00     Online Transfer to Solverdi Worldwide Corpo Business Checking xxxxxx2153
                                                    Ref #Ibe5S9Wkl5 on 07/27/16




    Sheet Seq = 0009847
    Sheet 00002 of 00003
                         Case 2:17-cv-04140-DWL Document 89-12 Filed 10/09/18 Page 27 of 113
Account number:                      4350      ■   July 1, 2016 - July 31, 2016   ■   Page 3 of 3




   Electronic debits/bank debits (continued)
   Effective         Posted
   date              date                           Amount        Transaction detail
                     07/27                           175.00       Online Transfer to Danzik Applied Sciences Business Checking xxxxxx2590 Ref
                                                                  #Ibeghgcl5R on 07/27/16
                     07/29                           200.00       Online Transfer to Danzik Applied Sciences Business Checking xxxxxx2590 Ref
                                                                  #Ibeghh2Ltq on 07/29/16
                                               $59,221.42         Total electronic debits/bank debits

   Checks paid
   Number                            Amount      Date         Number               Amount        Date     Number             Amount     Date
   2290                               587.77    07/15         2372 *              5,046.21      07/07     2403              1,389.57   07/18
   2329 *                           2,000.00    07/06         2387 *                117.99      07/29     2405 *            2,020.53   07/15
   2330                             2,125.00    07/08         2388                  519.99      07/15     2406              3,472.40   07/26
   2331                               338.77    07/15         2390 *                424.48      07/14     2407              1,559.22   07/18
   2361 *                             338.77    07/01         2399 *                300.00      07/14     2408                275.00   07/22
   2362                               587.77    07/05         2400                  452.50      07/15     2409                509.69   07/26
   2364 *                             203.00    07/19         2401                2,762.39      07/15     2410              1,173.14   07/26
   2365                             2,125.00    07/25         2402                2,346.50      07/18     2411                948.70   07/26
                                               $31,624.39         Total checks paid
    * Gap in check sequence.

                                               $90,845.81         Total debits



Daily ledger balance summary
   Date                                          Balance      Date                              Balance   Date                           Balance
   06/30                                        3,153.30      07/12                           15,135.94   07/21                         7,471.73
   07/01                                        6,014.53      07/13                            8,164.02   07/22                         7,196.73
   07/05                                        5,416.76      07/14                            7,439.54   07/25                         4,424.41
   07/06                                       10,836.76      07/15                            9,837.59   07/26                        -1,679.52
   07/07                                        4,290.55      07/18                            4,542.30   07/27                         1,245.48
   07/08                                        2,165.55      07/19                            8,248.31   07/29                         2,927.49
   07/11                                        1,995.94
                     Average daily ledger balance                 $5,724.71


NOTICE: Wells Fargo Bank, N.A. may furnish information about accounts belonging to individuals, including sole
proprietorships, to consumer reporting agencies. If this applies to you, you have the right to dispute the accuracy of
information that we have reported by writing to us at: Overdraft Collections and Recovery PO Box 5058 Portland, OR.
97208-5058. You must describe the specific information that is inaccurate or in dispute and the basis for any dispute with
supporting documentation. In the case of information that relates to an identity theft, you will need to provide us with an
identity theft report.




©2010 Wells Fargo Bank, N.A.
All rights reserved. Member FDIC.




       Sheet Seq = 0009848
       Sheet 00003 of 00003
                   Case 2:17-cv-04140-DWL Document 89-12 Filed 10/09/18 Page 28 of 113
Analyzed Business Checking
Account number:            4350   ■   August 1, 2016 - August 31, 2016   ■   Page 1 of 4




                                                                                  Questions?
                                                                                  Available by phone 24 hours a day, 7 days a week:
                                                                                   1-800-CALL-WELLS (1-800-225-5935)

DANZIK APPLIED SCIENCES LLC                                                       Online: wellsfargo.com
14747 N NORTHSIGHT BLVD STE 111-133
                                                                                  Write: Wells Fargo Bank, N.A. (038)
SCOTTSDALE AZ 85260-2631                                                                   P.O. Box 6995
                                                                                           Portland, OR 97228-6995




Account summary
Analyzed Business Checking
Account number               Beginning balance                 Total credits                    Total debits            Ending balance
      4350                           $2,927.49                  $94,200.00                     -$95,656.14                   $1,471.35


Credits
 Electronic deposits/bank credits
 Effective     Posted
 date          date                     Amount     Transaction detail
               08/01                     500.00    Jpmorgan Chase Quickpay 160801 5552732481 Dennis Danzik
               08/01                   5,500.00    Online Transfer From Solverdi Worldwide Cor Business Checking xxxxxx2153
                                                   Ref #Ibeghj82T2 on 08/01/16
               08/02                    900.00     Online Transfer From Solverdi Worldwide Cor Business Checking xxxxxx2153
                                                   Ref #Ibexyrzmzl on 08/02/16
               08/02                   1,000.00    Online Transfer From Solverdi Worldwide Cor Business Checking xxxxxx2153
                                                   Ref #Ibe8Pfgmps on 08/02/16
               08/04                   2,000.00    Online Transfer From Solverdi Worldwide Cor Business Checking xxxxxx2153
                                                   Ref #Ibe2Wc5Ljn on 08/04/16
               08/05                  30,000.00    WT Fed#03634 Compass Bank /Org=Collective Wealth Properties L Srf#
                                                   160805154612Hb00 Trn#160805152412 Rfb#
               08/05                   5,000.00    Online Transfer From Solverdi Worldwide Cor Business Checking xxxxxx2153
                                                   Ref #Ibe8Pgns9S on 08/05/16
               08/05                   1,000.00    Online Transfer From Solverdi Worldwide Cor Business Checking xxxxxx2153
                                                   Ref #Ibe5SF8J2V on 08/05/16
               08/08                   2,000.00    Online Transfer From Solverdi Worldwide Cor Business Checking xxxxxx2153
                                                   Ref #Ibeclj8N46 on 08/05/16
               08/08                   2,000.00    Online Transfer From Solverdi Worldwide Cor Business Checking xxxxxx2153
                                                   Ref #Ibev3S8H2T on 08/08/16
               08/09                   2,000.00    Online Transfer From Danzik D Ref #Ibeclk2Ygl Checking Error
               08/09                     250.00    Online Transfer From Solverdi Worldwide Cor Business Checking xxxxxx2153
                                                   Ref #Ibe5Sg3Lh4 on 08/09/16
               08/10                  25,000.00    WT Fed#02321 Compass Bank Wtd /Org=Collective Wealth Properties LLC
                                                   Srf# 160810110852Hb00 Trn#160810071840 Rfb#




    (38)
    Sheet Seq = 0010491
    Sheet 00001 of 00004
                   Case 2:17-cv-04140-DWL Document 89-12 Filed 10/09/18 Page 29 of 113
Account number:            4350   ■   August 1, 2016 - August 31, 2016   ■   Page 2 of 4




 Electronic deposits/bank credits (continued)
 Effective     Posted
 date          date                     Amount     Transaction detail
               08/11                   2,500.00    Online Transfer From Solverdi Worldwide Cor Business Checking xxxxxx2153
                                                   Ref #Ibekdnmdr7 on 08/11/16
               08/15                   1,000.00    Online Transfer From Solverdi Worldwide Cor Business Checking xxxxxx2153
                                                   Ref #Ibekdq2Mq9 on 08/15/16
               08/16                   5,100.00    WT Fed#00156 Compass Bank /Org=Collective Wealth Properties L Srf#
                                                   160816064236Hb00 Trn#160816029204 Rfb#
               08/16                   4,500.00    WT Fed#00157 Compass Bank /Org=Collective Wealth Properties L Srf#
                                                   160816064239Hb00 Trn#160816029216 Rfb#
               08/16                   1,000.00    Online Transfer From Solverdi Worldwide Cor Business Checking xxxxxx2153
                                                   Ref #Ibeclm3Lmg on 08/15/16
               08/22                    500.00     Transfer From Murray Joseph Ref # Ppeghpds9B
               08/30                    200.00     Online Transfer From Danzik Applied Science Business Checking xxxxxx2590
                                                   Ref #Ibe2Wlkt9C on 08/30/16
               08/30                   1,000.00    Online Transfer From Danzik D Checking xxxxxx6456 Ref #Ibe5Sn45Gh on
                                                   08/30/16
               08/31                   1,250.00    Deposit Made In A Branch/Store
                                  $94,200.00       Total electronic deposits/bank credits

                                  $94,200.00       Total credits



Debits
 Electronic debits/bank debits
 Effective     Posted
 date          date                    Amount      Transaction detail
               08/01                    25.00      Online Transfer to Center Point Properties Business Checking xxxxxx6590 Ref
                                                   #Iber6Nqjkn on 08/01/16
               08/02                      75.00    Online Transfer to Danzik Applied Sciences Ref #Iben9McZ9S Business
                                                   Checking for Acct Fund
               08/03                    500.00     Online Transfer to Danzik Applied Sciences Business Checking xxxxxx2590 Ref
                                                   #Ibe5Sdbm8H on 08/03/16
               08/05                      20.00    Online Transfer to Danzik Applied Sciences Ref #Ibekdm4x7J Business
                                                   Checking Fundacct
               08/05                   1,000.00    Online Transfer to Danzik Applied Sciences Business Checking xxxxxx2590 Ref
                                                   #Ibe8Pgly9J on 08/05/16
               08/05                  16,000.00    Online Transfer to Solverdi Worldwide Corpo Business Checking xxxxxx2153
                                                   Ref #Ibev3Rljjy on 08/05/16
               08/05                  12,500.00    WT Fed#07747 City National Bank /Ftr/Bnf=Barton LLP Srf#
                                                   0006026218088817 Trn#160805162192 Rfb#
               08/08                   1,500.00    WT 160808-149571 Royal Bank of Canad /Bnf=Border Ladner Gervais LLP Srf#
                                                   0006026221927237 Trn#160808149571 Rfb#
               08/09                      20.00    Online Transfer to Danzik Applied Sciences Business Checking xxxxxx2590 Ref
                                                   #Ibev3Shj66 on 08/09/16
               08/09                   5,046.21    Withdrawal Made In A Branch/Store
               08/10                  12,500.00    WT Fed#01324 City National Bank /Ftr/Bnf=Barton, LLP Srf#
                                                   0006207223813947 Trn#160810104791 Rfb#




    Sheet Seq = 0010492
    Sheet 00002 of 00004
                   Case 2:17-cv-04140-DWL Document 89-12 Filed 10/09/18 Page 30 of 113
Account number:             4350      ■    August 1, 2016 - August 31, 2016   ■   Page 3 of 4




 Electronic debits/bank debits (continued)
 Effective     Posted
 date          date                         Amount       Transaction detail
               08/10                      12,200.00      Online Transfer to Solverdi Worldwide Corpo Business Checking xxxxxx2153
                                                         Ref #Ibe8Phttn2 on 08/10/16
               08/11                         222.23      Client Analysis Srvc Chrg 160810 Svc Chge 0716 000006403734350
               08/11                         250.00      Online Transfer to Danzik Applied Sciences Business Checking xxxxxx2590 Ref
                                                         #Iben9Q2Tgr on 08/11/16
               08/15                         800.00      Online Transfer to Danzik Applied Sciences Business Checking xxxxxx2590 Ref
                                                         #Ibeghncw9Z on 08/15/16
               08/16                       1,000.00      Withdrawal Made In A Branch/Store
               08/16                          10.00      Online Transfer to Danzik Applied Sciences Ref #Ibe5Sjd43M Business
                                                         Checking for Acct Fund
               08/17                          65.00      Danzik Applied S WF Payroll 160817 7012001 Payroll Invoice
               08/18                         210.00      Online Transfer to Danzik Applied Sciences Business Checking xxxxxx2590 Ref
                                                         #Iben9Sb38K on 08/18/16
               08/19                          33.20      Purchase authorized on 08/18 Sq *Xpoint Deliver Gosq.Com AZ
                                                         S306231682644566 Card 9502
               08/19                         150.00      Online Transfer to Danzik Applied Sciences Ref #Ibev3Wqj3S Business
                                                         Checking Fund Overdrawn Account
               08/22                         128.62      Purchase authorized on 08/20 Vzwrlss*Ivr Vw 800-922-0204 NJ
                                                         S306232644148330 Card 9502
               08/22                          82.04      Purchase authorized on 08/21 WM Superc Wal-Mart Sup Scottsdale AZ
                                                         P00000000345445277 Card 9502
               08/22                         320.00      Online Transfer to Danzik Applied Sciences Business Checking xxxxxx2590 Ref
                                                         #Ibev3Xb5Wj on 08/22/16
               08/22                          32.91      Purchase authorized on 08/22 WM Superc Wal-Mart Sup Scottsdale N AZ
                                                         P00000000457796666 Card 9502
               08/23                          10.00      Online Transfer to Danzik Applied Sciences Ref #Iber6Vysq5 Business
                                                         Checking Fund Acct
               08/24                         200.00      Online Transfer to Danzik Applied Sciences Business Checking xxxxxx2590 Ref
                                                         #Ibe2Wjvbf7 on 08/24/16
               08/25                         400.00      Online Transfer to Danzik Applied Sciences Ref #Ibexyzn2MH Business
                                                         Checking Fund Overdraft
               08/25                         700.00      Online Transfer to Danzik Applied Sciences Business Checking xxxxxx2590 Ref
                                                         #Ibe5Slnwdw on 08/25/16
               08/25                         100.00      ATM Withdrawal authorized on 08/25 Airpark Scottsdale AZ 0003661 ATM ID
                                                         5737P Card 9502
               08/25                          49.91      Purchase authorized on 08/25 Costco Whse #0427 Scottsdale AZ
                                                         P00586238725720831 Card 9502
               08/31                       1,100.00      Purchase authorized on 08/30 Biltmore Loan & Je Scottsdale AZ
                                                         S306243823222712 Card 9502
                                      $67,250.12         Total electronic debits/bank debits

 Checks paid
 Number                     Amount         Date       Number              Amount      Date      Number              Amount     Date
 2366                      6,000.00       08/01       2370                 750.00    08/18      2438               1,000.00   08/02
 2367                      2,000.00       08/05       2371                 600.00    08/22      2440 *             1,000.00   08/04
 2368                      4,500.00       08/17       2436 *             1,559.22    08/01      2441               1,000.00   08/04
 2369                        400.00       08/22       2437               1,250.00    08/01      2442               1,346.50   08/05




    Sheet Seq = 0010493
    Sheet 00003 of 00004
                         Case 2:17-cv-04140-DWL Document 89-12 Filed 10/09/18 Page 31 of 113
Account number:                      4350      ■    August 1, 2016 - August 31, 2016   ■   Page 4 of 4




   Checks paid (continued)
   Number                            Amount      Date         Number               Amount      Date      Number      Amount     Date
   2443                             1,262.39    08/05         2446                  365.98    08/10      2449       1,559.22   08/15
   2444                             1,389.57    08/05         2447                1,173.14    08/22      2450         750.00   08/17
   2445                               250.00    08/08         2448                  250.00    08/12
                                               $28,406.02         Total checks paid
    * Gap in check sequence.

                                               $95,656.14         Total debits



Daily ledger balance summary
   Date                                             Balance   Date                             Balance   Date                   Balance
   07/31                                           2,927.49   08/10                             267.62   08/19                 3,817.97
   08/01                                              93.27   08/11                           2,295.39   08/22                 1,581.26
   08/02                                             918.27   08/12                           2,045.39   08/23                 1,571.26
   08/03                                             418.27   08/15                             686.17   08/24                 1,371.26
   08/04                                             418.27   08/16                          10,276.17   08/25                   121.35
   08/05                                             899.81   08/17                           4,961.17   08/30                 1,321.35
   08/08                                           3,149.81   08/18                           4,001.17   08/31                 1,471.35
   08/09                                             333.60
                     Average daily ledger balance                 $1,807.48


NOTICE: Wells Fargo Bank, N.A. may furnish information about accounts belonging to individuals, including sole
proprietorships, to consumer reporting agencies. If this applies to you, you have the right to dispute the accuracy of
information that we have reported by writing to us at: Overdraft Collections and Recovery PO Box 5058 Portland, OR.
97208-5058. You must describe the specific information that is inaccurate or in dispute and the basis for any dispute with
supporting documentation. In the case of information that relates to an identity theft, you will need to provide us with an
identity theft report.




©2010 Wells Fargo Bank, N.A.
All rights reserved. Member FDIC.




       Sheet Seq = 0010494
       Sheet 00004 of 00004
                  Case 2:17-cv-04140-DWL Document 89-12 Filed 10/09/18 Page 32 of 113
Wells Fargo Business Choice Checking
Account number:                  4350       ■   September 1, 2016 - September 30, 2016                 ■   Page 1 of 7




                                                                                                           Questions?
DANZIK APPLIED SCIENCES LLC                                                                                Available by phone 24 hours a day, 7 days a week:
                                                                                                           Telecommunications Relay Services calls accepted
14747 N NORTHSIGHT BLVD STE 111-133
SCOTTSDALE AZ 85260-2631                                                                                     1-800-CALL-WELLS               (1-800-225-5935)

                                                                                                             TTY: 1-800-877-4833
                                                                                                             En español: 1-877-337-7454

                                                                                                           Online: wellsfargo.com/biz

                                                                                                           Write: Wells Fargo Bank, N.A. (038)
                                                                                                                   P.O. Box 6995
                                                                                                                   Portland, OR 97228-6995




 Your Business and Wells Fargo                                                                             Account options
 Get a clear look at the business financing process to decide if and when business                         A check mark in the box indicates you have these convenient
                                                                                                           services with your account(s). Go to wellsfargo.com/biz or
 credit is right for you. Visit wellsfargoworks.com/credit to find out more.
                                                                                                           call the number above if you have questions or if you would
                                                                                                           like to add new services.
 Credit decisions subject to credit qualification.
                                                                                                           Business Online Banking                              ✓
                                                                                                           Online Statements
                                                                                                           Business Bill Pay                                    ✓
                                                                                                           Business Spending Report                             ✓
                                                                                                           Overdraft Protection




Activity summary                                                                                           Account number:             4350
       Beginning balance on 9/1                                       $1,471.35                            DANZIK APPLIED SCIENCES LLC
       Deposits/Credits                                              136,455.00                            Arizona account terms and conditions apply
       Withdrawals/Debits                                          - 119,641.30                            For Direct Deposit use
       Ending balance on 9/30                                       $18,285.05                             Routing Number (RTN): 122105278
                                                                                                           For Wire Transfers use
       Average ledger balance this period                            $15,360.01                            Routing Number (RTN): 121000248



Overdraft Protection
This account is not currently covered by Overdraft Protection. If you would like more information regarding Overdraft Protection and eligibility requirements
please call the number listed on your statement or visit your Wells Fargo store.




      (38)
      Sheet Seq = 0198609
             Case 2:17-cv-04140-DWL Document 89-12 Filed 10/09/18 Page 33 of 113
Account number:         4350     ■   September 1, 2016 - September 30, 2016              ■   Page 2 of 7




Transaction history

                   Check                                                                             Deposits/   Withdrawals/    Ending daily
     Date         Number Description                                                                   Credits          Debits       balance
     9/1                 eDeposit IN Branch/Store 09/01/16 10:06:45 Am 14595 N                      16,910.00
                         Scottsdale Rd Scottsdale AZ
     9/1                 Online Transfer to Solverdi Worldwide Corpo Business Checking                                 150.00
                         xxxxxx2153 Ref #Ibe2Wmf7R6 on 09/01/16
     9/1                 Online Transfer to Danzik Applied Sciences Business Checking                                  100.00
                         xxxxxx2590 Ref #Iber6Yypdp on 09/01/16
     9/1                 Online Transfer to Solverdi Worldwide Corpo Business Checking                                 200.00
                         xxxxxx2153 Ref #Ibev42Ht26 on 09/01/16
     9/1                 Cox Comm Phx Bank Draft 090116 436097429306001 Das                                            322.81      17,608.54
     9/2                 Online Transfer From Solverdi Worldwide Cor Business Checking               1,300.00
                         xxxxxx2153 Ref #Ibeclsly39 on 09/02/16
     9/2                 Online Transfer to Solverdi Worldwide Corpo Business Checking                               2,000.00
                         xxxxxx2153 Ref #Ibev42Rkct on 09/02/16
     9/2            2452 Cashed Check                                                                                1,559.22
     9/2            2453 Deposited OR Cashed Check                                                                   2,779.14
     9/2                 Online Transfer to Danzik Applied Sciences Business Checking                                  250.00
                         xxxxxx2590 Ref #Ibe2Wn2Qg2 on 09/02/16
     9/2            2463 Deposited OR Cashed Check                                                                     400.00
     9/2            2465 Cashed Check                                                                                8,500.00
     9/2            2464 Deposited OR Cashed Check                                                                     980.00
     9/2            2451 Check                                                                                       2,346.50          93.68
     9/6                 ATM Check Deposit on 09/05 McDowell Mountain Scottsdale AZ                    500.00
                         0004535 ATM ID 5740A Card 9502
     9/6                 eDeposit IN Branch/Store 09/06/16 02:18:45 Pm 15760 N Frank                 6,189.00
                         Lloyd Wright Blvd Scottsdale AZ 9502
     9/6            2462 Deposited OR Cashed Check                                                                     420.00
     9/6            2455 Check                                                                                       5,046.21       1,316.47
     9/7                 Online Transfer to Danzik Applied Sciences Ref #Ibe8Ps646Q                                    150.00
                         Business Checking Made Payment This Am 141.63 Over From
                         4350
     9/7                 Online Transfer to Danzik Applied Sciences Ref #Ibe5Sqt4Sx                                    250.00
                         Business Checking for Acct Fund
     9/7                 Cash eWithdrawal in Branch/Store 09/07/2016 2:42 Pm 15760 N                                   323.00
                         Frank Lloyd Wright Blvd Scottsdale AZ 9502
     9/7                 Online Transfer to Solverdi Worldwide Corpo Business Checking                                 400.00         193.47
                         xxxxxx2153 Ref #Ibev44B5Z5 on 09/07/16
     9/8                 Deposit Made In A Branch/Store                                              8,511.00                       8,704.47
     9/9                 Online Transfer From Solverdi Worldwide Cor Business Checking                 500.00
                         xxxxxx2153 Ref #Ibekdyhw3M on 09/09/16
     9/9                 Online Transfer From Solverdi Worldwide Cor Business Checking               1,000.00
                         xxxxxx2153 Ref #Iben9Zxxx5 on 09/09/16
     9/9                 Online Transfer to Solverdi Worldwide Corpo Business Checking                               8,500.00
                         xxxxxx2153 Ref #Ibe8Pswk8C on 09/09/16
     9/9                 Withdrawal Made In A Branch/Store                                                           1,500.00
     9/9                 Online Transfer to Danzik E Way2Save Checking xxxxxx1058 Ref                                    1.00         203.47
                         #Ibeclvk3PF on 09/09/16
     9/12                eDeposit IN Branch/Store 09/12/16 05:27:23 Pm 15760 N Frank                 8,152.00
                         Lloyd Wright Blvd Scottsdale AZ
     9/12                Online Transfer From Solverdi Worldwide Cor Business Checking               2,000.00
                         xxxxxx2153 Ref #Ibekdyr3Ww on 09/10/16
     9/12                Purchase authorized on 09/10 Public Storage 080 Scottsdale AZ                                 810.90
                         S386254678912947 Card 9502
     9/12                Purchase authorized on 09/10 Public Storage 080 Scottsdale AZ                                 759.87       8,784.70
                         S586254679596366 Card 9502
     9/13                Online Transfer From Solverdi Worldwide Cor Business Checking               7,000.00
                         xxxxxx2153 Ref #Ibe8Ptvzxg on 09/13/16
     9/13                Wire Trans Svc Charge - Sequence: 160913143031 Srf#                                            30.00
                         0006207257463720 Trn#160913143031 Rfb#
     9/13                Purchase authorized on 09/11 The Home Depot #04 Phoenix AZ                                    125.00
                         S586255671870016 Card 9502
                Case 2:17-cv-04140-DWL Document 89-12 Filed 10/09/18 Page 34 of 113
Account number:                  4350     ■   September 1, 2016 - September 30, 2016            ■   Page 3 of 7




Transaction history (continued)

                           Check                                                                           Deposits/   Withdrawals/    Ending daily
     Date                 Number Description                                                                 Credits          Debits       balance
     9/13                        Online Transfer to Danzik E Ref #Ibe5Ssd6Jz Way2Save Checking                               500.00
                                 Royalty Partial
     9/13                        Online Transfer to Solverdi Worldwide Corpo Business Checking                             7,800.00
                                 xxxxxx2153 Ref #Ibe8Ptslv4 on 09/13/16
     9/13                        Cash eWithdrawal in Branch/Store 09/13/2016 1:22 Pm 15760 N                                 400.00
                                 Frank Lloyd Wright Blvd Scottsdale AZ 9502
     9/13                        WT Fed#04431 Jpmorgan Chase Ban /Ftr/Bnf=Profeta Eisenstein                               6,500.00         429.70
                                 IOLTA Account Srf# 0006207257463720 Trn#160913143031 Rfb#
     9/14                        eDeposit IN Branch/Store 09/14/16 04:24:08 Pm 15760 N Frank               35,619.00
                                 Lloyd Wright Blvd Scottsdale AZ
     9/14                        Online Transfer From Solverdi Worldwide Cor Business Checking               750.00
                                 xxxxxx2153 Ref #Ibe8Pv5Fds on 09/14/16
     9/14                        Purchase authorized on 09/12 Public Storage 080 Scottsdale AZ                                45.00
                                 S466256779756585 Card 9502
     9/14                        Purchase authorized on 09/14 Target T- 15444 N Fran Scottsdale                               37.75
                                 AZ P00000000150001058 Card 9502
     9/14                        Online Transfer to Danzik E Ref #Ibexz7Pp9N Way2Save Checking                             1,000.00      35,715.95
                                 Payments 4350 to 1058
     9/15                        Wire Trans Svc Charge - Sequence: 160915107818 Srf#                                          30.00
                                 0006207259934540 Trn#160915107818 Rfb#
     9/15                        Purchase authorized on 09/13 Staples 0010 Scottsdale AZ                                       7.53
                                 S386257684887711 Card 9502
     9/15                        Online Transfer to Danzik Applied Sciences Ref #Ibe2Wrnwll                                   10.00
                                 Business Checking Find
     9/15                        Withdrawal Made In A Branch/Store                                                         4,250.00
     9/15                        Cash eWithdrawal in Branch/Store 09/15/2016 10:26 Am 15760 N                                600.00
                                 Frank Lloyd Wright Blvd Scottsdale AZ 9502
     9/15                   2480 Cashed Check                                                                              4,620.00
     9/15                        WT Fed#01778 Jpmorgan Chase Ban /Ftr/Bnf=Profeta Eisenstein                               5,000.00
                                 IOLTA Account Srf# 0006207259934540 Trn#160915107818 Rfb#
     9/15                        Online Transfer to Solverdi Worldwide Corpo Business Checking                            11,500.00
                                 xxxxxx2153 Ref #Iber757MG3 on 09/15/16
     9/15                        Online Transfer to Danzik Applied Sciences Ref #Ibekf28Hlc                                  500.00
                                 Business Checking 4350 to 0649 for Forklift
     9/15                        Online Transfer to Danzik Applied Sciences Ref #Ibexz8973Q                                  100.00
                                 Business Checking Equipment
     9/15                   2459 Deposited OR Cashed Check                                                                 2,346.50
     9/15                   2458 Deposited OR Cashed Check                                                                 1,389.57
     9/15                   2457 Deposited OR Cashed Check                                                                   250.00
     9/15                   2460 Deposited OR Cashed Check                                                                 1,559.22       3,553.13
     9/16                        Purchase authorized on 09/15 The UPS Store 1669 Scottsdale AZ                               103.18
                                 S306259804850261 Card 9502
     9/16                        Purchase authorized on 09/15 The UPS Store 2394 Cody WY                                     144.00
                                 S466259807029041 Card 9502
     9/16                        Danzik Applied S WF Payroll 160916 7012001 Payroll Invoice                                   65.00
     9/16                        Online Transfer to Danzik Applied Sciences Business Checking                                200.00
                                 xxxxxx2590 Ref #Ibev46Zw46 on 09/16/16
     9/16                   2456 Deposited OR Cashed Check                                                                 1,173.14
     9/16                        Online Transfer to Danzik Applied Sciences Ref #Ibe8Pw8465                                  200.00       1,667.81
                                 Business Checking Fund Accy
     9/19                        Deposit Made In A Branch/Store                                            20,303.00
     9/19                        Online Transfer From Solverdi Worldwide Cor Business Checking              3,000.00
                                 xxxxxx2153 Ref #Iber76CD2W on 09/19/16
     9/19                        Wire Trans Svc Charge - Sequence: 160919153717 Srf#                                          30.00
                                 0006207263379470 Trn#160919153717 Rfb#
     9/19                        Online Transfer to Danzik E Ref #Iber76Bfw7 Way2Save Checking                               300.00
                                 Royalty
     9/19                        WT Fed#05821 Jpmorgan Chase Ban /Ftr/Bnf=Profeta Eisenstein                               3,500.00
                                 IOLTA Account Srf# 0006207263379470 Trn#160919153717 Rfb#
     9/19                        Purchase authorized on 09/19 Shell Service Station Scottsdale AZ                             49.43
                                 P00466263778886530 Card 9502




    Sheet Seq = 0198610
               Case 2:17-cv-04140-DWL Document 89-12 Filed 10/09/18 Page 35 of 113
Account number:               4350     ■   September 1, 2016 - September 30, 2016                ■   Page 4 of 7




Transaction history (continued)

                       Check                                                                                  Deposits/         Withdrawals/         Ending daily
     Date             Number Description                                                                        Credits                Debits            balance
     9/19                    ATM Withdrawal authorized on 09/19 Scottsdale Scottsdale AZ                                              200.00           20,891.38
                             0006312 ATM ID 5739I Card 9502
     9/20                    Online Transfer to Danzik E Ref #Ibev482Rzm Way2Save                                                     200.00
                             Checking Royalty Partial
     9/20               2461 Cashed Check                                                                                             562.50
     9/20                    Bank Originated Debit                                                                                    245.95
     9/20                    APS Apscom Ep 160920 xxxxx8285 M2R Licensing LLC                                                         593.77           19,289.16
     9/21                    WT Fed#02448 Jpmorgan Chase Ban /Org=Iola Profeta &                               5,500.00
                             Eisenstein Srf# 3776600265Es Trn#160921058765 Rfb# Bpl of
                             16/09/21
     9/21                    Transfer From DDA # 000005016921495                                                   8.00
     9/21                    Wire Trans Svc Charge - Sequence: 160921058765 Srf#                                                       15.00
                             3776600265Es Trn#160921058765 Rfb# Bpl of 16/09/21
     9/21                    Online Transfer to Danzik E Ref #Ibe5Svykg9 Way2Save Checking                                          1,000.00
                             Partial Royalty
     9/21                    Online Transfer to Danzik Applied Sciences Business Checking                                             200.00           23,582.16
                             xxxxxx2590 Ref #Ibev48Drrh on 09/21/16
     9/22                    Deposit Made In A Branch/Store                                                   19,213.00
     9/22                    Purchase authorized on 09/21 The UPS Store 2394 Cody WY                                                   11.80           42,783.36
                             S386265773139072 Card 9502
     9/23                    Purchase authorized on 09/21 The Home Depot #04 Phoenix AZ                                               352.84
                             S466266027102326 Card 9502
     9/23                    Cash eWithdrawal in Branch/Store 09/23/2016 2:17 Pm 15760 N                                              400.00
                             Frank Lloyd Wright Blvd Scottsdale AZ 9502
     9/23               2466 Check                                                                                                    600.00           41,430.52
     9/26                    Purchase authorized on 09/23 The UPS Store 0058 Scottsdale AZ                                             20.49
                             S306267779306078 Card 9502
     9/26                    Purchase authorized on 09/23 Tavern Grille Scottsdale AZ                                                  70.52
                             S386268036818683 Card 9502
     9/26                    Online Transfer to Danzik E Ref #Ibegj39Dr5 Way2Save Checking                                          4,250.00
                             Royalty Payment Half
     9/26                    Purchase authorized on 09/24 Verizon Wrl My Acc 800-9220204                                              735.17
                             CA S306268679560755 Card 9502
     9/26                    Online Transfer to Danzik Applied Sciences Business Checking                                             200.00
                             xxxxxx2590 Ref #Iber77T76K on 09/24/16
     9/26                    Online Transfer to Danzik Applied Sciences Ref #Ibenb6NC6C                                             2,100.00
                             Business Checking From 4350 to 2590 Storage Payment
     9/26                    Online Transfer to Danzik Applied Sciences Ref #Ibekf57Yv4                                               750.00
                             Business Checking 4350 to 2590 Uhaul Truck Return
     9/26                    Purchase authorized on 09/26 The Home Depot #0472                                                           9.68
                             Scottsdale AZ P00586270732291044 Card 9502
     9/26               2467 Check                                                                                                    480.00           32,814.66
     9/27                    Purchase authorized on 09/26 Verizon Wrl My Acc 800-9220204                                              257.24
                             CA S386270586272246 Card 9502
     9/27                    Online Transfer to Danzik Applied Sciences Ref #Ibe5Sxkjls                                               150.00           32,407.42
                             Business Checking From 4350 to 0649 for Phone Replacement T.
     9/28                    Cash eWithdrawal in Branch/Store 09/28/2016 1:54 Pm 15760 N                                              280.00
                             Frank Lloyd Wright Blvd Scottsdale AZ 9502
     9/28                    Purchase authorized on 09/28 The Home Depot #0472                                                         47.08           32,080.34
                             Scottsdale AZ P00466272770367566 Card 9502
     9/30                    Online Transfer to Danzik E Ref #Ibe8Pzztzg Way2Save Checking                                          8,500.00
                             Royalty Payment
     9/30               2482 Deposited OR Cashed Check                                                                              2,346.50
     9/30               2483 Deposited OR Cashed Check                                                                              1,389.57
     9/30               2454 Deposited OR Cashed Check                                                                              1,559.22           18,285.05
     Ending balance on 9/30                                                                                                                           18,285.05
     Totals                                                                                               $136,455.00           $119,641.30

     The Ending Daily Balance does not reflect any pending withdrawals or holds on deposited funds that may have been outstanding on your account when your
     transactions posted. If you had insufficient available funds when a transaction posted, fees may have been assessed.
                 Case 2:17-cv-04140-DWL Document 89-12 Filed 10/09/18 Page 36 of 113
Account number:                   4350     ■   September 1, 2016 - September 30, 2016                ■    Page 5 of 7




Summary of checks written           (checks listed are also displayed in the preceding Transaction history)

       Number              Date                Amount         Number             Date                 Amount          Number            Date                    Amount
       2451                9/2                 2,346.50       2458               9/15                1,389.57         2465              9/2                     8,500.00
       2452                9/2                 1,559.22       2459               9/15                2,346.50         2466              9/23                     600.00
       2453                9/2                 2,779.14       2460               9/15                1,559.22         2467              9/26                     480.00
       2454                9/30                1,559.22       2461               9/20                    562.50       2480 *            9/15                    4,620.00
       2455                9/6                 5,046.21       2462               9/6                     420.00       2482 *            9/30                    2,346.50
       2456                9/16                1,173.14       2463               9/2                     400.00       2483              9/30                    1,389.57
       2457                9/15                 250.00        2464               9/2                     980.00

        * Gap in check sequence.


Monthly service fee summary

For a complete list of fees and detailed account information, please see the Wells Fargo Fee and Information Schedule and Account Agreement applicable to
your account or talk to a banker. Go to wellsfargo.com/feefaq to find answers to common questions about the monthly service fee on your account.


       Fee period 09/01/2016 - 09/30/2016                                                  Standard monthly service fee $14.00                 You paid $0.00

       We waived the fee this fee period to allow you to meet the requirements to avoid the monthly service fee. Your fee waiver is about to expire. You will
       need to meet the requirement(s) to avoid the monthly service fee.

       How to avoid the monthly service fee                                                                  Minimum required                  This fee period
       Have any ONE of the following account requirements
         · Average ledger balance                                                                                     $7,500.00                    $15,360.00      ✔

         · Qualifying transaction from a linked Wells Fargo Business Payroll Services account                                 1                             1      ✔

         · Qualifying transaction from a linked Wells Fargo Merchant Services account                                         1                             0
         · Total number of posted Wells Fargo Debit Card purchases and/or payments                                           10                            17      ✔

         - Enrollment in a linked Direct Pay service through Wells Fargo Business Online                                      1                             0
         · Combined balances in linked accounts, which may include                                                   $10,000.00                                    ✔

           - Average ledger balances in business checking, savings, and time accounts
           - Most recent statement balance of Wells Fargo business credit cards, Wells Fargo
                                                           ®
             Business Secured Credit Card, BusinessLine line of credit, Wells Fargo Small
                                   ®
             Business Advantage line of credit , Working Capital Line of Credit, Advancing
                                                      ®
             Term Line of Credit, and BusinessLoan term loan
           - Combined average daily balances from the previous month for Wells Fargo
                                   SM
             Business PrimeLoan , Commercial Equity Loan, Commercial Refinance Loan,
             Commercial Purchase Loan, Commercial Equity Line of Credit, Small Business
                         ®                         ®                              ®
             Advantage loan, Equipment Express loan, and Equipment Express Single
             Event loan
       WX/WX




Account transaction fees summary
                                                                                            Units           Excess       Service charge per              Total service
       Service charge description                                  Units used           included             units          excess units ($)               charge ($)
       Cash Deposited ($)                                                   0              7,500                 0                  0.0030                       0.00
       Transactions                                                        37                200                 0                     0.50                      0.00
       Total service charges                                                                                                                                      $0.00




     Sheet Seq = 0198611
                  Case 2:17-cv-04140-DWL Document 89-12 Filed 10/09/18 Page 37 of 113
Account number:                  4350      ■   September 1, 2016 - September 30, 2016              ■   Page 6 of 7




         IMPORTANT ACCOUNT INFORMATION

To verify your identity when you contact us, we may use a service that compares information your mobile or wireless operator has with
information you have provided us. Please refer to our Privacy Policy for how we treat your data.

Is your wireless operator authorized to provide information to assist in verifying your identity?

Yes, and we may rely on this information to assist in verifying your identity.

You authorize your wireless operator (AT&T, Sprint, T-Mobile, US Cellular, Verizon, or any other branded wireless operator) to use your
mobile number, name, address, email, network status, customer type, customer role, billing type, mobile device identifiers (IMSI and
IMEI) and other subscriber status details, if available, solely to allow verification of your identity and to compare information you have
provided to Wells Fargo with your wireless operator account profile information for the duration of the business relationship.

You may opt out by contacting your mobile or wireless operator directly.
                         Case 2:17-cv-04140-DWL Document 89-12 Filed 10/09/18 Page 38 of 113
Account number:                                4350           ■    September 1, 2016 - September 30, 2016       ■   Page 7 of 7




General statement policies for Wells Fargo Bank

■  Notice: Wells Fargo Bank, N.A. may furnish information about accounts                        You must describe the specific information that is inaccurate or in dispute
belonging to individuals, including sole proprietorships, to consumer                           and the basis for any dispute with supporting documentation. In the case of
reporting agencies. If this applies to you, you have the right to dispute the                   information that relates to an identity theft, you will need to provide us with
accuracy of information that we have reported by writing to us at: Overdraft                    an identity theft report.
Collections and Recovery, P.O. Box 5058, Portland, OR 97208-5058.



Account Balance Calculation Worksheet                                                               Number                    Items Outstanding                       Amount

1. Use the following worksheet to calculate your overall account balance.
2. Go through your register and mark each check, withdrawal, ATM
   transaction, payment, deposit or other credit listed on your statement.
   Be sure that your register shows any interest paid into your account and
   any service charges, automatic payments or ATM transactions withdrawn
   from your account during this statement period.
3. Use the chart to the right to list any deposits, transfers to your account,
   outstanding checks, ATM withdrawals, ATM payments or any other
   withdrawals (including any from previous months) which are listed in
   your register but not shown on your statement.

ENTER
A. The ending balance
   shown on your statement . . . . . . . . . . . . . . . . . . . . . .$.

ADD
B. Any deposits listed in your                                                 $
   register or transfers into                                                  $
   your account which are not                                                  $
   shown on your statement.                                                  + $

    . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . TOTAL
                                                                            ......$

CALCULATE THE SUBTOTAL
  (Add Parts A and B)

    . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . TOTAL
                                                                            ......$

SUBTRACT
C. The total outstanding checks and
   withdrawals from the chart above . . . . . . . . . . . . . - $

CALCULATE THE ENDING BALANCE
  (Part A + Part B - Part C)
  This amount should be the same
  as the current balance shown in
  your check register . . . . . . . . . . . . . . . . . . . . . . . . . . .$. .


                                                                                                                                                Total amount $




©2010 Wells Fargo Bank, N.A. All rights reserved. Member FDIC. NMLSR ID 399801




        Sheet Seq = 0198612
                     Case 2:17-cv-04140-DWL Document 89-12 Filed 10/09/18 Page 39 of 113
Wells Fargo Business Choice Checking
Account number:                  4350       ■   October 1, 2016 - October 31, 2016             ■   Page 1 of 7




                                                                                                           Questions?
DANZIK APPLIED SCIENCES LLC                                                                                Available by phone 24 hours a day, 7 days a week:
                                                                                                           Telecommunications Relay Services calls accepted
14747 N NORTHSIGHT BLVD STE 111-133
SCOTTSDALE AZ 85260-2631                                                                                     1-800-CALL-WELLS               (1-800-225-5935)

                                                                                                             TTY: 1-800-877-4833
                                                                                                             En español: 1-877-337-7454

                                                                                                           Online: wellsfargo.com/biz

                                                                                                           Write: Wells Fargo Bank, N.A. (038)
                                                                                                                   P.O. Box 6995
                                                                                                                   Portland, OR 97228-6995




 Your Business and Wells Fargo                                                                             Account options
 Get a clear look at the business financing process to decide if and when business                         A check mark in the box indicates you have these convenient
                                                                                                           services with your account(s). Go to wellsfargo.com/biz or
 credit is right for you. Visit wellsfargoworks.com/credit to find out more.
                                                                                                           call the number above if you have questions or if you would
                                                                                                           like to add new services.
 Credit decisions subject to credit qualification.
                                                                                                           Business Online Banking                              ✓
                                                                                                           Online Statements                                    ✓
                                                                                                           Business Bill Pay                                    ✓
                                                                                                           Business Spending Report                             ✓
                                                                                                           Overdraft Protection




Activity summary                                                                                           Account number:             4350
       Beginning balance on 10/1                                     $18,285.05                            DANZIK APPLIED SCIENCES LLC
       Deposits/Credits                                               49,767.50                            Arizona account terms and conditions apply
       Withdrawals/Debits                                            - 67,450.84                           For Direct Deposit use
       Ending balance on 10/31                                          $601.71                            Routing Number (RTN): 122105278
                                                                                                           For Wire Transfers use
       Average ledger balance this period                             $5,885.77                            Routing Number (RTN): 121000248



Overdraft Protection
This account is not currently covered by Overdraft Protection. If you would like more information regarding Overdraft Protection and eligibility requirements
please call the number listed on your statement or visit your Wells Fargo store.




      (38) Ins = 2
      Sheet Seq = 0007308
             Case 2:17-cv-04140-DWL Document 89-12 Filed 10/09/18 Page 40 of 113
Account number:        34350     ■   October 1, 2016 - October 31, 2016        ■   Page 2 of 7




Transaction history

                   Check                                                                         Deposits/   Withdrawals/    Ending daily
     Date         Number Description                                                               Credits          Debits       balance
     10/3                Purchase authorized on 09/30 The UPS Store 2394 Cody WY                                    11.45
                         S386274668032610 Card 9502
     10/3                Purchase authorized on 09/30 The UPS Store 2394 Cody WY                                    11.45
                         S586274829976002 Card 9502
     10/3                Online Transfer to Center Point Properties Business Checking                               15.00
                         xxxxxx6590 Ref #Ibexzfrryp on 10/03/16
     10/3                Cash eWithdrawal in Branch/Store 10/03/2016 4:34 Pm 15760 N                               300.00
                         Frank Lloyd Wright Blvd Scottsdale AZ 9502
     10/3           2469 Cashed Check                                                                              521.50      17,425.65
     10/4                Purchase authorized on 10/02 Public Storage 080 Scottsdale AZ                             318.51
                         S386276244574317 Card 9502
     10/4                Purchase authorized on 10/02 Public Storage 080 Scottsdale AZ                             297.08
                         S386276246533745 Card 9502
     10/4                Online Transfer to Danzik Applied Sciences Ref #Iber7C2Qlr                                 50.00      16,760.06
                         Business Checking Rental
     10/5                Online Transfer to Danzik D Checking xxxxxx6456 Ref                                     2,240.00
                         #Ibegj6M7V3 on 10/04/16
     10/5                Online Transfer to Solverdi Worldwide Corpo Business Checking                           1,000.00
                         xxxxxx2153 Ref #Ibe5T2Chfz on 10/05/16
     10/5                Online Transfer to Danzik Applied Sciences Business Checking                            1,000.00      12,520.06
                         xxxxxx2590 Ref #Ibev4Drd48 on 10/05/16
     10/6                Wire Trans Svc Charge - Sequence: 161006119891 Srf#                                        30.00
                         0006207280923622 Trn#161006119891 Rfb#
     10/6                WT Fed#03147 Jpmorgan Chase Ban /Ftr/Bnf=Samuel L Hagan II                              2,500.00
                         PC Srf# 0006207280923622 Trn#161006119891 Rfb#
     10/6           2485 Deposited OR Cashed Check                                                                 270.00
     10/6           2500 Deposited OR Cashed Check                                                               1,173.14
     10/6           2484 Check                                                                                   5,046.21       3,500.71
     10/7                Online Transfer to Danzik E Ref #Ibe2Wzj7Yl Way2Save Checking                           1,062.50
                         Payments 4350 to 1058
     10/7                Online Transfer to Solverdi Worldwide Corpo Business Checking                           1,000.00
                         xxxxxx2153 Ref #Ibexzh293T on 10/07/16
     10/7                Transfer to Snare Nick on 10/07 Ref #Ppegj7Llr9 Pay 2ND Half                              330.00       1,108.21
                         Nick 5329 From 4350 Payment L
     10/11               Transfer From Murray Joseph Ref # Ppe8Q4Xfjl                              500.00
     10/11               Online Transfer From Wyo Tech Investment Gr Ref #Ibe8Q4Wzqx             7,500.00
                         Business Checking Wyo Tech to 4350
     10/11               Online Dep Detail & Images - Bob                                                            3.00
     10/11               Purchase authorized on 10/07 Hallmark Limousine 480-759-4330                               81.00
                         AZ S386281824956806 Card 9502
     10/11               Online Transfer to Danzik Applied Sciences Business Checking                              700.00
                         xxxxxx2590 Ref #Ibexzhnbj7 on 10/10/16
     10/11               Online Transfer to Solverdi Worldwide Corpo Business Checking                             750.00
                         xxxxxx2153 Ref #Ibekf9Pfcd on 10/10/16
     10/11               Online Transfer to Danzik Applied Sciences Ref #Iber7Dny48                                500.00
                         Business Checking Cwp Steel
     10/11               Online Transfer to Danzik E Ref #Ibekf9Tfjx Way2Save Checking                             500.00
                         Payments on Bills
     10/11               Online Transfer to Danzik Applied Sciences Business Checking                              300.00
                         xxxxxx2590 Ref #Ibenbc9N23 on 10/11/16
     10/11               Online Transfer to Danzik E Ref #Iber7Dvrjq Way2Save Checking                           1,500.00
                         for Insurance
     10/11               Online Transfer to Danzik Applied Sciences Business Checking                               60.00
                         xxxxxx2590 Ref #Ibekf9Wc6M on 10/11/16
     10/11          2486 Deposited OR Cashed Check                                                                 175.00
     10/11          2468 Check                                                                                     468.00       4,071.21
     10/12               Online Transfer to Danzik Applied Sciences Business Checking                               10.00
                         xxxxxx2582 Ref #Ibegj8Nbv4 on 10/12/16
     10/12               Online Transfer to Danzik Applied Sciences Ref #Ibekfb6V94                                500.00       3,561.21
                         Business Checking Purchasing
                Case 2:17-cv-04140-DWL Document 89-12 Filed 10/09/18 Page 41 of 113
Account number:                 4350     ■   October 1, 2016 - October 31, 2016        ■   Page 3 of 7




Transaction history (continued)

                           Check                                                                         Deposits/   Withdrawals/    Ending daily
     Date                 Number Description                                                               Credits          Debits       balance
     10/13                       Online Transfer to Danzik Applied Sciences Ref #Ibe5T4Hnhb                              1,000.00
                                 Business Checking Cwp
     10/13                       Online Transfer to Danzik E Way2Save Checking xxxxxx1058 Ref                              200.00       2,361.21
                                 #Iber7Fgqxz on 10/13/16
     10/14                       Online Transfer From Wyo Tech Investment Gr Business Checking           20,000.00
                                 xxxxxx0345 Ref #Ibexzjt7W8 on 10/14/16
     10/14                       Wire Trans Svc Charge - Sequence: 161014108783 Srf#                                        30.00
                                 0006207288314882 Trn#161014108783 Rfb#
     10/14                       Online Transfer to Solverdi Worldwide Corpo Business Checking                           2,000.00
                                 xxxxxx2153 Ref #Ibecm7V3My on 10/14/16
     10/14                       WT Fed#02067 Jpmorgan Chase Ban /Ftr/Bnf=Samuel L Hagan II                              2,500.00
                                 PC Srf# 0006207288314882 Trn#161014108783 Rfb#
     10/14                       Online Transfer to Danzik Applied Sciences Business Checking                            1,500.00
                                 xxxxxx2590 Ref #Iber7Fthzd on 10/14/16
     10/14                       Online Transfer to Solverdi Worldwide Corpo Business Checking                           1,000.00
                                 xxxxxx2153 Ref #Ibekfbwp87 on 10/14/16
     10/14                  2474 Deposited OR Cashed Check                                                               1,400.00
     10/14                  2473 Deposited OR Cashed Check                                                               1,600.00      12,331.21
     10/17                       Online Transfer From Wyo Tech Investment Gr Business Checking            2,500.00
                                 xxxxxx0345 Ref #Ibenbfb64Q on 10/17/16
     10/17                       Wire Trans Svc Charge - Sequence: 161017174432 Srf#                                        30.00
                                 0006026291749703 Trn#161017174432 Rfb#
     10/17                       Purchase authorized on 10/14 The UPS Store 2394 Cody WY                                    11.45
                                 S586288520019215 Card 9502
     10/17                       Online Transfer to Danzik Applied Sciences Ref #Ibekfcctyv                                 10.00
                                 Business Checking for Acct Fund
     10/17                  2472 Cashed Check                                                                            2,400.00
     10/17                       Cash eWithdrawal in Branch/Store 10/15/2016 11:20 Am 15760 N                              780.00
                                 Frank Lloyd Wright Blvd Scottsdale AZ 9502
     10/17                       Purchase authorized on 10/15 Costco Whse #0427 Scottsdale AZ                              301.43
                                 P00586289681932024 Card 9502
     10/17                       Purchase authorized on 10/15 WM Superc Wal-Mart Sup                                         6.21
                                 Scottsdale N AZ P00000000654771723 Card 9502
     10/17                       Cash eWithdrawal in Branch/Store 10/15/2016 1:18 Pm 15760 N                             1,100.00
                                 Frank Lloyd Wright Blvd Scottsdale AZ 9502
     10/17                       ATM Withdrawal authorized on 10/16 90th & Mountainview                                    300.00
                                 Scottsdale AZ 0000858 ATM ID 5449H Card 9502
     10/17                       Online Transfer to Danzik Applied Sciences Ref #Iber7Gryq5                              1,000.00
                                 Business Checking Cwp Steel
     10/17                       Cash eWithdrawal in Branch/Store 10/17/2016 12:37 Pm 8991 E                               600.00
                                 Mountain View Rd Scottsdale AZ 9502
     10/17                       WT Fed#09441 Jpmorgan Chase Ban /Ftr/Bnf=Samuel L Hagan II                              2,500.00
                                 PC Srf# 0006026291749703 Trn#161017174432 Rfb#
     10/17                  2475 Deposited OR Cashed Check                                                               1,500.00       4,292.12
     10/18                       Online Transfer From Wyo Tech Investment Gr Ref #Ibev4Jjk3K              3,500.00
                                 Business Checking Legal
     10/18                       Danzik Applied S WF Payroll 161018 7012001 Payroll Invoice                                 65.00
     10/18                       Online Transfer to Danzik E Way2Save Checking xxxxxx1058 Ref                              500.00
                                 #Ibekfd3Sn3 on 10/18/16
     10/18                       Purchase authorized on 10/18 Wal-Mart Super Center Scottsdale                             106.13
                                 N AZ P00000000350159376 Card 9502
     10/18                  2471 Check                                                                                   2,000.00       5,120.99
     10/19                       Purchase authorized on 10/17 Village Tavern #8 Scottsdale AZ                               35.21
                                 S386291736119166 Card 9502
     10/19                       Online Transfer to Solverdi Worldwide Corpo Business Checking                           1,000.00
                                 xxxxxx2153 Ref #Iber7Hdcbm on 10/19/16
     10/19                       APS Apscom Ep 161019 xxxxx8285 M2R Licensing LLC                                          985.21
     10/19                  2476 Check                                                                                   3,500.00        -399.43
     10/20                       Check Reversal                                                           3,500.00
     10/20                       NSF Return Item Fee for a Transaction Received on 10/19                                    35.00
                                 $3,500.00 Check # 02476




    Sheet Seq = 0007309
             Case 2:17-cv-04140-DWL Document 89-12 Filed 10/09/18 Page 42 of 113
Account number:         4350      ■   October 1, 2016 - October 31, 2016      ■   Page 4 of 7




Transaction history (continued)

                   Check                                                                        Deposits/   Withdrawals/    Ending daily
     Date         Number Description                                                              Credits          Debits       balance
     10/20               Online Transfer From Wyo Tech Investment Gr Business Checking          1,000.00
                         xxxxxx0345 Ref #Iber7Hncwb on 10/20/16
     10/20               Online Transfer From Wyo Tech Investment Gr Ref #Ibegjc6Xrq            1,700.00
                         Business Checking Wyo Tech to 4350
     10/20               Purchase authorized on 10/19 Costco.Com *Onlin 800-955-2292                               77.57
                         WA S466292828057954 Card 9502
     10/20               Online Transfer to Solverdi Worldwide Corpo Business Checking                            100.00
                         xxxxxx2153 Ref #Ibe8Q85Nxm on 10/20/16
     10/20               Online Transfer to Danzik E Ref #Iber7Hpkm5 Way2Save                                   1,200.00
                         Checking APS
     10/20               Transfer to Snare Nick on 10/20 Ref #Ppe5T6R4R7 Payment on                               300.00       4,088.00
                         Loan
     10/21               Refunding Fees Assessed IN Error                                          17.50
     10/21               Online Transfer From Wyo Tech Investment Gr Ref #Ibev4K7Z2M            1,000.00
                         Business Checking Payments
     10/21               Online Transfer From Wyo Tech Investment Gr Ref #Ibenbgkytj            1,000.00
                         Business Checking Bill Payments
     10/21               Online Transfer From Wyo Tech Investment Gr Business Checking            500.00
                         xxxxxx0345 Ref #Ibecmb6H7F on 10/21/16
     10/21               Online Transfer to Danzik E Ref #Ibe5T76Kvk Way2Save Checking                          1,000.00
                         Bill Payments
     10/21               Online Transfer to Danzik Applied Sciences Business Checking                             400.00       5,205.50
                         xxxxxx2590 Ref #Ibecmb6Hgg on 10/21/16
     10/24               Online Transfer From Wyo Tech Investment Gr Ref #Ibecmbnnzc            1,500.00
                         Business Checking Payment Wyo to Das
     10/24               Online Transfer From Wyo Tech Investment Gr Ref #Ibe2x66Zsf              550.00
                         Business Checking Fund for Payments Coming Out of 4350
     10/24               Online Transfer From Wyo Tech Investment Gr Ref #Ibe8Q9727G            1,000.00
                         Business Checking Wyo T for Tony for Rooms and Car
     10/24               Wire Trans Svc Charge - Sequence: 161024078968 Srf#                                       30.00
                         0006207298646553 Trn#161024078968 Rfb#
     10/24               Purchase authorized on 10/21 The UPS Store 2394 Cody WY                                   20.78
                         S466295538703506 Card 9502
     10/24               Online Transfer to Solverdi Worldwide Corpo Ref #Ibexzmhw4Y                            1,500.00
                         Business Checking Calim Travel
     10/24               WT Fed#09303 Jpmorgan Chase Ban /Ftr/Bnf=Samuel L Hagan II                             1,500.00
                         PC Srf# 0006207298646553 Trn#161024078968 Rfb#
     10/24               Online Transfer to Danzik Applied Sciences Ref #Iber7Jqjhs                             1,000.00
                         Business Checking From 4350 Totony 2590 Travel Room and Car
     10/24          2487 Deposited OR Cashed Check                                                                250.00
     10/24               Cox Comm Phx Bank Draft 102416 436097429306001 Das                                       331.21       3,623.51
     10/25               Online Transfer From Wyo Tech Investment Gr Ref #Ibexzmyghy            4,000.00
                         Business Checking Wyo Tech to 4350
     10/25               Harland Clarke Check/Acc. 102416 00036547575482 Danzik                                   160.35
                         Applied Science
     10/25               Wire Trans Svc Charge - Sequence: 161025173034 Srf#                                       30.00
                         0006207299056863 Trn#161025173034 Rfb#
     10/25               Wire Trans Svc Charge - Sequence: 161025173046 Srf#                                       30.00
                         0006207299867863 Trn#161025173046 Rfb#
     10/25               Online Transfer to Danzik E Ref #Ibe2x6Gng2 Way2Save Checking                            500.00
                         APS
     10/25               WT Fed#07484 Western Alliance B /Ftr/Bnf=Rowley Chapman                                3,500.00
                         Barney Ltd Srf# 0006207299056863 Trn#161025173034 Rfb#
     10/25               WT Fed#07485 Jpmorgan Chase Ban /Ftr/Bnf=Samuel L Hagan II                               750.00       2,653.16
                         PC Srf# 0006207299867863 Trn#161025173046 Rfb#
     10/26               Wire Trans Svc Charge - Sequence: 161026088489 Srf#                                       30.00
                         0006486300305873 Trn#161026088489 Rfb#
     10/26               Online Transfer to Danzik Applied Sciences Ref #Ibe8Q9Jz5J                               360.00
                         Business Checking Hotel B Fifer
     10/26               WT Fed#08844 Jpmorgan Chase Ban /Ftr/Bnf=Samuel L Hagan II                             1,000.00
                         PC Srf# 0006486300305873 Trn#161026088489 Rfb#
                 Case 2:17-cv-04140-DWL Document 89-12 Filed 10/09/18 Page 43 of 113
Account number:                    4350    ■   October 1, 2016 - October 31, 2016             ■   Page 5 of 7




Transaction history (continued)

                            Check                                                                                   Deposits/        Withdrawals/           Ending daily
       Date                Number Description                                                                         Credits               Debits              balance
       10/26                      Online Transfer to Danzik Applied Sciences Business Checking                                              50.00
                                  xxxxxx2590 Ref #Ibexznbhx7 on 10/26/16
       10/26                      Online Transfer to Danzik Applied Sciences Business Checking                                              100.00               1,113.16
                                  xxxxxx0649 Ref #Ibev4Lr374 on 10/26/16
       10/27                      Online Transfer to Danzik Applied Sciences Business Checking                                              100.00               1,013.16
                                  xxxxxx2590 Ref #Ibe8Q9Y8Y2 on 10/27/16
       10/31                      Purchase authorized on 10/28 The UPS Store 2394 Cody WY                                                    11.45
                                  S306302632451458 Card 9502
       10/31                      Online Transfer to Solverdi Worldwide Corpo Business Checking                                             200.00
                                  xxxxxx2153 Ref #Ibe2x7Qmzd on 10/29/16
       10/31                      Online Transfer to Danzik Applied Sciences Ref #Iber7Lcb3L                                                200.00                  601.71
                                  Business Checking From 4350 to Tony for Food Travel
       Ending balance on 10/31                                                                                                                                      601.71
       Totals                                                                                                    $49,767.50            $67,450.84

       The Ending Daily Balance does not reflect any pending withdrawals or holds on deposited funds that may have been outstanding on your account when your
       transactions posted. If you had insufficient available funds when a transaction posted, fees may have been assessed.




Summary of checks written           (checks listed are also displayed in the preceding Transaction history)

       Number              Date                Amount          Number            Date                  Amount          Number             Date                   Amount
       2468                10/11                468.00         2474              10/14                1,400.00         2485               10/6                      270.00
       2469                10/3                 521.50         2475              10/17                1,500.00         2486               10/11                     175.00
       2471 *              10/18               2,000.00        2476              10/19                3,500.00         2487               10/24                     250.00
       2472                10/17               2,400.00        2484 *            10/6                 5,046.21         2500 *             10/6                   1,173.14
       2473                10/14               1,600.00

        * Gap in check sequence.




Items returned unpaid

       Date      Description                                                                                                                                     Amount
       10/20     Check Reference # 00007251008614496911                                                                                                          3,500.00


Monthly service fee summary

For a complete list of fees and detailed account information, please see the Wells Fargo Fee and Information Schedule and Account Agreement applicable to
your account or talk to a banker. Go to wellsfargo.com/feefaq to find answers to common questions about the monthly service fee on your account.


       Fee period 10/01/2016 - 10/31/2016                                                  Standard monthly service fee $14.00                    You paid $0.00

       We waived the fee this fee period to allow you to meet the requirements to avoid the monthly service fee. This is the final period with the fee waived.
       For the next fee period, you need to meet the requirement(s) to avoid the monthly service fee.

       How to avoid the monthly service fee                                                                   Minimum required                    This fee period
       Have any ONE of the following account requirements
         · Average ledger balance                                                                                      $7,500.00                       $5,886.00
         · Qualifying transaction from a linked Wells Fargo Business Payroll Services account                                  1                               1     ✔

         · Qualifying transaction from a linked Wells Fargo Merchant Services account                                          1                               0
         · Total number of posted Wells Fargo Debit Card purchases and/or payments                                            10                              13     ✔

         - Enrollment in a linked Direct Pay service through Wells Fargo Business Online                                       1                               0
         · Combined balances in linked accounts, which may include                                                    $10,000.00
           - Average ledger balances in business checking, savings, and time accounts




     Sheet Seq = 0007310
                  Case 2:17-cv-04140-DWL Document 89-12 Filed 10/09/18 Page 44 of 113
Account number:                 4350      ■     October 1, 2016 - October 31, 2016           ■    Page 6 of 7




Monthly service fee summary (continued)

       How to avoid the monthly service fee                                                                Minimum required                  This fee period
          - Most recent statement balance of Wells Fargo business credit cards, Wells Fargo
                                                         ®
             Business Secured Credit Card, BusinessLine line of credit, Wells Fargo Small
                                  ®
             Business Advantage line of credit , Working Capital Line of Credit, Advancing
                                                    ®
             Term Line of Credit, and BusinessLoan term loan
          - Combined average daily balances from the previous month for Wells Fargo
                                  SM
             Business PrimeLoan , Commercial Equity Loan, Commercial Refinance Loan,
             Commercial Purchase Loan, Commercial Equity Line of Credit, Small Business
                        ®                         ®                               ®
             Advantage loan, Equipment Express loan, and Equipment Express Single
             Event loan
       WX/WX




Account transaction fees summary
                                                                                          Units          Excess        Service charge per              Total service
       Service charge description                                 Units used          included            units           excess units ($)               charge ($)
       Cash Deposited ($)                                                  0             7,500                0                   0.0030                       0.00
       Transactions                                                       14               200                0                      0.50                      0.00
       Total service charges                                                                                                                                   $0.00




        IMPORTANT ACCOUNT INFORMATION

It's important for you to have peace of mind.

We want to ensure you're comfortable with your accounts and have the tools you need to manage your money. We recommend you
visit your local Wells Fargo bank location, or call the toll-free number that appears on this statement, to make sure you are satisfied
with all your accounts and services.

We'll spend time understanding your financial needs and reviewing your accounts and options. We'll also help you close any accounts
or discontinue services you do not recognize or want, and discuss the process that's been established to address any remaining
concerns resulting from accounts and services opened on your behalf.
                         Case 2:17-cv-04140-DWL Document 89-12 Filed 10/09/18 Page 45 of 113
Account number:                                4350           ■    October 1, 2016 - October 31, 2016    ■   Page 7 of 7




General statement policies for Wells Fargo Bank

■  Notice: Wells Fargo Bank, N.A. may furnish information about accounts                         You must describe the specific information that is inaccurate or in dispute
belonging to individuals, including sole proprietorships, to consumer                            and the basis for any dispute with supporting documentation. In the case of
reporting agencies. If this applies to you, you have the right to dispute the                    information that relates to an identity theft, you will need to provide us with
accuracy of information that we have reported by writing to us at: Overdraft                     an identity theft report.
Collections and Recovery, P.O. Box 5058, Portland, OR 97208-5058.



Account Balance Calculation Worksheet                                                                Number                    Items Outstanding                       Amount

1. Use the following worksheet to calculate your overall account balance.
2. Go through your register and mark each check, withdrawal, ATM
   transaction, payment, deposit or other credit listed on your statement.
   Be sure that your register shows any interest paid into your account and
   any service charges, automatic payments or ATM transactions withdrawn
   from your account during this statement period.
3. Use the chart to the right to list any deposits, transfers to your account,
   outstanding checks, ATM withdrawals, ATM payments or any other
   withdrawals (including any from previous months) which are listed in
   your register but not shown on your statement.

ENTER
A. The ending balance
   shown on your statement . . . . . . . . . . . . . . . . . . . . . .$.

ADD
B. Any deposits listed in your                                                 $
   register or transfers into                                                  $
   your account which are not                                                  $
   shown on your statement.                                                  + $

    . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . TOTAL
                                                                            ......$

CALCULATE THE SUBTOTAL
  (Add Parts A and B)

    . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . TOTAL
                                                                            ......$

SUBTRACT
C. The total outstanding checks and
   withdrawals from the chart above . . . . . . . . . . . . . - $

CALCULATE THE ENDING BALANCE
  (Part A + Part B - Part C)
  This amount should be the same
  as the current balance shown in
  your check register . . . . . . . . . . . . . . . . . . . . . . . . . . .$. .


                                                                                                                                                 Total amount $




©2010 Wells Fargo Bank, N.A. All rights reserved. Member FDIC. NMLSR ID 399801




        Sheet Seq = 0007311
                  Case 2:17-cv-04140-DWL Document 89-12 Filed 10/09/18 Page 46 of 113
Wells Fargo Business Choice Checking
Account number:                    350      ■   November 1, 2016 - November 30, 2016                  ■   Page 1 of 7




                                                                                                           Questions?
DANZIK APPLIED SCIENCES LLC                                                                                Available by phone 24 hours a day, 7 days a week:
                                                                                                           Telecommunications Relay Services calls accepted
14747 N NORTHSIGHT BLVD STE 111-133
SCOTTSDALE AZ 85260-2631                                                                                     1-800-CALL-WELLS               (1-800-225-5935)

                                                                                                             TTY: 1-800-877-4833
                                                                                                             En español: 1-877-337-7454

                                                                                                           Online: wellsfargo.com/biz

                                                                                                           Write: Wells Fargo Bank, N.A. (038)
                                                                                                                   P.O. Box 6995
                                                                                                                   Portland, OR 97228-6995




 Your Business and Wells Fargo                                                                             Account options
 Get a clear look at the business financing process to decide if and when business                         A check mark in the box indicates you have these convenient
                                                                                                           services with your account(s). Go to wellsfargo.com/biz or
 credit is right for you. Visit wellsfargoworks.com/credit to find out more.
                                                                                                           call the number above if you have questions or if you would
                                                                                                           like to add new services.
 Credit decisions subject to credit qualification.
                                                                                                           Business Online Banking                              ✓
                                                                                                           Online Statements                                    ✓
                                                                                                           Business Bill Pay                                    ✓
                                                                                                           Business Spending Report                             ✓
                                                                                                           Overdraft Protection




Activity summary                                                                                           Account number:               350
       Beginning balance on 11/1                                        $601.71                            DANZIK APPLIED SCIENCES LLC
       Deposits/Credits                                               99,150.00                            Arizona account terms and conditions apply
       Withdrawals/Debits                                            - 87,078.93                           For Direct Deposit use
       Ending balance on 11/30                                      $12,672.78                             Routing Number (RTN): 122105278
                                                                                                           For Wire Transfers use
       Average ledger balance this period                             $9,653.06                            Routing Number (RTN): 121000248



Overdraft Protection
This account is not currently covered by Overdraft Protection. If you would like more information regarding Overdraft Protection and eligibility requirements
please call the number listed on your statement or visit your Wells Fargo store.




      (38)
      Sheet Seq = 0006955
             Case 2:17-cv-04140-DWL Document 89-12 Filed 10/09/18 Page 47 of 113
Account number:         4350     ■   November 1, 2016 - November 30, 2016           ■    Page 2 of 7




Transaction history

                   Check                                                                         Deposits/   Withdrawals/    Ending daily
     Date         Number Description                                                               Credits          Debits       balance
     11/1                Online Transfer From Wyo Tech Investment Gr Business Checking             650.00
                         xxxxxx0345 Ref #Ibegjgpdjt on 11/01/16
     11/1                Online Transfer From Wyo Tech Investment Gr Ref #Ibe2x8Sxcc             20,000.00
                         Business Checking Wyo Tech to 4350
     11/1                Purchase authorized on 10/31 The UPS Store 2394 Cody WY                                    11.45
                         S586305743308623 Card 9502
     11/1                Online Transfer to Solverdi Worldwide Corpo Business Checking                             300.00
                         xxxxxx2153 Ref #Ibexzq9J9M on 11/01/16
     11/1                Online Transfer to Danzik E Ref #Ibexzqblzz Way2Save Checking                           8,500.00
                         Royalty Payment
     11/1                Online Transfer to Danzik Applied Sciences Ref #Ibecmfcl8Q                                631.84
                         Business Checking 4350 to2590 Motel Calim/Pruett 4 Nights
     11/1                Online Transfer to Solverdi Worldwide Corpo Business Checking                           1,000.00
                         xxxxxx2153 Ref #Ibecmfffsm on 11/01/16
     11/1                Online Transfer to Danzik D Checking xxxxxx6456 Ref                                     3,500.00       7,308.42
                         #Ibegjgvmtx on 11/01/16
     11/2                Online Transfer From Wyo Tech Investment Gr Ref #Ibev4Ntxlq             10,000.00
                         Business Checking Wyo Tech to 4350
     11/2                Online Transfer to Solverdi Worldwide Corpo Business Checking                           1,000.00
                         xxxxxx2153 Ref #Iber7Ml9Q8 on 11/02/16
     11/2                Online Transfer to Solverdi Worldwide Corpo Business Checking                           2,000.00
                         xxxxxx2153 Ref #Ibegjh427D on 11/02/16
     11/2                Transfer to Snare Nick Ref #Ppekfjn48C 4350 to 5329 N Snare                               800.00
                         Loan Payment
     11/2           2412 Deposited OR Cashed Check                                                               1,400.00
     11/2           2414 Deposited OR Cashed Check                                                               1,600.00
     11/2           2415 Deposited OR Cashed Check                                                               2,800.00
     11/2           2413 Deposited OR Cashed Check                                                               2,400.00
     11/2           2417 Deposited OR Cashed Check                                                                 395.00
     11/2           2416 Check                                                                                   4,000.00         913.42
     11/3                Purchase authorized on 11/02 Verizon Wrl My Acc 800-9220204                               729.94
                         CA S466307600923524 Card 9502
     11/3                Purchase authorized on 11/02 Verizon Wrl My Acc 800-9220204                               128.56          54.92
                         CA S386307604584339 Card 9502
     11/4                Online Transfer From Wyo Tech Investment Gr Ref #Ibexzrgfzz             19,000.00
                         Business Checking Wyo Tech to 4350
     11/4                Online Transfer to Danzik E Ref #Ibe5Tch9WV Way2Save                                    1,200.00
                         Checking Payment to Judy for Loan
     11/4                WT Fed#06383 Jpmorgan Chase Ban /Ftr/Bnf=Samuel L Hagan II                              2,000.00      15,854.92
                         PC Srf# 0006207309408564 Trn#161104155558 Rfb#
     11/7                Purchase authorized on 11/05 State Farm 800-956-6310 IL                                   149.74
                         S586309737433821 Card 9502
     11/7                Purchase authorized on 11/04 The UPS Store 0058 Scottsdale AZ                             226.38
                         S386309844668759 Card 9502
     11/7                Online Transfer to Solverdi Worldwide Corpo Business Checking                           2,000.00
                         xxxxxx2153 Ref #Ibenbmj6x2 on 11/07/16
     11/7                Online Transfer to Danzik Applied Sciences Business Checking                              250.00
                         xxxxxx2590 Ref #Ibegjjnmwz on 11/07/16
     11/7           2752 Check                                                                                   5,046.21       8,182.59
     11/8                Online Dep Detail & Images - Bob                                                            3.00
     11/8                Online Transfer to Danzik Applied Sciences Business Checking                            1,000.00
                         xxxxxx2590 Ref #Ibe5Tdf9Z3 on 11/08/16
     11/8           2751 Deposited OR Cashed Check                                                               1,173.14
     11/8                Purchase authorized on 11/08 Office Max/Offi 16259 Scottsdale                              45.84
                         AZ P00306313784871332 Card 9502
     11/8                Online Transfer to Danzik Applied Sciences Business Checking                              350.00       5,610.61
                         xxxxxx2590 Ref #Ibenbmwlkn on 11/08/16
     11/9                Online Transfer to Danzik Applied Sciences Business Checking                              100.00
                         xxxxxx2590 Ref #Ibenbn35Hp on 11/09/16
                Case 2:17-cv-04140-DWL Document 89-12 Filed 10/09/18 Page 48 of 113
Account number:                  4350     ■   November 1, 2016 - November 30, 2016           ■    Page 3 of 7




Transaction history (continued)

                            Check                                                                         Deposits/   Withdrawals/    Ending daily
     Date                  Number Description                                                               Credits          Debits       balance
     11/9                         Online Transfer to Danzik E Ref #Ibe8Qg3N85 Way2Save                                      200.00
                                  Checking Office
     11/9                         Online Transfer to Danzik E Ref #Ibe5Tdq6Gq Way2Save                                      450.00       4,860.61
                                  Checking Insurance
     11/10                        Online Transfer to Danzik Applied Sciences Ref #Ibenbnb6Zl                                500.00
                                  Business Checking Purchases
     11/10                        Online Transfer to Danzik Applied Sciences Business Checking                              100.00       4,260.61
                                  xxxxxx2590 Ref #Iber7Pywwj on 11/10/16
     11/14                        Purchase authorized on 11/10 The UPS Store 2394 Cody WY                                    19.45
                                  S586315648581738 Card 9502
     11/14                        Online Transfer to Danzik Applied Sciences Business Checking                               50.00
                                  xxxxxx2590 Ref #Ibe5Tfbhwk on 11/11/16
     11/14                        Online Transfer to Danzik Applied Sciences Business Checking                              400.00
                                  xxxxxx2590 Ref #Ibe5Tfc295 on 11/11/16
     11/14                        Online Transfer to Danzik E Ref #Ibenbnrxty Way2Save Checking                             300.00
                                  Royalty
     11/14                        Purchase authorized on 11/12 Kneaders of Scotts Scottsdale AZ                              20.25
                                  S306317678364420 Card 9502
     11/14                        Online Transfer to Solverdi Worldwide Corpo Business Checking                           1,000.00
                                  xxxxxx2153 Ref #Iber7Qkmgz on 11/12/16
     11/14                        Purchase authorized on 11/14 Lowe's #792 Scottsdale AZ                                     12.68
                                  P00386319761601392 Card 9502
     11/14                        Purchase authorized on 11/14 The UPS Store #1669 Scottsdale                                88.02
                                  AZ P00466320040421452 Card 9502
     11/14                        Online Transfer to Danzik Applied Sciences Business Checking                              200.00       2,170.21
                                  xxxxxx2590 Ref #Ibekfn2Cth on 11/14/16
     11/15                        Deposit Made In A Branch/Store                                            500.00
     11/15                        Online Transfer to Danzik Applied Sciences Business Checking                               10.00
                                  xxxxxx3844 Ref #Iber7Rdcp3 on 11/15/16
     11/15                        Online Transfer to Danzik E Ref #Ibe2Xdwf23 Way2Save Checking                             100.00
                                  Bills
     11/15                        Online Transfer to Solverdi Worldwide Corpo Business Checking                             500.00
                                  xxxxxx2153 Ref #Ibekfngc5F on 11/15/16
     11/15                   2753 Deposited OR Cashed Check                                                                 800.00       1,260.21
     11/16                        Purchase authorized on 11/14 Kneaders of Scotts Scottsdale AZ                              25.44
                                  S466319661986166 Card 9502
     11/16                        Danzik Applied S WF Payroll 161116 7012001 Payroll Invoice                                 65.00
     11/16                        Online Transfer to Solverdi Worldwide Corpo Business Checking                             200.00
                                  xxxxxx2153 Ref #Ibe5Tgt9D4 on 11/16/16
     11/16                        Online Transfer to Danzik E Ref #Iber7Rtkdv Way2Save Checking                             296.00         673.77
                                  Insurance J
     11/17                        Purchase authorized on 11/16 The UPS Store 2394 Cody WY                                    11.45
                                  S586321660350760 Card 9502
     11/17                        Online Transfer to Danzik Applied Sciences Business Checking                              220.00
                                  xxxxxx2590 Ref #Ibe2Xfl2Mx on 11/17/16
     11/17                        Online Transfer to Danzik Applied Sciences Business Checking                              300.00         142.32
                                  xxxxxx2590 Ref #Ibe5th62Kv on 11/17/16
     11/18                        Online Transfer From Wyo Tech Investment Gr Business Checking           10,000.00
                                  xxxxxx0345 Ref #Ibe2Xfvshy on 11/18/16
     11/18                        Online Transfer From Wyo Tech Investment Gr Ref #Ibekfphrsl             15,000.00
                                  Business Checking Bills
     11/18                        Wire Trans Svc Charge - Sequence: 161118155773 Srf#                                        30.00
                                  0006207323021375 Trn#161118155773 Rfb#
     11/18                        Online Transfer to Solverdi Worldwide Corpo Business Checking                           2,000.00
                                  xxxxxx2153 Ref #Ibekfpgn4x on 11/18/16
     11/18                        Online Transfer to Solverdi Worldwide Corpo Business Checking                           1,000.00
                                  xxxxxx2153 Ref #Ibe8Qjw9K9 on 11/18/16
     11/18                        Online Transfer to Danzik E Ref #Ibegjmygrh Way2Save Checking                           1,000.00
                                  Storage...
     11/18                   2420 Deposited OR Cashed Check                                                               2,800.00
     11/18                   2421 Deposited OR Cashed Check                                                               2,400.00
     11/18                   2419 Deposited OR Cashed Check                                                               1,400.00




    Sheet Seq = 0006956
    Sheet 00002 of 00004
             Case 2:17-cv-04140-DWL Document 89-12 Filed 10/09/18 Page 49 of 113
Account number:         4350      ■   November 1, 2016 - November 30, 2016          ■     Page 4 of 7




Transaction history (continued)

                   Check                                                                          Deposits/   Withdrawals/    Ending daily
     Date         Number Description                                                                Credits          Debits       balance
     11/18               WT Seq155773 Law Offices of Ken McCA /Bnf=Law Offices of Ken                             1,500.00      13,012.32
                         McCartney PC Srf# 0006207323021375 Trn#161118155773 Rfb#
     11/21               Online Transfer From Wyo Tech Investment Gr Business Checking            23,500.00
                         xxxxxx0345 Ref #Ibekfq54Vb on 11/21/16
     11/21               Wire Trans Svc Charge - Sequence: 161121076835 Srf#                                         30.00
                         0006207326093285 Trn#161121076835 Rfb#
     11/21               Recurring Payment authorized on 11/18 State Farm                                           149.74
                         800-956-6310 IL S306323350164858 Card 9502
     11/21               Purchase authorized on 11/18 Public Storage 070 Scottsdale AZ                              375.71
                         S306323764238467 Card 9502
     11/21               Purchase authorized on 11/18 Public Storage 070 Scottsdale AZ                              495.83
                         S466323765293539 Card 9502
     11/21               Purchase authorized on 11/18 Public Storage 070 Scottsdale AZ                            1,361.86
                         S466323766118425 Card 9502
     11/21               Purchase authorized on 11/18 Hot Shot Delivery Phoenix AZ                                   83.46
                         S386323780593780 Card 9502
     11/21               Online Transfer to Danzik D Checking xxxxxx6456 Ref                                      3,500.00
                         #Ibev4V32VT on 11/18/16
     11/21               Online Transfer to Danzik E Ref #Ibe5Thq7Ws Way2Save                                       500.00
                         Checking Part Royalty
     11/21               Online Transfer to Danzik E Ref #Ibev4V5Z5V Way2Save Checking                            1,200.00
                         Payment Uw
     11/21               Purchase authorized on 11/19 Staples 0010 Scottsdale AZ                                    426.49
                         S306324795546590 Card 9502
     11/21               Online Transfer to Center Point Properties Business Checking                                25.00
                         xxxxxx6590 Ref #Ibekfpt42J on 11/19/16
     11/21               WT Fed#07193 Western Alliance B /Ftr/Bnf=Rowley Chapman                                  5,000.00
                         Barney Ltd Srf# 0006207326093285 Trn#161121076835 Rfb#
     11/21          2422 Check                                                                                    4,000.00      19,364.23
     11/22               Online Transfer to Danzik E Ref #Ib03349Wtj Way2Save Checking                              200.00
                         Bills
     11/22               Online Transfer to Solverdi Worldwide Corporation Business                               1,500.00      17,664.23
                         Checking xxxxxx2153 Ref #Ib0334Gfz9 on 11/22/16
     11/23               Purchase authorized on 11/22 The UPS Store 2394 Cody WY                                     11.45
                         S586327673002966 Card 9502
     11/23               Online Transfer to Danzik Applied Sciences LLC Ref #Ib0334Wfyk                              50.00
                         Business Checking Fund
     11/23               Online Transfer to Danzik E Ref #Ibegjp4Xcx Way2Save Checking                              500.00
                         Royalty
     11/23               Cash eWithdrawal in Branch/Store 11/23/2016 4:57 Pm 15760 N                                600.00      16,502.78
                         Frank Lloyd Wright Blvd Scottsdale AZ 9502
     11/25               Online Transfer to Danzik Applied Sciences Ref #Ibe2Xhm4Ps                                 700.00
                         Business Checking Fund Acct
     11/25               Online Transfer to Danzik E Ref #Ib03365293 Way2Save Checking                            1,000.00      14,802.78
                         Royalty Partial
     11/28               Online Transfer to Danzik Applied Sciences LLC Ref #Ib0336Jjh3                             200.00      14,602.78
                         Business Checking Scrubber
     11/29               Online Transfer to Danzik E Ref #Ibe8QM7C2F Way2Save                                       500.00
                         Checking APS
     11/29          2418 Deposited OR Cashed Check                                                                  800.00
     11/29          2754 Deposited OR Cashed Check                                                                  250.00      13,052.78
     11/30               Transfer From Murray Joseph on 11/29 Ref # Ppegjqcy5W                      500.00
     11/30               Online Transfer to Danzik Applied Sciences LLC Business                                     30.00
                         Checking xxxxxx2590 Ref #Ib0339Ls8P on 11/30/16
                 Case 2:17-cv-04140-DWL Document 89-12 Filed 10/09/18 Page 50 of 113
Account number:                    4350     ■   November 1, 2016 - November 30, 2016                ■    Page 5 of 7




Transaction history (continued)

                             Check                                                                                  Deposits/       Withdrawals/           Ending daily
       Date                 Number Description                                                                        Credits              Debits              balance
       11/30                       Online Transfer to Solverdi Worldwide Corporation Business                                             800.00
                                   Checking xxxxxx2153 Ref #Ib0339Sxsf on 11/30/16
       11/30                       Online Transfer to Danzik Applied Sciences LLC Business                                                     50.00         12,672.78
                                   Checking xxxxxx2590 Ref #Ib0339Syf9 on 11/30/16
       Ending balance on 11/30                                                                                                                               12,672.78
       Totals                                                                                                    $99,150.00          $87,078.93

       The Ending Daily Balance does not reflect any pending withdrawals or holds on deposited funds that may have been outstanding on your account when your
       transactions posted. If you had insufficient available funds when a transaction posted, fees may have been assessed.




Summary of checks written            (checks listed are also displayed in the preceding Transaction history)

       Number               Date                Amount         Number           Date                    Amount         Number           Date                   Amount
       2412                 11/2                1,400.00       2417             11/2                    395.00         2422             11/21                 4,000.00
       2413                 11/2                2,400.00       2418             11/29                   800.00         2751 *           11/8                  1,173.14
       2414                 11/2                1,600.00       2419             11/18                1,400.00          2752             11/7                  5,046.21
       2415                 11/2                2,800.00       2420             11/18                2,800.00          2753             11/15                      800.00
       2416                 11/2                4,000.00       2421             11/18                2,400.00          2754             11/29                      250.00

        * Gap in check sequence.


Monthly service fee summary

For a complete list of fees and detailed account information, please see the Wells Fargo Fee and Information Schedule and Account Agreement applicable to
your account or talk to a banker. Go to wellsfargo.com/feefaq to find answers to common questions about the monthly service fee on your account.


       Fee period 11/01/2016 - 11/30/2016                                                  Standard monthly service fee $14.00                   You paid $0.00

       How to avoid the monthly service fee                                                                  Minimum required                    This fee period
       Have any ONE of the following account requirements
         · Average ledger balance                                                                                      $7,500.00                       $9,653.00    ✔

         · Qualifying transaction from a linked Wells Fargo Business Payroll Services account                                  1                               1    ✔

         · Qualifying transaction from a linked Wells Fargo Merchant Services account                                          1                               0
         · Total number of posted Wells Fargo Debit Card purchases and/or payments                                            10                              19    ✔

         - Enrollment in a linked Direct Pay service through Wells Fargo Business Online                                       1                               0
         · Combined balances in linked accounts, which may include                                                    $10,000.00
           - Average ledger balances in business checking, savings, and time accounts
           - Most recent statement balance in eligible Wells Fargo business credit cards and
             lines of credit, and combined average daily balances from the previous month
             in eligible Wells Fargo business and commercial loans and lines of credit
           - For complete details on how you can avoid the monthly service fee based on
             your combined balances please refer to page 7 of the Business Account Fee and
             Information Schedule at www.wellsfargo.com/biz/fee-information
       WX/WX




Account transaction fees summary
                                                                                            Units          Excess        Service charge per                Total service
       Service charge description                                  Units used           included            units           excess units ($)                 charge ($)
       Cash Deposited ($)                                                 500              7,500                0                   0.0030                         0.00
       Transactions                                                        16                200                0                      0.50                        0.00
       Total service charges                                                                                                                                       $0.00




     Sheet Seq = 0006957
     Sheet 00003 of 00004
                  Case 2:17-cv-04140-DWL Document 89-12 Filed 10/09/18 Page 51 of 113
Account number:                  4350      ■   November 1, 2016 - November 30, 2016                  ■   Page 6 of 7




Important Account Information

Periodically, it is necessary to update selected sections of the disclosures you received when you opened your business account. These
updates provide you with the most up to date account information and are very important; so please review this information carefully
and feel free to contact us with any questions or concerns.

Effective Feb 17, 2017:
If a business debit card or business ATM card purchase amount exceeds the current available balance* in the primary linked checking
or savings account when you are making a purchase, you may be able to use your available balance to pay for a portion of the total
purchase. The transaction will be subject to a partial authorization daily purchase limit set by the bank and your card's daily dollar limit.

We will first try to approve the full amount of the purchase with available funds in your checking account, account(s) linked for
Overdraft Protection, and, if you are enrolled, using debit card overdraft service.

If this cannot result in an approval of the full amount of the purchase, the bank may approve a portion of the purchase using the
remaining available funds in your checking account. This is called a "partial authorization." Here are some important details about
partial authorizations:
- The remaining amount of the purchase total would need to be covered by another form of payment, such as cash or another card.
- If you are unable/unwilling to provide an additional form of payment, the partial authorization will be reversed by the merchant.
- Not all merchants are able to accept partial authorizations or process transactions using multiple forms of payment.

Thank you for being a Wells Fargo business customer. As a valued Wells Fargo customer we hope you find this information helpful.
Again, if you have questions or concerns about these changes, please contact your local banker or call the number listed on your
statement.

*This balance may not reflect all of your transactions, such as checks you have written or debit card transactions that have been
approved but not yet submitted for payment by the merchan              t.
                         Case 2:17-cv-04140-DWL Document 89-12 Filed 10/09/18 Page 52 of 113
Account number:                                4350           ■    November 1, 2016 - November 30, 2016      ■   Page 7 of 7




General statement policies for Wells Fargo Bank

■  Notice: Wells Fargo Bank, N.A. may furnish information about accounts                       You must describe the specific information that is inaccurate or in dispute
belonging to individuals, including sole proprietorships, to consumer                          and the basis for any dispute with supporting documentation. In the case of
reporting agencies. If this applies to you, you have the right to dispute the                  information that relates to an identity theft, you will need to provide us with
accuracy of information that we have reported by writing to us at: Overdraft                   an identity theft report.
Collections and Recovery, P.O. Box 5058, Portland, OR 97208-5058.



Account Balance Calculation Worksheet                                                              Number                    Items Outstanding                       Amount

1. Use the following worksheet to calculate your overall account balance.
2. Go through your register and mark each check, withdrawal, ATM
   transaction, payment, deposit or other credit listed on your statement.
   Be sure that your register shows any interest paid into your account and
   any service charges, automatic payments or ATM transactions withdrawn
   from your account during this statement period.
3. Use the chart to the right to list any deposits, transfers to your account,
   outstanding checks, ATM withdrawals, ATM payments or any other
   withdrawals (including any from previous months) which are listed in
   your register but not shown on your statement.

ENTER
A. The ending balance
   shown on your statement . . . . . . . . . . . . . . . . . . . . . .$.

ADD
B. Any deposits listed in your                                                 $
   register or transfers into                                                  $
   your account which are not                                                  $
   shown on your statement.                                                  + $

    . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . TOTAL
                                                                            ......$

CALCULATE THE SUBTOTAL
  (Add Parts A and B)

    . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . TOTAL
                                                                            ......$

SUBTRACT
C. The total outstanding checks and
   withdrawals from the chart above . . . . . . . . . . . . . - $

CALCULATE THE ENDING BALANCE
  (Part A + Part B - Part C)
  This amount should be the same
  as the current balance shown in
  your check register . . . . . . . . . . . . . . . . . . . . . . . . . . .$. .


                                                                                                                                               Total amount $




©2010 Wells Fargo Bank, N.A. All rights reserved. Member FDIC. NMLSR ID 399801




        Sheet Seq = 0006958
                  Case 2:17-cv-04140-DWL Document 89-12 Filed 10/09/18 Page 53 of 113
Wells Fargo Business Choice Checking
Account number:                  4350       ■   December 1, 2016 - December 31, 2016                 ■   Page 1 of 7




                                                                                                           Questions?
DANZIK APPLIED SCIENCES LLC                                                                                Available by phone 24 hours a day, 7 days a week:
                                                                                                           Telecommunications Relay Services calls accepted
14747 N NORTHSIGHT BLVD STE 111-133
SCOTTSDALE AZ 85260-2631                                                                                     1-800-CALL-WELLS               (1-800-225-5935)

                                                                                                             TTY: 1-800-877-4833
                                                                                                             En español: 1-877-337-7454

                                                                                                           Online: wellsfargo.com/biz

                                                                                                           Write: Wells Fargo Bank, N.A. (038)
                                                                                                                   P.O. Box 6995
                                                                                                                   Portland, OR 97228-6995




 Your Business and Wells Fargo                                                                             Account options
 Get a clear look at the business financing process to decide if and when business                         A check mark in the box indicates you have these convenient
                                                                                                           services with your account(s). Go to wellsfargo.com/biz or
 credit is right for you. Visit wellsfargoworks.com/credit to find out more.
                                                                                                           call the number above if you have questions or if you would
                                                                                                           like to add new services.
 Credit decisions subject to credit qualification.
                                                                                                           Business Online Banking                              ✓
                                                                                                           Online Statements                                    ✓
                                                                                                           Business Bill Pay                                    ✓
                                                                                                           Business Spending Report                             ✓
                                                                                                           Overdraft Protection




Activity summary                                                                                           Account number:             4350
       Beginning balance on 12/1                                     $12,672.78                            DANZIK APPLIED SCIENCES LLC
       Deposits/Credits                                               66,020.00                            Arizona account terms and conditions apply
       Withdrawals/Debits                                            - 62,668.89                           For Direct Deposit use
       Ending balance on 12/31                                      $16,023.89                             Routing Number (RTN): 122105278
                                                                                                           For Wire Transfers use
       Average ledger balance this period                             $7,727.44                            Routing Number (RTN): 121000248



Overdraft Protection
This account is not currently covered by Overdraft Protection. If you would like more information regarding Overdraft Protection and eligibility requirements
please call the number listed on your statement or visit your Wells Fargo store.




      (38)
      Sheet Seq = 0197497
             Case 2:17-cv-04140-DWL Document 89-12 Filed 10/09/18 Page 54 of 113
Account number:         4350     ■   December 1, 2016 - December 31, 2016            ■    Page 2 of 7




Transaction history

                   Check                                                                           Deposits/    Withdrawals/    Ending daily
     Date         Number Description                                                                 Credits           Debits       balance
     12/1                Transfer to Danzik Jovahna on 12/01 Ref #Ppe8Qmwvf7                                          250.00      12,422.78
                         xxxxxx3121
     12/2                Online Transfer From Wyo Tech Investment Gr Business Checking             7,000.00
                         xxxxxx0345 Ref #Iber7Wqvf7 on 12/02/16
     12/2                Purchase authorized on 12/01 The UPS Store 2394 Cody WY                                       11.45
                         S466336638354678 Card 9502
     12/2                Online Transfer to Danzik E Ref #Ib033Dx52N Way2Save                                       6,000.00
                         Checking Royalty
     12/2           2756 Cashed Check                                                                                 800.00
     12/2                Online Transfer to Danzik E Way2Save Checking xxxxxx1058 Ref                                 500.00      12,111.33
                         #Ibekfsz99B on 12/02/16
     12/5                Online Transfer From Wyo Tech Investment Group LLC Business                 400.00
                         Checking xxxxxx0345 Ref #Ib033Gqrsd on 12/05/16
     12/5                Online Transfer to Solverdi Worldwide Corpo Business Checking                              1,500.00
                         xxxxxx2153 Ref #Ibegjrkdjb on 12/03/16
     12/5                Online Transfer to Danzik E Way2Save Checking xxxxxx1058 Ref                                 200.00
                         #Ibe8Qnqm6W on 12/04/16
     12/5                Online Transfer to Danzik E Way2Save Checking xxxxxx1058 Ref                                 100.00
                         #Ibekftcrrb on 12/04/16
     12/5                Online Transfer to Danzik E Ref #Ib033Gqrqt Way2Save Checking                                300.00      10,411.33
                         Bills
     12/6           2771 Check                                                                                     10,000.00         411.33
     12/7                Online Transfer From Wyo Tech Investment Gr Business Checking             5,000.00
                         xxxxxx0345 Ref #Ibegjsjklk on 12/07/16
     12/7           2423 Deposited OR Cashed Check                                                                  1,500.00       3,911.33
     12/8                Online Dep Detail & Images - Bob                                                               3.00       3,908.33
     12/9                Online Transfer to Danzik Applied Sciences Business Checking                                  20.00
                         xxxxxx2582 Ref #Ibekfvkvxc on 12/09/16
     12/9                Online Transfer to Solverdi Worldwide Corpo Business Checking                                350.00
                         xxxxxx2153 Ref #Ibey23Kx8T on 12/09/16
     12/9                Online Transfer to Danzik E Way2Save Checking xxxxxx1058 Ref                                 200.00
                         #Ib033Kh8WM on 12/09/16
     12/9                Purchase authorized on 12/09 WM Superc Wal-Mart Sup                                           19.27
                         Scottsdale N AZ P00000000236448355 Card 9502
     12/9           2424 Check                                                                                         60.00       3,259.06
     12/12               Purchase authorized on 12/09 The UPS Store 2394 Cody WY                                        5.20
                         S386344548907269 Card 9502
     12/12               Purchase authorized on 12/09 The UPS Store 0058 Scottsdale AZ                                 45.57
                         S306344687231958 Card 9502
     12/12               Online Transfer to Danzik E Ref #Ibe8Qqb28K Way2Save                                         100.00
                         Checking Payment
     12/12               Online Transfer to Solverdi Worldwide Corpo Business Checking                                200.00
                         xxxxxx2153 Ref #Ibe2Xmmqb4 on 12/12/16
     12/12               Withdrawal Made In A Branch/Store                                                          2,550.83         357.46
     12/13               Online Transfer From Danzik Applied Sciences LLC Business                      70.00
                         Checking xxxxxx2590 Ref #Ib033Mc2FL on 12/13/16
     12/13               Online Transfer to Danzik E Ref #Ibekfw966J Way2Save Checking                                105.00         322.46
                         for Payments
     12/14               Deposit Made In A Branch/Store                                           13,750.00
     12/14               Online Transfer to Danzik Applied Sciences LLC Business                                       10.00
                         Checking xxxxxx3844 Ref #Ib033Mvplm on 12/14/16
     12/14               Online Transfer to Danzik Applied Sciences LLC Ref #Ib033Mvxrx                                40.00
                         Business Checking Curtains
     12/14          2772 Check                                                                                     10,000.00       4,022.46
     12/15               Purchase authorized on 12/14 The UPS Store 0058 Scottsdale AZ                                 18.40
                         S386349656210799 Card 9502
     12/15               Purchase authorized on 12/14 Circle K 05027 Scottsdale AZ                                     30.02
                         S306349661779088 Card 9502
     12/15               Online Transfer to Solverdi Worldwide Corporation Ref                                        500.00
                         #Ib033P2Brf Business Checking Mag Lifter
                Case 2:17-cv-04140-DWL Document 89-12 Filed 10/09/18 Page 55 of 113
Account number:                 4350     ■   December 1, 2016 - December 31, 2016          ■     Page 3 of 7




Transaction history (continued)

                           Check                                                                          Deposits/   Withdrawals/    Ending daily
     Date                 Number Description                                                                Credits          Debits       balance
     12/15                       Transfer to Calim Anthony Es on 12/15 Ref #Ppe2Xnkdj3                                      400.00
                                 xxxxxx4748
     12/15                       Transfer to Danzik Jovahna on 12/15 Ref #Ppecmt5Gyf Insurance                              390.00       2,684.04
     12/16                       Danzik Applied S WF Payroll 161216 7012001 Payroll Invoice                                  65.00
     12/16                       Online Transfer to Danzik E Way2Save Checking xxxxxx1058 Ref                               100.00
                                 #Ibe5Tqdkh6 on 12/16/16
     12/16                       Online Transfer to Danzik Applied Sciences Business Checking                                30.00       2,489.04
                                 xxxxxx0649 Ref #Ibey25Fwyv on 12/16/16
     12/19                       Recurring Payment authorized on 12/16 State Farm                                           149.74
                                 800-956-6310 IL S466351374333100 Card 9502
     12/19                       Online Transfer to Danzik E Way2Save Checking xxxxxx1058 Ref                               150.00
                                 #Ibe5Tqlldw on 12/16/16
     12/19                       Online Transfer to Danzik Applied Sciences Business Checking                                20.00
                                 xxxxxx2590 Ref #Ibe5Tqz2Rx on 12/19/16
     12/19                       Online Transfer to Danzik Applied Sciences Ref #Ibe2Xpgsv2                                  25.00
                                 Business Checking Gas
     12/19                       Online Transfer to Solverdi Worldwide Corpo Business Checking                              400.00
                                 xxxxxx2153 Ref #Ibe2Xphycr on 12/19/16
     12/19                       APS Apscom Ep 161219 xxxxx8285 M2R Licensing LLC                                           371.16       1,373.14
     12/20                       Online Transfer to Danzik Applied Sciences Business Checking                                20.00
                                 xxxxxx2590 Ref #Ibe8Qsns5F on 12/20/16
     12/20                       Online Transfer to Danzik Applied Sciences LLC Business                                    100.00
                                 Checking xxxxxx2590 Ref #Ib033S8N4W on 12/20/16
     12/20                       Online Transfer to Danzik Applied Sciences LLC Business                                    100.00       1,153.14
                                 Checking xxxxxx0649 Ref #Ib033Sdvjn on 12/20/16
     12/21                       Purchase authorized on 12/20 The UPS Store 2394 Cody WY                                     11.45       1,141.69
                                 S466355597563943 Card 9502
     12/22                       WT Fed#02068 Compass Bank /Org=Collective Wealth Properties             30,000.00
                                 L Srf# 161222124437Hb00 Trn#161222118735 Rfb#
     12/22                       Wire Trans Svc Charge - Sequence: 161222118735 Srf#                                         15.00
                                 161222124437Hb00 Trn#161222118735 Rfb#
     12/22                       Online Transfer to Danzik E Ref #Ibey26Pmnd Way2Save                                       100.00
                                 Checking Office
     12/22                       Online Transfer to Danzik E Ref #Ibey26Rpz8 Way2Save Checking                            1,062.50
                                 Partial Royalty
     12/22                       Online Transfer to Danzik D Ref #Iber83Qstz Checking Rylty                               4,250.00
     12/22                       Online Transfer to Solverdi Worldwide Corpo Ref #Ibegjx87Jb                              1,500.00
                                 Business Checking Cwp Das
     12/22                  2759 Deposited OR Cashed Check                                                                1,400.00
     12/22                  2757 Deposited OR Cashed Check                                                                2,400.00      20,414.19
     12/23                       Purchase authorized on 12/22 The UPS Store 2394 Cody WY                                     11.45
                                 S466357572693769 Card 9502
     12/23                       Online Transfer to Danzik Applied Sciences Business Checking                                40.00
                                 xxxxxx2590 Ref #Iber83Yz7S on 12/23/16
     12/23                       Online Transfer to Danzik Applied Sciences Ref #Ibegjxkgwc                                  75.00
                                 Business Checking Fund
     12/23                  2425 Cashed Check                                                                             3,000.00
     12/23                       Transfer to Calim Anthony Es Ref #Ppe8Qtl66Y xxxxxx4748                                  1,600.00      15,687.74
     12/27                       Online Transfer to Danzik Applied Sciences Ref #Ibecmwbpd2                                 200.00
                                 Business Checking Fund
     12/27                       Online Transfer to Solverdi Worldwide Corpo Business Checking                              300.00
                                 xxxxxx2153 Ref #Ibe8Qtt992 on 12/25/16
     12/27                       Online Transfer to Danzik E Ref #Ib033W5Zpp Way2Save                                       500.00
                                 Checking Cox
     12/27                       Online Transfer to Solverdi Worldwide Corpo Ref #Ibegjy3Tfk                              1,200.00
                                 Business Checking Materials Das
     12/27                       Online Transfer to Danzik D Ref #Ibev562Y33 Checking Invoice                             1,100.00
                                 Partial
     12/27                       Online Transfer to Danzik Applied Sciences LLC Business                                     40.00
                                 Checking xxxxxx2590 Ref #Ib033Wsp3x on 12/27/16
     12/27                       Online Transfer to Danzik E Ref #Ibecmwpsls Way2Save Checking                            1,500.00      10,847.74
                                 Bills




    Sheet Seq = 0197498
                 Case 2:17-cv-04140-DWL Document 89-12 Filed 10/09/18 Page 56 of 113
Account number:                  4350     ■   December 1, 2016 - December 31, 2016                ■    Page 4 of 7




Transaction history (continued)

                         Check                                                                                     Deposits/      Withdrawals/          Ending daily
       Date             Number Description                                                                           Credits             Debits             balance
       12/28                   Online Transfer to Solverdi Worldwide Corpo Ref #Ibekfzvvqm                                              300.00
                               Business Checking Cwp
       12/28                   Online Transfer to Danzik E Ref #Ibe5Tswkr8 Way2Save Checking                                            500.00
                               Loan Payment Judy E Partial
       12/28                   Online Transfer to Danzik E Ref #Ib033Xbxzc Way2Save Checking                                            800.00
                               Public Storage
       12/28                   Online Transfer to Danzik Applied Sciences Business Checking                                             250.00              8,997.74
                               xxxxxx2590 Ref #Iber84V9B4 on 12/28/16
       12/29                   Purchase authorized on 12/27 Staples 0010 Scottsdale AZ                                                   61.69
                               S466362859797883 Card 9502
       12/29                   Purchase authorized on 12/27 Verizon Wrl My Acc 800-9220204                                              128.56
                               CA S306363139177215 Card 9502
       12/29                   Online Transfer to Danzik Applied Sciences Ref #Ibenc3Hyc5                                                50.00              8,757.49
                               Business Checking Fund Acct and Overdraft
       12/30                   WT Fed#03496 Compass Bank /Org=Collective Wealth Properties                          9,800.00
                               L Srf# 161230135817Hb00 Trn#161230185996 Rfb#
       12/30                   Wire Trans Svc Charge - Sequence: 161230185996 Srf#                                                       15.00
                               161230135817Hb00 Trn#161230185996 Rfb#
       12/30                   Online Transfer to Danzik E Ref #Ib033Y6Mqz Way2Save                                                   1,200.00
                               Checking Partial Royalty
       12/30                   Online Transfer to Danzik E Ref #Ibegjywxdz Way2Save Checking                                            200.00
                               Payment for Bills
       12/30                   Online Transfer to Danzik E Ref #Ib033Ysddq Way2Save Checking                                            100.00
                               Did Not Transfer Enough First Time
       12/30                   Online Transfer to Danzik E Ref #Iber85Kfz8 Way2Save Checking                                            200.00
                               Bills
       12/30              2427 Deposited OR Cashed Check                                                                                800.00
       12/30                   Cash Deposited Fee                                                                                        18.60            16,023.89
       Ending balance on 12/31                                                                                                                            16,023.89
       Totals                                                                                                    $66,020.00        $62,668.89

       The Ending Daily Balance does not reflect any pending withdrawals or holds on deposited funds that may have been outstanding on your account when your
       transactions posted. If you had insufficient available funds when a transaction posted, fees may have been assessed.




Summary of checks written          (checks listed are also displayed in the preceding Transaction history)

       Number            Date                 Amount         Number            Date                   Amount          Number          Date                  Amount
       2423              12/7                 1,500.00       2427 *            12/30                   800.00         2759 *          12/22                 1,400.00
       2424              12/9                   60.00        2756 *            12/2                    800.00         2771 *          12/6                10,000.00
       2425              12/23                3,000.00       2757              12/22                  2,400.00        2772            12/14               10,000.00

        * Gap in check sequence.


Monthly service fee summary

For a complete list of fees and detailed account information, please see the Wells Fargo Fee and Information Schedule and Account Agreement applicable to
your account or talk to a banker. Go to wellsfargo.com/feefaq to find answers to common questions about the monthly service fee on your account.


       Fee period 12/01/2016 - 12/31/2016                                                Standard monthly service fee $14.00                  You paid $0.00

       How to avoid the monthly service fee                                                                 Minimum required                  This fee period
       Have any ONE of the following account requirements
         · Average ledger balance                                                                                     $7,500.00                    $7,727.00    ✔

         · Qualifying transaction from a linked Wells Fargo Business Payroll Services account                                 1                            1    ✔

         · Qualifying transaction from a linked Wells Fargo Merchant Services account                                         1                            0
         · Total number of posted Wells Fargo Debit Card purchases and/or payments                                           10                           11    ✔

         - Enrollment in a linked Direct Pay service through Wells Fargo Business Online                                      1                            0
                 Case 2:17-cv-04140-DWL Document 89-12 Filed 10/09/18 Page 57 of 113
Account number:                 4350     ■   December 1, 2016 - December 31, 2016                ■   Page 5 of 7




Monthly service fee summary (continued)

       How to avoid the monthly service fee                                                               Minimum required                  This fee period
         · Combined balances in linked accounts, which may include                                              $10,000.00
           - Average ledger balances in business checking, savings, and time accounts
           - Most recent statement balance in eligible Wells Fargo business credit cards and
             lines of credit, and combined average daily balances from the previous month
             in eligible Wells Fargo business and commercial loans and lines of credit
           - For complete details on how you can avoid the monthly service fee based on
             your combined balances please refer to page 7 of the Business Account Fee and
             Information Schedule at www.wellsfargo.com/biz/fee-information
       The Monthly service fee summary fee period ending date shown above includes a Saturday, Sunday, or holiday which are non-business days.
       Transactions occurring after the last business day of the month will be included in your next fee period.
       WX/WX




Account transaction fees summary
                                                                                         Units          Excess        Service charge per              Total service
       Service charge description                                Units used          included            units           excess units ($)               charge ($)
       Cash Deposited ($)                                           13,700              7,500           6,200                    0.0030                      18.60
       Transactions                                                      11               200                0                      0.50                      0.00
       Total service charges                                                                                                                                  $18.60




Important Account Information

Helpful information about avoiding the monthly service fee on this checking account.

None of the options to avoid the monthly service fee for this account have changed. All of the options are listed under the "Monthly
service fee summary" section of this statement.

Below are the details for the 10 or more posted debit card purchases/payments option to avoid the monthly service fee each fee
period:
- Debit card purchases include: PIN, Signature, Online and Phone purchases that post during the fee period
- Debit card payments include: one-time and recurring payments of bills made with your debit card that post during the fee period
- Not Included: any transactions made at an ATM (Wells Fargo or Non-Wells Fargo), and ACH (Automated Clearing House) transactions
- Fee period: debit card transactions must post during the fee period to count. The dates of your fee period are located in the "Monthly
service fee summary" section of this statement. Transactions received after the applicable cut-off time or on a non-business day
(Saturday, Sunday and federal holidays) are posted on the next business day.

If you have any questions about how to avoid the monthly service fee on your account, please contact your local banker or call the
number listed on this statement.




Important Account Information

Periodically, it is necessary to update selected sections of the disclosures you received when you opened your business account. These
updates provide you with the most up to date account information and are very important; so please review this information carefully
and feel free to contact us with any questions or concerns.

Effective Feb 17, 2017:




     Sheet Seq = 0197499
                  Case 2:17-cv-04140-DWL Document 89-12 Filed 10/09/18 Page 58 of 113
Account number:                  4350      ■   December 1, 2016 - December 31, 2016                  ■   Page 6 of 7




If a business debit card or business ATM card purchase amount exceeds the current available balance* in the primary linked checking
or savings account when you are making a purchase, you may be able to use your available balance to pay for a portion of the total
purchase. The transaction will be subject to a partial authorization daily purchase limit set by the bank and your card's daily dollar limit.

We will first try to approve the full amount of the purchase with available funds in your checking account, account(s) linked for
Overdraft Protection, and, if you are enrolled, using debit card overdraft service.

If this cannot result in an approval of the full amount of the purchase, the bank may approve a portion of the purchase using the
remaining available funds in your checking account. This is called a "partial authorization." Here are some important details about
partial authorizations:
- The remaining amount of the purchase total would need to be covered by another form of payment, such as cash or another card.
- If you are unable/unwilling to provide an additional form of payment, the partial authorization will be reversed by the merchant.
- Not all merchants are able to accept partial authorizations or process transactions using multiple forms of payment.

Thank you for being a Wells Fargo business customer. As a valued Wells Fargo customer we hope you find this information helpful.
Again, if you have questions or concerns about these changes, please contact your local banker or call the number listed on your
statement.

*This balance may not reflect all of your transactions, such as checks you have written or debit card transactions that have been
approved but not yet submitted for payment by the merchan              t.




         IMPORTANT ACCOUNT INFORMATION

Amendment to our Funds Availability Policy

Good news! Effective April 5, 2017, we've updated our funds availability policy to remove the delay of funds by one additional business
day for certain checks deposited at a Wells Fargo location in Alaska. This applies only if the check was drawn on or payable at or
through a paying bank not located in Alaska. Other funds availability policies are still in effect. Please see our Consumer Account
Agreement for additional funds availability policies and details.



Periodically, we may evaluate the timing of statements, monthly service fee assessment and interest payments to your accounts. We
may adjust the timing in order to align your statement, monthly service fee assessment (if any) and interest payment dates with one
another. You may receive a partial statement that reflects activity and interest payments from the last statement date to the date of
the change. No monthly service fees will be assessed during a partial statement period and there will be no impact to your interest rate
or compounding frequency.
                         Case 2:17-cv-04140-DWL Document 89-12 Filed 10/09/18 Page 59 of 113
Account number:                                4350           ■    December 1, 2016 - December 31, 2016      ■   Page 7 of 7




General statement policies for Wells Fargo Bank

■  Notice: Wells Fargo Bank, N.A. may furnish information about accounts                       You must describe the specific information that is inaccurate or in dispute
belonging to individuals, including sole proprietorships, to consumer                          and the basis for any dispute with supporting documentation. In the case of
reporting agencies. If this applies to you, you have the right to dispute the                  information that relates to an identity theft, you will need to provide us with
accuracy of information that we have reported by writing to us at: Overdraft                   an identity theft report.
Collections and Recovery, P.O. Box 5058, Portland, OR 97208-5058.



Account Balance Calculation Worksheet                                                              Number                    Items Outstanding                       Amount

1. Use the following worksheet to calculate your overall account balance.
2. Go through your register and mark each check, withdrawal, ATM
   transaction, payment, deposit or other credit listed on your statement.
   Be sure that your register shows any interest paid into your account and
   any service charges, automatic payments or ATM transactions withdrawn
   from your account during this statement period.
3. Use the chart to the right to list any deposits, transfers to your account,
   outstanding checks, ATM withdrawals, ATM payments or any other
   withdrawals (including any from previous months) which are listed in
   your register but not shown on your statement.

ENTER
A. The ending balance
   shown on your statement . . . . . . . . . . . . . . . . . . . . . .$.

ADD
B. Any deposits listed in your                                                 $
   register or transfers into                                                  $
   your account which are not                                                  $
   shown on your statement.                                                  + $

    . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . TOTAL
                                                                            ......$

CALCULATE THE SUBTOTAL
  (Add Parts A and B)

    . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . TOTAL
                                                                            ......$

SUBTRACT
C. The total outstanding checks and
   withdrawals from the chart above . . . . . . . . . . . . . - $

CALCULATE THE ENDING BALANCE
  (Part A + Part B - Part C)
  This amount should be the same
  as the current balance shown in
  your check register . . . . . . . . . . . . . . . . . . . . . . . . . . .$. .


                                                                                                                                               Total amount $




©2010 Wells Fargo Bank, N.A. All rights reserved. Member FDIC. NMLSR ID 399801




        Sheet Seq = 0197500
                  Case 2:17-cv-04140-DWL Document 89-12 Filed 10/09/18 Page 60 of 113
Wells Fargo Business Choice Checking
Account number:                  4350       ■   January 1, 2017 - January 31, 2017            ■   Page 1 of 7




                                                                                                           Questions?
DANZIK APPLIED SCIENCES LLC                                                                                Available by phone 24 hours a day, 7 days a week:
                                                                                                           Telecommunications Relay Services calls accepted
14747 N NORTHSIGHT BLVD STE 111-133
SCOTTSDALE AZ 85260-2631                                                                                     1-800-CALL-WELLS               (1-800-225-5935)

                                                                                                             TTY: 1-800-877-4833
                                                                                                             En español: 1-877-337-7454

                                                                                                           Online: wellsfargo.com/biz

                                                                                                           Write: Wells Fargo Bank, N.A. (038)
                                                                                                                   P.O. Box 6995
                                                                                                                   Portland, OR 97228-6995




 Your Business and Wells Fargo                                                                             Account options
 Visit wellsfargoworks.com to explore videos, articles, infographics, interactive                          A check mark in the box indicates you have these convenient
                                                                                                           services with your account(s). Go to wellsfargo.com/biz or
 tools, and other resources on the topics of business growth, credit, cash flow
                                                                                                           call the number above if you have questions or if you would
 management, business planning, technology, marketing, and more.
                                                                                                           like to add new services.

                                                                                                           Business Online Banking                              ✓
                                                                                                           Online Statements                                    ✓
                                                                                                           Business Bill Pay                                    ✓
                                                                                                           Business Spending Report                             ✓
                                                                                                           Overdraft Protection




Activity summary                                                                                           Account number:             4350
       Beginning balance on 1/1                                      $16,023.89                            DANZIK APPLIED SCIENCES LLC
       Deposits/Credits                                               79,521.00                            Arizona account terms and conditions apply
       Withdrawals/Debits                                            - 95,361.65                           For Direct Deposit use
       Ending balance on 1/31                                           $183.24                            Routing Number (RTN): 122105278
                                                                                                           For Wire Transfers use
       Average ledger balance this period                            $13,875.42                            Routing Number (RTN): 121000248



Overdraft Protection
This account is not currently covered by Overdraft Protection. If you would like more information regarding Overdraft Protection and eligibility requirements
please call the number listed on your statement or visit your Wells Fargo store.




      (38)
      Sheet Seq = 0006800
             Case 2:17-cv-04140-DWL Document 89-12 Filed 10/09/18 Page 61 of 113
Account number:         4350     ■   January 1, 2017 - January 31, 2017       ■   Page 2 of 7




Transaction history

                   Check                                                                        Deposits/   Withdrawals/    Ending daily
     Date         Number Description                                                              Credits          Debits       balance
     1/3                 Purchase authorized on 12/30 The UPS Store 2394 Cody WY                                   11.45
                         S306365657652705 Card 9502
     1/3                 Purchase authorized on 12/31 Charter Comm 888-438-2427 CO                                159.58
                         S586365684226665 Card 9502
     1/3                 Online Transfer to Danzik D Ref #Ibe2Xsbrh8 Checking Inv                               3,100.00
     1/3                 Online Transfer to Center Point Properties Business Checking                              15.00
                         xxxxxx6590 Ref #Ibey28Tgfm on 12/31/16
     1/3                 Online Transfer to Solverdi Worldwide Corpo Business Checking                            300.00
                         xxxxxx2153 Ref #Ibe8Qw93G3 on 12/31/16
     1/3                 Purchase authorized on 12/31 Verizon Wrl My Acc 800-9220204                              732.93
                         CA S466366841421674 Card 9502
     1/3                 Online Transfer to Danzik E Ref #Ibenc4K7Ys Way2Save Checking                          8,500.00
                         Royalty Payment
     1/3            2758 Deposited OR Cashed Check                                                              1,242.98       1,961.95
     1/6                 eDeposit IN Branch/Store 01/06/17 04:51:45 Pm 8991 E Mountain           8,860.00
                         View Rd Scottsdale AZ 9502
     1/6                 Online Transfer From Danzik D Ref #Ibekg4H25L Checking Lab              3,200.00
                         Rent
     1/6                 Online Transfer From Danzik Applied Science Business Checking            250.00
                         xxxxxx2590 Ref #Ibe2Xty97T on 01/06/17
     1/6            2761 Check                                                                                  5,046.21       9,225.74
     1/9                 WT Fed#00179 Compass Bank /Org=Collective Wealth Properties             8,860.00
                         LLC Srf# 170109080935Hb00 Trn#170109042103 Rfb#
     1/9                 Wire Trans Svc Charge - Sequence: 170109042103 Srf#                                       15.00
                         170109080935Hb00 Trn#170109042103 Rfb#
     1/9                 Online Transfer to Danzik Applied Sciences LLC Ref #Ib0346Jlcw                            10.00
                         Business Checking Fund Acct
     1/9                 Transfer to Calim Anthony Es on 01/07 Ref #Ppegk37R49 Wages                              500.00
     1/9                 Transfer to Calim Anthony Es Ref #Ppey2Brh5D Wages                                     1,000.00
     1/9                 Online Transfer to Solverdi Worldwide Corporation Business                               300.00
                         Checking xxxxxx2153 Ref #Ib0346L2Wq on 01/07/17
     1/9                 Online Transfer to Solverdi Worldwide Corporation Business                               300.00
                         Checking xxxxxx2153 Ref #Ib0346Xzcg on 01/08/17
     1/9                 Legacy VISA Pymt Payment 170108 423980190052015                                          722.81
                         Danzik,Dennis M
     1/9                 Online Transfer to Danzik Applied Sciences Ref #Iber87Z8Rl                               400.00
                         Business Checking Z Drives
     1/9            2428 Deposited OR Cashed Check                                                                650.00      14,187.93
     1/10                Online Dep Detail & Images - Bob                                                           3.00
     1/10                Purchase authorized on 01/09 H&R Block Tax Soft 800-472-5625                              78.98
                         MO S467009114362573 Card 9502
     1/10                Online Transfer to Danzik D Checking xxxxxx6456 Ref                                    1,500.00
                         #Ibecn25S4B on 01/09/17
     1/10                Online Transfer to Danzik D Checking xxxxxx6456 Ref                                    1,100.00
                         #Ibecn25S6F on 01/09/17
     1/10                Transfer to Calim Anthony Es on 01/10 Ref #Ppenc6P3R5 Wages                              300.00      11,205.95
     1/11                Online Transfer to Danzik E Way2Save Checking xxxxxx1058 Ref                             300.00
                         #Ibe5Txfcvg on 01/10/17
     1/11                Online Transfer to Solverdi Worldwide Corporation Business                               500.00      10,405.95
                         Checking xxxxxx2153 Ref #Ib0348B9Tk on 01/11/17
     1/12                Online Transfer From Danzik E Ref #Iber88S5Pj Way2Save                   500.00
                         Checking From Scott Haversik ..Loan Payment
     1/12                Purchase authorized on 01/11 The UPS Store 2394 Cody WY                                   49.37
                         S587011611951995 Card 9502
     1/12                Online Transfer to Solverdi Worldwide Corpo Business Checking                            500.00      10,356.58
                         xxxxxx2153 Ref #Ibe8Qz78SC on 01/12/17
     1/13                WT Fed#03410 Compass Bank /Org=Collective Wealth Properties            25,000.00
                         LLC Srf# 170113145623Hb00 Trn#170113147785 Rfb#
     1/13                WT Fed#03437 Compass Bank /Org=Collective Wealth Properties             3,000.00
                         LLC Srf# 170113145831Hb00 Trn#170113148384 Rfb#
                Case 2:17-cv-04140-DWL Document 89-12 Filed 10/09/18 Page 62 of 113
Account number:                 4350     ■   January 1, 2017 - January 31, 2017       ■   Page 3 of 7




Transaction history (continued)

                           Check                                                                        Deposits/   Withdrawals/    Ending daily
     Date                 Number Description                                                              Credits          Debits       balance
     1/13                        Wire Trans Svc Charge - Sequence: 170113147785 Srf#                                       15.00
                                 170113145623Hb00 Trn#170113147785 Rfb#
     1/13                        Wire Trans Svc Charge - Sequence: 170113148384 Srf#                                       15.00
                                 170113145831Hb00 Trn#170113148384 Rfb#
     1/13                        Online Transfer to Danzik E Ref #Ib0349W6T2 Way2Save                                   3,000.00
                                 Checking Royalty Partial
     1/13                   2764 Deposited OR Cashed Check                                                              1,600.00
     1/13                   2763 Deposited OR Cashed Check                                                              3,000.00
     1/13                        Withdrawal Made In A Branch/Store                                                      3,000.00
     1/13                   2765 Deposited OR Cashed Check                                                              1,500.00
     1/13                        Online Transfer to Solverdi Worldwide Corpo Business Checking                          1,000.00      25,226.58
                                 xxxxxx2153 Ref #Ibecn369Bd on 01/13/17
     1/17                        WT Fed#03046 Glacier Bank /Org=Hayshak LLC Srf#                        11,610.00
                                 Trn#170117110540 Rfb#
     1/17                        Wire Trans Svc Charge - Sequence: 170117110540 Srf#                                       15.00
                                 Trn#170117110540 Rfb#
     1/17                        Purchase authorized on 01/13 The UPS Store 0058 Scottsdale AZ                            203.79
                                 S387013803661165 Card 9502
     1/17                        Online Transfer to Danzik Applied Sciences LLC Ref #Ib034Bb43C                            20.00
                                 Business Checking Fund Account
     1/17                        Online Transfer to Danzik Applied Sciences Business Checking                             350.00
                                 xxxxxx2590 Ref #Iber89Qz3H on 01/16/17
     1/17                        Online Transfer to Solverdi Worldwide Corporation Business                             1,500.00
                                 Checking xxxxxx2153 Ref #Ib034Cp8Rb on 01/16/17
     1/17                        Online Transfer to Danzik E Ref #Ibekg6Wk8Q Way2Save                                   1,500.00
                                 Checking Partial Royalty
     1/17                        Online Transfer to Danzik Applied Sciences Business Checking                              50.00
                                 xxxxxx2590 Ref #Ibenc8Fxss on 01/17/17
     1/17                        Online Transfer to Danzik Applied Sciences LLC Business                                  100.00
                                 Checking xxxxxx2590 Ref #Ib034D8Rks on 01/17/17
     1/17                        Online Transfer to Danzik Applied Sciences Business Checking                             600.00
                                 xxxxxx2590 Ref #Ibe5Tz2N47 on 01/17/17
     1/17                        Online Transfer to Danzik Applied Sciences Business Checking                             600.00
                                 xxxxxx2590 Ref #Ibe8R2J5Gk on 01/17/17
     1/17                   2762 Check                                                                                  3,000.00      28,897.79
     1/18                        Transfer From Murray Joseph on 01/17 Ref # Ppey2F5Fhl                    500.00
     1/18                        Recurring Payment authorized on 01/17 State Farm                                         149.74
                                 800-956-6310 IL S587017409509716 Card 9502
     1/18                        Danzik Applied S WF Payroll 170118 7012001 Payroll Invoice                                65.00
     1/18                        Online Transfer to Danzik Applied Sciences Business Checking                              15.00
                                 xxxxxx0649 Ref #Ibecn49Ddx on 01/18/17
     1/18                        Online Transfer to Danzik E Ref #Ib034Dy4Ln Way2Save Checking                          1,000.00
                                 Royalty Partial
     1/18                   2768 Check                                                                                  2,250.56      25,917.49
     1/19                        WT Fed#02906 Compass Bank /Org=Collective Wealth Properties            10,841.00
                                 LLC Srf# 170119161641Hb00 Trn#170119159590 Rfb#
     1/19                        Wire Trans Svc Charge - Sequence: 170119159590 Srf#                                       15.00
                                 170119161641Hb00 Trn#170119159590 Rfb#
     1/19                   2766 Deposited OR Cashed Check                                                              1,200.00
     1/19                        Online Transfer to Danzik Applied Sciences Business Checking                             360.00
                                 xxxxxx2590 Ref #Ibenc8Vwkm on 01/19/17
     1/19                        Online Transfer to Danzik Applied Sciences LLC Business                                   25.00
                                 Checking xxxxxx0649 Ref #Ib034Fpfty on 01/19/17
     1/19                        Online Transfer to Solverdi Worldwide Corpo Business Checking                          1,000.00
                                 xxxxxx2153 Ref #Ibey2Fhwcd on 01/19/17
     1/19                        Online Transfer to Wyo Tech Investment Grou Business Checking                          4,000.00
                                 xxxxxx0345 Ref #Ibe2Xxz96L on 01/19/17
     1/19                        Online Transfer to Danzik D Ref #Ibe8R2Xscd Checking Invoice                             800.00
     1/19                        Withdrawal Made In A Branch/Store                                                      3,500.00
     1/19                        APS Apscom Ep 170119 xxxxx8285 M2R Licensing LLC                                         340.00      25,518.49
     1/20                        Purchase authorized on 01/19 The UPS Store 2394 Cody WY                                   11.45
                                 S307019578247336 Card 9502




    Sheet Seq = 0006801
               Case 2:17-cv-04140-DWL Document 89-12 Filed 10/09/18 Page 63 of 113
Account number:               4350     ■   January 1, 2017 - January 31, 2017            ■   Page 4 of 7




Transaction history (continued)

                       Check                                                                                  Deposits/         Withdrawals/         Ending daily
     Date             Number Description                                                                        Credits                Debits            balance
     1/20               2767 Deposited OR Cashed Check                                                                                250.00
     1/20               2760 Deposited OR Cashed Check                                                                                250.00           25,007.04
     1/23                    Purchase authorized on 01/20 Staples Direct 800-3333330 CT                                                99.87
                             S587017588535302 Card 9502
     1/23                    Purchase authorized on 01/19 Staples 0010 Scottsdale AZ                                                  417.72
                             S307019854965310 Card 9502
     1/23                    Online Transfer to Solverdi Worldwide Corpo Business Checking                                          5,000.00
                             xxxxxx2153 Ref #Ibe5Tzzqg6 on 01/21/17
     1/23                    Online Transfer to Solverdi Worldwide Corpo Business Checking                                          1,500.00
                             xxxxxx2153 Ref #Iber8Byr8M on 01/21/17
     1/23                    Online Transfer to Danzik D Ref #Ibe5V26Xnx Checking Invoice                                           1,500.00
     1/23               2769 Deposited OR Cashed Check                                                                                800.00           15,689.45
     1/24                    Purchase authorized on 01/23 The UPS Store 2394 Cody WY                                                   11.45
                             S307023753070590 Card 9502
     1/24                    Online Transfer to Danzik E Way2Save Checking xxxxxx1058 Ref                                             200.00
                             #Ib034L59G3 on 01/24/17
     1/24               2773 Check                                                                                                  1,800.00
     1/24               2774 Check                                                                                                 10,000.00
     1/24               2785 Check                                                                                                    200.00            3,478.00
     1/25                    WT Fed#00159 Compass Bank /Org=Collective Wealth Properties                       6,900.00
                             LLC Srf# 170125081030Hb00 Trn#170125044960 Rfb#
     1/25                    Wire Trans Svc Charge - Sequence: 170125044960 Srf#                                                       15.00
                             170125081030Hb00 Trn#170125044960 Rfb#
     1/25                    Purchase authorized on 01/24 The UPS Store 2394 Cody WY                                                   18.63           10,344.37
                             S587024738136438 Card 9502
     1/26                    Purchase authorized on 01/24 Verizon Wrl My Acc 800-9220204                                              277.48
                             CA S587025015407879 Card 9502
     1/26                    Danzik Applied S WF Payroll 170126 7012001 Payroll Invoice                                                94.75
     1/26               2770 Cashed Check                                                                                           1,000.00            8,972.14
     1/27                    Wire Trans Svc Charge - Sequence: 170127050317 Srf#                                                       30.00
                             0006207026413990 Trn#170127050317 Rfb#
     1/27                    WT Fed#05299 Jpmorgan Chase Ban /Ftr/Bnf=Carden Water                                                  1,100.00
                             Systems LLC Srf# 0006207026413990 Trn#170127050317 Rfb#
     1/27                    Online Transfer to Solverdi Worldwide Corporation Business                                               500.00
                             Checking xxxxxx2153 Ref #Ib034Sqdw5 on 01/27/17
     1/27                    Online Transfer to Danzik E Way2Save Checking xxxxxx1058 Ref                                           1,200.00            6,142.14
                             #Ib034T5Krs on 01/27/17
     1/30                    Purchase authorized on 01/27 Verizon Wrl My Acc 800-9220204                                              720.00
                             CA S587027660765740 Card 9502
     1/30                    Online Transfer to Danzik E Ref #Ib034Yb72H Way2Save                                                     300.00
                             Checking APS
     1/30                    Online Transfer to Danzik Applied Sciences LLC Ref #Ib034Z85Q7                                           110.00            5,012.14
                             Business Checking Locks Public Storage
     1/31                    Purchase authorized on 01/30 Circle K 05027 Scottsdale AZ                                                 25.00
                             S467030797696958 Card 9502
     1/31                    Online Transfer to Solverdi Worldwide Corporation Business                                               650.00
                             Checking xxxxxx2153 Ref #Ib0353T5Hc on 01/31/17
     1/31                    Online Transfer to Danzik D Checking xxxxxx6456 Ref                                                    4,000.00
                             #Ib03546P45 on 01/31/17
     1/31                    Online Transfer to Danzik E Ref #Ib0354Cjrp Way2Save Checking                                            150.00
                             Loan Judy Pymt
     1/31                    Cash Deposited Fee                                                                                          3.90             183.24
     Ending balance on 1/31                                                                                                                               183.24
     Totals                                                                                                 $79,521.00           $95,361.65

     The Ending Daily Balance does not reflect any pending withdrawals or holds on deposited funds that may have been outstanding on your account when your
     transactions posted. If you had insufficient available funds when a transaction posted, fees may have been assessed.
                 Case 2:17-cv-04140-DWL Document 89-12 Filed 10/09/18 Page 64 of 113
Account number:                   4350     ■   January 1, 2017 - January 31, 2017          ■      Page 5 of 7




Summary of checks written           (checks listed are also displayed in the preceding Transaction history)

       Number              Date                Amount         Number           Date                   Amount        Number           Date                   Amount
       2428                1/9                  650.00        2764             1/13                   1,600.00      2769             1/23                     800.00
       2758 *              1/3                 1,242.98       2765             1/13                   1,500.00      2770             1/26                   1,000.00
       2760 *              1/20                 250.00        2766             1/19                   1,200.00      2773 *           1/24                   1,800.00
       2761                1/6                 5,046.21       2767             1/20                    250.00       2774             1/24               10,000.00
       2762                1/17                3,000.00       2768             1/18                   2,250.56      2785 *           1/24                     200.00
       2763                1/13                3,000.00

        * Gap in check sequence.


Monthly service fee summary

For a complete list of fees and detailed account information, please see the Wells Fargo Fee and Information Schedule and Account Agreement applicable to
your account or talk to a banker. Go to wellsfargo.com/feefaq to find answers to common questions about the monthly service fee on your account.


       Fee period 01/01/2017 - 01/31/2017                                                Standard monthly service fee $14.00                You paid $0.00

       How to avoid the monthly service fee                                                                 Minimum required                This fee period
       Have any ONE of the following account requirements
         · Average ledger balance                                                                                   $7,500.00                   $13,875.00     ✔

         · Qualifying transaction from a linked Wells Fargo Business Payroll Services account                               1                            2     ✔

         · Qualifying transaction from a linked Wells Fargo Merchant Services account                                       1                            0
         · Total number of posted Wells Fargo Debit Card purchases and/or payments                                         10                           15     ✔

         - Enrollment in a linked Direct Pay service through Wells Fargo Business Online                                    1                            0
         · Combined balances in linked accounts, which may include                                                 $10,000.00                                  ✔

           - Average ledger balances in business checking, savings, and time accounts
           - Most recent statement balance in eligible Wells Fargo business credit cards and
             lines of credit, and combined average daily balances from the previous month
             in eligible Wells Fargo business and commercial loans and lines of credit
           - For complete details on how you can avoid the monthly service fee based on
             your combined balances please refer to page 7 of the Business Account Fee and
             Information Schedule at www.wellsfargo.com/biz/fee-information
       WX/WX




Account transaction fees summary
                                                                                          Units           Excess      Service charge per              Total service
       Service charge description                                 Units used          included             units         excess units ($)               charge ($)
       Cash Deposited ($)                                              8,800             7,500            1,300                  0.0030                       3.90
       Transactions                                                       18               200                 0                    0.50                      0.00
       Total service charges                                                                                                                                  $3.90




     Sheet Seq = 0006802
                 Case 2:17-cv-04140-DWL Document 89-12 Filed 10/09/18 Page 65 of 113
Account number:                 4350     ■   January 1, 2017 - January 31, 2017           ■   Page 6 of 7




        IMPORTANT ACCOUNT INFORMATION

Amendment to our Funds Availability Policy

Good news! Effective April 5, 2017, we've updated our funds availability policy to remove the delay of funds by one additional business
day for certain checks deposited at a Wells Fargo location in Alaska. This applies only if the check was drawn on or payable at or
through a paying bank not located in Alaska. Other funds availability policies are still in effect. Please see our Consumer Account
Agreement for additional funds availability policies and details.



Periodically, we may evaluate the timing of statements, monthly service fee assessment and interest payments to your accounts. We
may adjust the timing in order to align your statement, monthly service fee assessment (if any) and interest payment dates with one
another. You may receive a partial statement that reflects activity and interest payments from the last statement date to the date of
the change. No monthly service fees will be assessed during a partial statement period and there will be no impact to your interest rate
or compounding frequency.
                         Case 2:17-cv-04140-DWL Document 89-12 Filed 10/09/18 Page 66 of 113
Account number:                                4350           ■    January 1, 2017 - January 31, 2017   ■   Page 7 of 7




General statement policies for Wells Fargo Bank

■  Notice: Wells Fargo Bank, N.A. may furnish information about accounts                         You must describe the specific information that is inaccurate or in dispute
belonging to individuals, including sole proprietorships, to consumer                            and the basis for any dispute with supporting documentation. In the case of
reporting agencies. If this applies to you, you have the right to dispute the                    information that relates to an identity theft, you will need to provide us with
accuracy of information that we have reported by writing to us at: Overdraft                     an identity theft report.
Collections and Recovery, P.O. Box 5058, Portland, OR 97208-5058.



Account Balance Calculation Worksheet                                                                Number                    Items Outstanding                       Amount

1. Use the following worksheet to calculate your overall account balance.
2. Go through your register and mark each check, withdrawal, ATM
   transaction, payment, deposit or other credit listed on your statement.
   Be sure that your register shows any interest paid into your account and
   any service charges, automatic payments or ATM transactions withdrawn
   from your account during this statement period.
3. Use the chart to the right to list any deposits, transfers to your account,
   outstanding checks, ATM withdrawals, ATM payments or any other
   withdrawals (including any from previous months) which are listed in
   your register but not shown on your statement.

ENTER
A. The ending balance
   shown on your statement . . . . . . . . . . . . . . . . . . . . . .$.

ADD
B. Any deposits listed in your                                                 $
   register or transfers into                                                  $
   your account which are not                                                  $
   shown on your statement.                                                  + $

    . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . TOTAL
                                                                            ......$

CALCULATE THE SUBTOTAL
  (Add Parts A and B)

    . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . TOTAL
                                                                            ......$

SUBTRACT
C. The total outstanding checks and
   withdrawals from the chart above . . . . . . . . . . . . . - $

CALCULATE THE ENDING BALANCE
  (Part A + Part B - Part C)
  This amount should be the same
  as the current balance shown in
  your check register . . . . . . . . . . . . . . . . . . . . . . . . . . .$. .


                                                                                                                                                 Total amount $




©2010 Wells Fargo Bank, N.A. All rights reserved. Member FDIC. NMLSR ID 399801




        Sheet Seq = 0006803
                  Case 2:17-cv-04140-DWL Document 89-12 Filed 10/09/18 Page 67 of 113
Wells Fargo Business Choice Checking
Account number:                  4350       ■   February 1, 2017 - February 28, 2017             ■   Page 1 of 7




                                                                                                           Questions?
DANZIK APPLIED SCIENCES LLC                                                                                Available by phone 24 hours a day, 7 days a week:
                                                                                                           Telecommunications Relay Services calls accepted
14747 N NORTHSIGHT BLVD STE 111-133
SCOTTSDALE AZ 85260-2631                                                                                     1-800-CALL-WELLS               (1-800-225-5935)

                                                                                                             TTY: 1-800-877-4833
                                                                                                             En español: 1-877-337-7454

                                                                                                           Online: wellsfargo.com/biz

                                                                                                           Write: Wells Fargo Bank, N.A. (038)
                                                                                                                   P.O. Box 6995
                                                                                                                   Portland, OR 97228-6995




 Your Business and Wells Fargo                                                                             Account options
 Visit wellsfargoworks.com to explore videos, articles, infographics, interactive                          A check mark in the box indicates you have these convenient
                                                                                                           services with your account(s). Go to wellsfargo.com/biz or
 tools, and other resources on the topics of business growth, credit, cash flow
                                                                                                           call the number above if you have questions or if you would
 management, business planning, technology, marketing, and more.
                                                                                                           like to add new services.

                                                                                                           Business Online Banking                              ✓
                                                                                                           Online Statements                                    ✓
                                                                                                           Business Bill Pay
                                                                                                           Business Spending Report                             ✓
                                                                                                           Overdraft Protection




Activity summary                                                                                           Account number:             4350
       Beginning balance on 2/1                                         $183.24                            DANZIK APPLIED SCIENCES LLC
       Deposits/Credits                                               26,001.16                            Arizona account terms and conditions apply
       Withdrawals/Debits                                            - 25,728.50                           For Direct Deposit use
       Ending balance on 2/28                                           $455.90                            Routing Number (RTN): 122105278
                                                                                                           For Wire Transfers use
       Average ledger balance this period                             $1,150.63                            Routing Number (RTN): 121000248



Overdraft Protection
This account is not currently covered by Overdraft Protection. If you would like more information regarding Overdraft Protection and eligibility requirements
please call the number listed on your statement or visit your Wells Fargo store.




      (38)
      Sheet Seq = 0007215
             Case 2:17-cv-04140-DWL Document 89-12 Filed 10/09/18 Page 68 of 113
Account number:        34350      ■   February 1, 2017 - February 28, 2017         ■   Page 2 of 7




Transaction history

                   Check                                                                             Deposits/   Withdrawals/    Ending daily
     Date         Number Description                                                                   Credits          Debits       balance
     2/1                 Online Transfer From Danzik D Ref #Ib0358Zsgf Checking for                    750.00
                         Credit Card Payment
     2/1                 Online Transfer From Danzik D Ref #Ib035929Qy Checking                      1,300.00
                         Household and Insurance
     2/1                 Online Transfer to Center Point Properties LLC Business Checking                               10.00
                         xxxxxx6590 Ref #Ib0357Zqkn on 02/01/17
     2/1                 Transfer to Danzik Jovahna on 02/01 Ref #Ppe5V36469                                         1,650.00         573.24
                         xxxxxx3121
     2/2                 Online Transfer to Danzik Applied Sciences LLC Ref #Ib035Bhrss                                100.00
                         Business Checking Tax Forms
     2/2                 Purchase authorized on 02/02 Office Max/Offi 16259 Scottsdale                                  43.46
                         AZ P00587033819001700 Card 9502
     2/2                 Purchase authorized on 02/02 The UPS Store #1669 14 Scottsdale                                 37.10         392.68
                         AZ P00000000470270820 Card 9502
     2/6                 Online Transfer From Danzik Applied Sciences LLC Business                     120.00
                         Checking xxxxxx2590 Ref #Ib035Jbxcw on 02/04/17
     2/6                 Online Transfer From Wyo Tech Investment Group LLC Business                 3,200.00
                         Checking xxxxxx0345 Ref #Ib035L9F8W on 02/06/17
     2/6            2478 Cashed Check                                                                                1,000.00       2,712.68
     2/7                 Online Transfer to Danzik Applied Sciences LLC Business                                       100.00
                         Checking xxxxxx2590 Ref #Ib035Pw2P9 on 02/07/17
     2/7                 Online Transfer to Danzik Applied Sciences LLC Ref #Ib035Pxf7H                                 50.00
                         Business Checking Office Supplies
     2/7                 Online Transfer to Solverdi Worldwide Corporation Business                                    250.00
                         Checking xxxxxx2153 Ref #Ib035Q2Z6P on 02/07/17
     2/7                 Online Transfer to Solverdi Worldwide Corporation Business                                    200.00       2,112.68
                         Checking xxxxxx2153 Ref #Ib035Q9Kyq on 02/07/17
     2/8                 Online Dep Detail & Images - Bob                                                                3.00
     2/8                 Online Transfer to Danzik Applied Sciences LLC Ref #Ib035Rsmrv                                 50.00       2,059.68
                         Business Checking Fund Acct
     2/9                 eDeposit IN Branch/Store 02/09/17 04:41:58 Pm 15760 N Frank                   900.00
                         Lloyd Wright Blvd Scottsdale AZ 4350
     2/9                 Purchase authorized on 02/08 The UPS Store 2394 Cody WY                                        22.80
                         S307039618830100 Card 9502
     2/9                 Online Transfer to Danzik Applied Sciences LLC Business                                        20.00
                         Checking xxxxxx2582 Ref #Ib035Tl4N6 on 02/09/17
     2/9                 Online Transfer to Solverdi Worldwide Corporation Business                                    200.00
                         Checking xxxxxx2153 Ref #Ib035Tm948 on 02/09/17
     2/9                 Online Transfer to Danzik Applied Sciences LLC Ref #Ib035Twgbh                                100.00       2,616.88
                         Business Checking Uhaul
     2/10                Online Transfer to Danzik Applied Sciences LLC Ref #Ib035Xthr2                                 40.00
                         Business Checking Office Supplies and Keys
     2/10                Purchase authorized on 02/10 The UPS Store #1669 14 Scottsdale                                 26.00
                         AZ P00000000847399110 Card 9502
     2/10           2479 Cashed Check                                                                                   32.01       2,518.87
     2/13                Online Transfer From Wyo Tech Investment Group LLC Ref                        740.00
                         #Ib0364Qrz3 Business Checking Fork Lift
     2/13                Online Transfer From Wyo Tech Investment Group LLC Ref                        430.00
                         #Ib0364Qt2D Business Checking Uhaul
     2/13                Online Transfer to Danzik E Ref #Ib0362Wps7 Way2Save                                          200.00
                         Checking Misc
     2/13                Online Transfer to Solverdi Worldwide Corporation Business                                    500.00
                         Checking xxxxxx2153 Ref #Ib0363NV9P on 02/12/17
     2/13                Transfer to Snare Nick on 02/13 Ref #Ppekgb6Gjj Loan Payment                                1,100.00
     2/13                Online Transfer to Solverdi Worldwide Corporation Business                                    200.00
                         Checking xxxxxx2153 Ref #Ib03653Y6N on 02/13/17
     2/13                Purchase authorized on 02/13 Wal-Mart Super Center Scottsdale                                  62.82
                         N AZ P00000000543143919 Card 9502
     2/13           2477 Check                                                                                         240.00       1,386.05
                Case 2:17-cv-04140-DWL Document 89-12 Filed 10/09/18 Page 69 of 113
Account number:                  4350     ■   February 1, 2017 - February 28, 2017       ■   Page 3 of 7




Transaction history (continued)

                            Check                                                                          Deposits/   Withdrawals/    Ending daily
     Date                  Number Description                                                                Credits          Debits       balance
     2/14                         Online Transfer From Wyo Tech Investment Group LLC Ref                     715.30
                                  #Ib0366Zsjh Business Checking Credit Card
     2/14                         Purchase authorized on 02/12 Public Storage 080 Scottsdale AZ                              380.41
                                  S467043801986888 Card 9502
     2/14                         Purchase authorized on 02/12 Public Storage 080 Scottsdale AZ                              298.30
                                  S587043804679627 Card 9502
     2/14                         Legacy VISA Pymt Payment 170213 423980190052015                                            200.00
                                  Danzik,Dennis M
     2/14                         Online Transfer to Danzik Applied Sciences LLC Ref #Ib03668Vsq                              20.00
                                  Business Checking Fund
     2/14                         Online Transfer to Danzik Applied Sciences LLC Business                                     80.00
                                  Checking xxxxxx2590 Ref #Ib0366Mwfr on 02/14/17
     2/14                    2786 Cashed Check                                                                               100.00
     2/14                         Online Transfer to Solverdi Worldwide Corporation Business                                 300.00
                                  Checking xxxxxx2153 Ref #Ib0366Zx94 on 02/14/17
     2/14                         Purchase authorized on 02/14 Walgreens Store 11250 Scottsdale                               19.37
                                  AZ P00467046016253122 Card 9502
     2/14                    2681 Check                                                                                      200.00         503.27
     2/15                         Online Transfer From Danzik E Ref #Ib036Cdl2H Way2Save                     500.00
                                  Checking Scott Haversik Payment
     2/15                         Online Transfer to Danzik Applied Sciences LLC Business                                     20.00
                                  Checking xxxxxx2590 Ref #Ib036C2M87 on 02/15/17
     2/15                         Online Transfer to Danzik Applied Sciences LLC Ref                                         200.00
                                  #Ib036Cdmwj Business Checking Fund Account
     2/15                         Online Transfer to Danzik Applied Sciences LLC Ref                                          20.00         763.27
                                  #Ib036Cm2Mk Business Checking Fund Account
     2/16                         Online Transfer From Wyo Tech Investment Group LLC Business              4,200.00
                                  Checking xxxxxx0345 Ref #Ib036Fttz6 on 02/16/17
     2/16                         Purchase authorized on 02/15 The UPS Store 2394 Cody WY                                     12.20
                                  S587046621420270 Card 9502
     2/16                         Online Transfer to Danzik Applied Sciences LLC Business                                  1,000.00
                                  Checking xxxxxx2590 Ref #Ib036Fv2Tr on 02/16/17
     2/16                         Online Transfer to Danzik E Ref #Ib036Fv9MD Way2Save                                       200.00
                                  Checking Bills
     2/16                         Withdrawal Made In A Branch/Store                                                        2,800.00
     2/16                         Online Transfer to Danzik E Ref #Ib036G52Sy Way2Save Checking                              200.00         751.07
                                  Utilities
     2/17                         Online Transfer From Wyo Tech Investment Group LLC Ref                   1,373.80
                                  #Ib036K7Tj9 Business Checking A to Z Equipment
     2/17                         Recurring Payment authorized on 02/16 State Farm                                           145.82
                                  800-956-6310 IL S387047389919192 Card 9502
     2/17                         Danzik Applied S WF Payroll 170217 7012001 Payroll Invoice                                  65.00
     2/17                         Legacy VISA Pymt Payment 170216 423980190052015                                            500.00
                                  Danzik,Dennis M
     2/17                         Online Transfer to Danzik Applied Sciences LLC Ref #Ib036K7Wl6                             500.00
                                  Business Checking Fund for Equipment
     2/17                         Non-WF ATM Withdrawal authorized on 02/17 9800 East Indian                                 302.00
                                  Bend Scottsdale AZ 00467049068650069 ATM ID Aztsrx20 Card
                                  9502
     2/17                         Non-Wells Fargo ATM Transaction Fee                                                          2.50         609.55
     2/21                         Online Transfer From Wyo Tech Investment Group LLC Ref                   1,480.00
                                  #Ib036Kqxdf Business Checking Shipping
     2/21                         Online Transfer From Wyo Tech Investment Group LLC Ref                   2,780.72
                                  #Ib036Rldp5 Business Checking VISA 5751 Usfg
     2/21                         Online Transfer From Wyo Tech Investment Group LLC Ref                   3,116.84
                                  #Ib036Rlgcl Business Checking VISA 5751 Segment
     2/21                         Purchase authorized on 02/18 Talking Stick Reso Scottsdale AZ                              203.80
                                  S387049143608296 Card 9502
     2/21                         Online Transfer to Solverdi Worldwide Corporation Ref                                      300.00
                                  #Ib036Kqw39 Business Checking Invoice
     2/21                         Online Transfer to Danzik D Ref #Ib036Kqyq6 Checking Invoice                               600.00




    Sheet Seq = 0007216
    Sheet 00002 of 00004
             Case 2:17-cv-04140-DWL Document 89-12 Filed 10/09/18 Page 70 of 113
Account number:         4350      ■   February 1, 2017 - February 28, 2017      ■   Page 4 of 7




Transaction history (continued)

                   Check                                                                          Deposits/   Withdrawals/    Ending daily
     Date         Number Description                                                                Credits          Debits       balance
     2/21                Online Transfer to Danzik E Way2Save Checking xxxxxx1058 Ref                               250.00
                         #Ib036Pcq2P on 02/20/17
     2/21                Online Transfer to Danzik Applied Sciences LLC Business                                    200.00
                         Checking xxxxxx0649 Ref #Ib036Pp5Jh on 02/20/17
     2/21                Online Transfer to Danzik Applied Sciences LLC Ref #Ib036Rw924                              50.00
                         Business Checking Fund
     2/21                Online Transfer to Danzik E Ref #Ib036Rwdtd Way2Save                                       100.00
                         Checking Fund
     2/21           2804 Check                                                                                    5,000.00       1,283.31
     2/22                Online Transfer to Solverdi Worldwide Corporation Business                                 200.00
                         Checking xxxxxx2153 Ref #Ib036Tjgrg on 02/22/17
     2/22                Online Transfer to Danzik E Ref #Ib036V7Nqx Way2Save                                       200.00         883.31
                         Checking Royalty
     2/23                Online Transfer From Wyo Tech Investment Group LLC Ref                   1,463.00
                         #Ib036Wprlr Business Checking VISA 5751 Clutch
     2/23                Online Transfer to Danzik E Ref #Ib036Wmhkm Way2Save                                       100.00
                         Checking Royalty
     2/23                Online Transfer to Danzik E Ref #Ib036Wpt64 Way2Save                                       400.00
                         Checking Royalty
     2/23                Online Transfer to Danzik Applied Sciences LLC Ref #Ib036Wtkwf                             100.00
                         Business Checking Uhaul.
     2/23                Online Transfer to Danzik E Ref #Ib036Xdlry Way2Save Checking                              300.00
                         Royalty
     2/23           2787 Check                                                                                      240.00       1,206.31
     2/24                Online Transfer From Wyo Tech Investment Group LLC Ref                     863.00
                         #Ib036Zypvp Business Checking VISA 5751 Travel Expenses
     2/24                Online Transfer to Danzik E Ref #Ib036Xdzqf Way2Save Checking                              550.00
                         Royalty
     2/24                Cash eWithdrawal in Branch/Store 02/24/2017 12:12 Pm 14595 N                               660.00
                         Scottsdale Rd Scottsdale AZ 9502
     2/24                Online Transfer to Danzik Applied Sciences LLC Ref #Ib03722G22                              60.00
                         Business Checking Office Supplies
     2/24                Online Transfer to Danzik E Ref #Ib0372F6N2 Way2Save Checking                              100.00         699.31
                         Royalty
     2/27                Online Transfer From Wyo Tech Investment Group LLC Ref                     360.92
                         #Ib0375T247 Business Checking Vida 5751 Print Head
     2/27                Online Transfer From Wyo Tech Investment Group LLC Ref                     398.03
                         #Ib0375T2Lh Business Checking VISA 5751 Best Western
     2/27                Online Transfer From Wyo Tech Investment Group LLC Ref                     142.60
                         #Ib0375T3Dn Business Checking Vida 5751 Gear Sizer
     2/27                Online Transfer From Wyo Tech Investment Group LLC Ref                      12.95
                         #Ib0375T48K Business Checking VISA 5751 US Legal
     2/27                Online Transfer From Wyo Tech Investment Group LLC Ref                     691.00
                         #Ib03774Xg7 Business Checking VISA 5751 Verizon Wireless
     2/27                Online Transfer From Wyo Tech Investment Group LLC Ref                      65.00
                         #Ib03774Ywt Business Checking VISA 5751 Verizon Wireless 2
     2/27                Online Transfer From Wyo Tech Investment Group LLC Ref                     110.00
                         #Ib03778Yrl Business Checking VISA 4509 Office Supplies
     2/27                Online Transfer From Wyo Tech Investment Group LLC Ref                     288.00
                         #Ib0377G2S4 Business Checking VISA 9502 UPS WY
     2/27                Purchase authorized on 02/24 The UPS Store 2394 Cody WY                                     11.65
                         S467055606221758 Card 9502
     2/27                Transfer to Snare Nick on 02/25 Ref #Ppekgc8M9T Loan Payment                               450.00
     2/27                Online Transfer to Solverdi Worldwide Corporation Business                                 850.00
                         Checking xxxxxx2153 Ref #Ib0375Tcmh on 02/26/17
     2/27                Online Transfer to Danzik E Ref #Ib0376Mws3 Way2Save                                       150.00
                         Checking Royalty
     2/27                Purchase authorized on 02/27 #00197 Albertsons Scottsdale AZ                                59.57       1,246.59
                         P00467058827147046 Card 9502
                 Case 2:17-cv-04140-DWL Document 89-12 Filed 10/09/18 Page 71 of 113
Account number:                   4350     ■   February 1, 2017 - February 28, 2017           ■   Page 5 of 7




Transaction history (continued)

                            Check                                                                                 Deposits/       Withdrawals/         Ending daily
       Date                Number Description                                                                       Credits              Debits            balance
       2/28                       Purchase authorized on 02/27 Verizon Wrl My Acc 800-9220204                                           690.69
                                  CA S387058728411732 Card 9502
       2/28                  2775 Check                                                                                                  100.00                455.90
       Ending balance on 2/28                                                                                                                                  455.90
       Totals                                                                                                 $26,001.16           $25,728.50

       The Ending Daily Balance does not reflect any pending withdrawals or holds on deposited funds that may have been outstanding on your account when your
       transactions posted. If you had insufficient available funds when a transaction posted, fees may have been assessed.




Summary of checks written           (checks listed are also displayed in the preceding Transaction history)

       Number              Date                Amount         Number           Date                 Amount           Number           Date                  Amount
       2477                2/13                 240.00        2681 *           2/14                  200.00          2787             2/23                     240.00
       2478                2/6                 1,000.00       2775 *           2/28                  100.00          2804 *           2/21                  5,000.00
       2479                2/10                  32.01        2786 *           2/14                  100.00

        * Gap in check sequence.


Monthly service fee summary

For a complete list of fees and detailed account information, please see the Wells Fargo Fee and Information Schedule and Account Agreement applicable to
your account or talk to a banker. Go to wellsfargo.com/feefaq to find answers to common questions about the monthly service fee on your account.


       Fee period 02/01/2017 - 02/28/2017                                                Standard monthly service fee $14.00                 You paid $0.00

       How to avoid the monthly service fee                                                                Minimum required                  This fee period
       Have any ONE of the following account requirements
         · Average ledger balance                                                                                    $7,500.00                    $1,151.00
         · Qualifying transaction from a linked Wells Fargo Business Payroll Services account                                1                            1     ✔

         · Qualifying transaction from a linked Wells Fargo Merchant Services account                                        1                            0
         · Total number of posted Wells Fargo Debit Card purchases and/or payments                                          10                           14     ✔

         - Enrollment in a linked Direct Pay service through Wells Fargo Business Online                                     1                            0
         · Combined balances in linked accounts, which may include                                                  $10,000.00
           - Average ledger balances in business checking, savings, and time accounts
           - Most recent statement balance in eligible Wells Fargo business credit cards and
             lines of credit, and combined average daily balances from the previous month
             in eligible Wells Fargo business and commercial loans and lines of credit
           - For complete details on how you can avoid the monthly service fee based on
             your combined balances please refer to page 7 of the Business Account Fee and
             Information Schedule at www.wellsfargo.com/biz/fee-information
       WX/WX




Account transaction fees summary
                                                                                          Units          Excess        Service charge per              Total service
       Service charge description                                 Units used          included            units           excess units ($)               charge ($)
       Cash Deposited ($)                                                900             7,500                0                   0.0030                       0.00
       Transactions                                                        9               200                0                      0.50                      0.00
       Total service charges                                                                                                                                    $0.00




     Sheet Seq = 0007217
                  Case 2:17-cv-04140-DWL Document 89-12 Filed 10/09/18 Page 72 of 113
Account number:                 4350      ■   February 1, 2017 - February 28, 2017             ■   Page 6 of 7




Important Account Information

Great News! The daily purchase limit for each debit/ATM card linked to your checking account is being increased by $500. The increase
becomes effective between February 1 and February 8, 2017.
To view your daily card limits, login to online banking, then go to your Account Profile and select your debit/ATM card             .




         IMPORTANT ACCOUNT INFORMATION

Effective 4/15/2017 if the primary checking account for your debit card is closed or delinked for any reason, we will designate another
eligible linked checking account as the primary account. If there are no other eligible linked checking accounts, your debit card will be
closed. If you have one or more savings accounts linked to this debit card, you may request an ATM card for continued access.



Amendment to our Funds Availability Policy

Good news! Effective April 5, 2017, we've updated our funds availability policy to remove the delay of funds by one additional business
day for certain checks deposited at a Wells Fargo location in Alaska. This applies only if the check was drawn on or payable at or
through a paying bank not located in Alaska. Other funds availability policies are still in effect. Please see our Consumer Account
Agreement for additional funds availability policies and details.
                         Case 2:17-cv-04140-DWL Document 89-12 Filed 10/09/18 Page 73 of 113
Account number:                                4350           ■    February 1, 2017 - February 28, 2017   ■   Page 7 of 7




General statement policies for Wells Fargo Bank

■  Notice: Wells Fargo Bank, N.A. may furnish information about accounts                         You must describe the specific information that is inaccurate or in dispute
belonging to individuals, including sole proprietorships, to consumer                            and the basis for any dispute with supporting documentation. In the case of
reporting agencies. If this applies to you, you have the right to dispute the                    information that relates to an identity theft, you will need to provide us with
accuracy of information that we have reported by writing to us at: Overdraft                     an identity theft report.
Collections and Recovery, P.O. Box 5058, Portland, OR 97208-5058.



Account Balance Calculation Worksheet                                                                Number                    Items Outstanding                       Amount

1. Use the following worksheet to calculate your overall account balance.
2. Go through your register and mark each check, withdrawal, ATM
   transaction, payment, deposit or other credit listed on your statement.
   Be sure that your register shows any interest paid into your account and
   any service charges, automatic payments or ATM transactions withdrawn
   from your account during this statement period.
3. Use the chart to the right to list any deposits, transfers to your account,
   outstanding checks, ATM withdrawals, ATM payments or any other
   withdrawals (including any from previous months) which are listed in
   your register but not shown on your statement.

ENTER
A. The ending balance
   shown on your statement . . . . . . . . . . . . . . . . . . . . . .$.

ADD
B. Any deposits listed in your                                                 $
   register or transfers into                                                  $
   your account which are not                                                  $
   shown on your statement.                                                  + $

    . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . TOTAL
                                                                            ......$

CALCULATE THE SUBTOTAL
  (Add Parts A and B)

    . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . TOTAL
                                                                            ......$

SUBTRACT
C. The total outstanding checks and
   withdrawals from the chart above . . . . . . . . . . . . . - $

CALCULATE THE ENDING BALANCE
  (Part A + Part B - Part C)
  This amount should be the same
  as the current balance shown in
  your check register . . . . . . . . . . . . . . . . . . . . . . . . . . .$. .


                                                                                                                                                 Total amount $




©2010 Wells Fargo Bank, N.A. All rights reserved. Member FDIC. NMLSR ID 399801




        Sheet Seq = 0007218
                  Case 2:17-cv-04140-DWL Document 89-12 Filed 10/09/18 Page 74 of 113
Wells Fargo Business Choice Checking
Account number:                  4350       ■   March 1, 2017 - March 31, 2017            ■   Page 1 of 8




                                                                                                           Questions?
DANZIK APPLIED SCIENCES LLC                                                                                Available by phone 24 hours a day, 7 days a week:
                                                                                                           Telecommunications Relay Services calls accepted
14747 N NORTHSIGHT BLVD STE 111-133
SCOTTSDALE AZ 85260-2631                                                                                     1-800-CALL-WELLS               (1-800-225-5935)

                                                                                                             TTY: 1-800-877-4833
                                                                                                             En español: 1-877-337-7454

                                                                                                           Online: wellsfargo.com/biz

                                                                                                           Write: Wells Fargo Bank, N.A. (038)
                                                                                                                   P.O. Box 6995
                                                                                                                   Portland, OR 97228-6995




 Your Business and Wells Fargo                                                                             Account options
 Visit wellsfargoworks.com to explore videos, articles, infographics, interactive                          A check mark in the box indicates you have these convenient
                                                                                                           services with your account(s). Go to wellsfargo.com/biz or
 tools, and other resources on the topics of business growth, credit, cash flow
                                                                                                           call the number above if you have questions or if you would
 management, business planning, technology, marketing, and more.
                                                                                                           like to add new services.

                                                                                                           Business Online Banking                              ✓
                                                                                                           Online Statements                                    ✓
                                                                                                           Business Bill Pay                                    ✓
                                                                                                           Business Spending Report                             ✓
                                                                                                           Overdraft Protection




Activity summary                                                                                           Account number:             4350
       Beginning balance on 3/1                                         $455.90                            DANZIK APPLIED SCIENCES LLC
       Deposits/Credits                                              128,570.07                            Arizona account terms and conditions apply
       Withdrawals/Debits                                          - 117,767.82                            For Direct Deposit use
       Ending balance on 3/31                                       $11,258.15                             Routing Number (RTN): 122105278
                                                                                                           For Wire Transfers use
       Average ledger balance this period                            $15,663.81                            Routing Number (RTN): 121000248



Overdraft Protection
This account is not currently covered by Overdraft Protection. If you would like more information regarding Overdraft Protection and eligibility requirements
please call the number listed on your statement or visit your Wells Fargo store.




      (38)
      Sheet Seq = 0000318
             Case 2:17-cv-04140-DWL Document 89-12 Filed 10/09/18 Page 75 of 113
Account number:          4350     ■   March 1, 2017 - March 31, 2017        ■   Page 2 of 8




Transaction history

                   Check                                                                      Deposits/   Withdrawals/    Ending daily
     Date         Number Description                                                            Credits          Debits       balance
     3/1                 Online Transfer From Wyo Tech Investment Group LLC Ref                 996.20
                         #Ib037Hh958 Business Checking VISA 5751 V.O.Baker
     3/1                 Purchase authorized on 02/28 Costco.Com *Onlin 800-955-2292                             77.57
                         WA S387058774970857 Card 9502
     3/1                 Purchase authorized on 02/28 The UPS Store 2394 Cody WY                                 11.65
                         S307059685742845 Card 9502
     3/1                 Purchase authorized on 02/28 The UPS Store 2394 Cody WY                                288.00
                         S387059687280618 Card 9502
     3/1                 Purchase authorized on 02/28 Costco.Com *Onlin 800-955-2292                             32.35
                         WA S387060101439385 Card 9502
     3/1                 Online Transfer to Solverdi Worldwide Corporation Business                              85.00
                         Checking xxxxxx2153 Ref #Ib037Hgryn on 03/01/17
     3/1                 Online Transfer to Center Point Properties LLC Business Checking                        13.00
                         xxxxxx6590 Ref #Ib037Hgsz4 on 03/01/17
     3/1                 Online Transfer to Solverdi Worldwide Corporation Ref                                1,000.00         -55.47
                         #Ib037Hhjrp Business Checking Vob 750 Ur System
     3/2                 Online Transfer From Wyo Tech Investment Group LLC Ref                 910.23
                         #Ib037Jjddg Business Checking VISA 5751 Usgf Segments
     3/2                 Online Transfer From Wyo Tech Investment Group LLC Ref                1,862.22
                         #Ib037Kh596 Business Checking VISA 5751 Usfg Machining Mod
                         24
     3/2                 Online Transfer From Wyo Tech Investment Group LLC Ref                 232.00
                         #Ib037Kh865 Business Checking VISA 0616 Uhaul
     3/2                 Online Transfer From Wyo Tech Investment Group LLC Ref                1,245.00
                         #Ib037Kh9Hc Business Checking VISA 5751 Freight Austin
     3/2                 Online Transfer From Wyo Tech Investment Group LLC Ref                 288.00
                         #Ib037Khqh3 Business Checking VISA 5751 UPS Shipping
     3/2                 Online Transfer From Wyo Tech Investment Group LLC Ref                 535.10
                         #Ib037Khsj6 Business Checking VISA 0616 Yrc Freight
     3/2                 Online Transfer From Wyo Tech Investment Group LLC Ref                 512.70
                         #Ib037Llhbk Business Checking ACH 4350 APS
     3/2                 Online Transfer to Danzik E Ref #Ib037Jjgwg Way2Save Checking                          781.00
                         Royalty
     3/2                 Online Transfer to Danzik Applied Sciences LLC Business                                110.00
                         Checking xxxxxx2590 Ref #Ib037Khcdv on 03/02/17
     3/2                 Online Transfer to Danzik D Ref #Ib037Khdxr Checking Invoice                         2,100.00
     3/2                 Online Transfer to Danzik E Ref #Ib037Kj847 Way2Save Checking                        1,600.00         938.78
                         Royalty
     3/3                 Online Transfer From Wyo Tech Investment Group LLC Ref                2,644.00
                         #Ib037Pympz Business Checking VISA 5751 Khk Gears
     3/3                 Online Transfer to Solverdi Worldwide Corporation Ref                                2,000.00
                         #Ib037Pys7G Business Checking Khk Gear
     3/3                 Online Transfer to Solverdi Worldwide Corporation Ref                                1,000.00
                         #Ib037Pz24S Business Checking Khk Gear
     3/3                 Online Transfer to Solverdi Worldwide Corporation Business                             350.00         232.78
                         Checking xxxxxx2153 Ref #Ib037Qcqrg on 03/03/17
     3/6                 eDeposit IN Branch/Store 03/04/17 11:19:49 Am 15760 N Frank          50,000.00
                         Lloyd Wright Blvd Scottsdale AZ 9502
     3/6                 Transfer From Murray Joseph on 03/05 Ref # Ppe8R7Kdn3                   500.00
     3/6                 Online Transfer From Wyo Tech Investment Group LLC Ref                1,185.00
                         #Ib037Qtwb2 Business Checking VISA 5751 Yrc Freight
     3/6                 Online Transfer From Wyo Tech Investment Group LLC Ref                1,643.00
                         #Ib037S795F Business Checking Doug Bean Expenses
     3/6                 Online Transfer From Wyo Tech Investment Group LLC Business           4,500.00
                         Checking xxxxxx0345 Ref #Ib037Wxbwh on 03/06/17
     3/6                 Online Transfer to Danzik E Ref #Ib037Qtwnt Way2Save Checking                        1,185.00
                         Royalty
     3/6                 Transfer to Snare Nick on 03/04 Ref #Ppey2L2T9Q Payment on                           1,600.00
                         Loan
                Case 2:17-cv-04140-DWL Document 89-12 Filed 10/09/18 Page 76 of 113
Account number:                 4350     ■   March 1, 2017 - March 31, 2017       ■   Page 3 of 8




Transaction history (continued)

                           Check                                                                    Deposits/   Withdrawals/    Ending daily
     Date                 Number Description                                                          Credits          Debits       balance
     3/6                         Online Transfer to Danzik D Ref #Ib037Wxgrz Checking Invoice                       4,000.00
                                 Payment
     3/6                         Online Transfer to Wyo Tech Investment Group LLC Ref                                 100.00
                                 #Ib037Wzh9M Business Checking Fund
     3/6                         APS Apscom Ep 170306 xxxxx8285 M2R Licensing LLC                                     512.70      50,663.08
     3/7                         Wire Trans Svc Charge - Sequence: 170307065486 Srf#                                   30.00
                                 Ow00000147495316 Trn#170307065486 Rfb#
                                 Ow00000147495316
     3/7                         Wire Trans Svc Charge - Sequence: 170307127909 Srf#                                   30.00
                                 0006207066449314 Trn#170307127909 Rfb#
     3/7                         Wire Trans Svc Charge - Sequence: 170307127935 Srf#                                   30.00
                                 0006207066641414 Trn#170307127935 Rfb#
     3/7                         WT Seq#65486 Environmental Technolog /Bnf=Environmental                            2,550.00
                                 Technologies LLC Srf# Ow00000147495316 Trn#170307065486
                                 Rfb# Ow00000147495316
     3/7                         Withdrawal Made In A Branch/Store                                                  3,000.00
     3/7                         Purchase authorized on 03/07 The UPS Store #1669 14 Scottsdale                         8.62
                                 AZ P00000000550383347 Card 9502
     3/7                         WT Fed#03315 Bank of America, N /Ftr/Bnf=Catafago Fini LLP                        25,000.00
                                 Srf# 0006207066449314 Trn#170307127909 Rfb#
     3/7                         WT Seq127935 Law Offices of Ken McCA /Bnf=Law Offices of Ken                       2,800.00
                                 McCartney PC Srf# 0006207066641414 Trn#170307127935 Rfb#
     3/7                         Online Transfer to Solverdi Worldwide Corporation Business                         1,700.00
                                 Checking xxxxxx2153 Ref #Ib037Z8Ysc on 03/07/17
     3/7                         Online Transfer to Danzik E Ref #Ib037Zh4Vs Way2Save Checking                      4,250.00      11,264.46
                                 Half Royalty
     3/8                         Online Transfer From Wyo Tech Investment Group LLC Ref              2,904.00
                                 #Ib0382Lwvg Business Checking VISA 5751 Automation Direct
     3/8                         Online Transfer From Wyo Tech Investment Group LLC Ref               397.93
                                 #Ib0382M4Gs Business Checking VISA 5751 Automation Direct
                                 Shipping
     3/8                         Online Dep Detail & Images - Bob                                                       3.00
     3/8                         Online Transfer to Everding J Ref #Ib037Zjls5 Checking Loan                        1,000.00
                                 Payment
     3/8                         Online Transfer to Solverdi Worldwide Corporation Ref                              2,904.00
                                 #Ib0382K2Ch Business Checking Mod 24 Linear Components
     3/8                         Online Transfer to Solverdi Worldwide Corporation Ref                                397.93
                                 #Ib0382K8B5 Business Checking Shipping Mod 24 Linear
                                 Components
     3/8                         Withdrawal Made In A Branch/Store                                                  3,500.00       6,761.46
     3/9                         eDeposit IN Branch/Store 03/09/17 02:12:30 Pm 15760 N Frank        15,000.00
                                 Lloyd Wright Blvd Scottsdale AZ 9502
     3/9                         Withdrawal Made In A Branch/Store                                                  3,500.00      18,261.46
     3/10                        Online Transfer to Danzik E Ref #Ib03883Zxp Way2Save Checking                        300.00
                                 Office
     3/10                        Online Transfer to Danzik Applied Sciences LLC Ref #Ib038846M6                       100.00      17,861.46
                                 Business Checking Overdraft
     3/13                        Purchase authorized on 03/10 The UPS Store 2394 Cody WY                               11.65
                                 S587069588413585 Card 9502
     3/13                        Online Transfer to Solverdi Worldwide Corporation Business                         5,500.00
                                 Checking xxxxxx2153 Ref #Ib038Bgfvm on 03/11/17
     3/13                        Online Transfer to Solverdi Worldwide Corporation Ref                              3,500.00
                                 #Ib038F35Hx Business Checking Hertz
     3/13                        Online Transfer to Solverdi Worldwide Corporation Business                         2,000.00       6,849.81
                                 Checking xxxxxx2153 Ref #Ib038F84B7 on 03/13/17
     3/14                        Purchase authorized on 03/13 Office Max/Offi 16259 Scottsdale                        416.54
                                 AZ P00387073073223014 Card 9502
     3/14                        Online Transfer to Danzik Applied Sciences LLC Ref #Ib038G9D55                        10.00       6,423.27
                                 Business Checking Fund
     3/15                        Online Transfer From Danzik Applied Sciences LLC Business               2.69
                                 Checking xxxxxx3844 Ref #Ib038M8Tmg on 03/15/17




    Sheet Seq = 0000319
             Case 2:17-cv-04140-DWL Document 89-12 Filed 10/09/18 Page 77 of 113
Account number:         4350      ■   March 1, 2017 - March 31, 2017      ■   Page 4 of 8




Transaction history (continued)

                   Check                                                                    Deposits/   Withdrawals/    Ending daily
     Date         Number Description                                                          Credits          Debits       balance
     3/15                Purchase authorized on 03/13 Staples 0010 Scottsdale AZ                              122.32
                         S387072805969485 Card 9502
     3/15                Purchase authorized on 03/14 Brake Masters #146 Scottsdale AZ                        391.22
                         S307073761710144 Card 9502
     3/15                Online Transfer to Danzik E Ref #Ib038Mht6J Way2Save Checking                        300.00       5,612.42
                         Royalty
     3/16                WT Fed#03227 US Bank, NA /Org=Elizabeth J Danzik Srf#              35,000.00
                         170316032760 Trn#170316135396 Rfb# 170316032760
     3/16                Wire Trans Svc Charge - Sequence: 170316135396 Srf#                                   15.00
                         170316032760 Trn#170316135396 Rfb# 170316032760
     3/16                Purchase authorized on 03/15 Verizon Wrl My Acc 800-9220204                          686.80
                         CA S587074663529692 Card 9502
     3/16                Cash eWithdrawal in Branch/Store 03/16/2017 2:39 Pm 15760 N                        2,000.00
                         Frank Lloyd Wright Blvd Scottsdale AZ 9502
     3/16                Purchase authorized on 03/16 Best Buy 00008706 Scottsdale AZ                       1,450.77      36,459.85
                         P00000000275102869 Card 9502
     3/17                Purchase authorized on 03/15 Verizon Wrl My Acc 800-9220204                          128.52
                         CA S587074727991072 Card 9502
     3/17                Recurring Payment authorized on 03/16 State Farm                                     145.82
                         800-956-6310 IL S587075347431252 Card 9502
     3/17                Purchase authorized on 03/16 The UPS Store 2394 Cody WY                               11.65
                         S387075580145172 Card 9502
     3/17                Danzik Applied S WF Payroll 170317 7012001 Payroll Invoice                            65.00      36,108.86
     3/20                Withdrawal Made In A Branch/Store                                                  5,000.00
     3/20                Purchase authorized on 03/19 Circle K 09174 Scottsdale AZ                             25.03
                         S467078702565030 Card 9502
     3/20           2805 Check                                                                             10,000.00      21,083.83
     3/21                Online Transfer to Danzik E Ref #Ib03932Dpp Way2Save                                 500.00      20,583.83
                         Checking Royalty
     3/22                Online Transfer to Danzik E Ref #Ib0394Zm3W Way2Save                                 350.00      20,233.83
                         Checking Royalty
     3/23                Transfer to Snare Nick on 03/22 Ref #Ppev5L2Hn7 Loan Payment                         950.00
     3/23                Legacy VISA Pymt Payment 170322 423980190052015                                      661.84
                         Danzik,Dennis M
     3/23                Withdrawal Made In A Branch/Store                                                  3,500.00      15,121.99
     3/24                Online Transfer From Wyo Tech Investment Group LLC Business         1,740.00
                         Checking xxxxxx0345 Ref #Ib0397Lhvt on 03/23/17
     3/24                Online Transfer From Danzik Applied Sciences LLC Ref                 672.00
                         #Ib0399Lscz Business Checking From 0649 to VISA 9503 for
                         Hallmark Limo
     3/24                Purchase authorized on 03/23 The UPS Store 2394 Cody WY                               11.65
                         S587082610640185 Card 9502
     3/24                Online Transfer to Danzik E Ref #Ib0399Hcnr Way2Save Checking                      1,300.00      16,222.34
                         Royalty
     3/27                Purchase authorized on 03/23 Hallmark Limousine 480-759-4330                         336.00
                         AZ S467082814286034 Card 9502
     3/27                Purchase authorized on 03/23 Hallmark Limousine 480-759-4330                         336.00
                         AZ S307082814851809 Card 9502
     3/27                Online Transfer to Solverdi Worldwide Corporation Business                         4,000.00
                         Checking xxxxxx2153 Ref #Ib039Ctlfk on 03/25/17
     3/27                Online Transfer to Solverdi Worldwide Corporation Business                         3,000.00
                         Checking xxxxxx2153 Ref #Ib039D84Zr on 03/25/17
     3/27                Online Transfer to Danzik Applied Sciences LLC Business                               20.00
                         Checking xxxxxx2590 Ref #Ib039Gp59x on 03/27/17
     3/27           2788 Check                                                                                468.00       8,062.34
     3/28                WT Fed#01615 US Bank, NA /Org=Elizabeth J Danzik Srf#               5,800.00
                         170328017203 Trn#170328080879 Rfb# 170328017203
     3/28                Wire Trans Svc Charge - Sequence: 170328080879 Srf#                                   15.00
                         170328017203 Trn#170328080879 Rfb# 170328017203
     3/28                Online Transfer to Solverdi Worldwide Corporation Business                         1,500.00
                         Checking xxxxxx2153 Ref #Ib039J5Pbw on 03/28/17
                 Case 2:17-cv-04140-DWL Document 89-12 Filed 10/09/18 Page 78 of 113
Account number:                    4350    ■   March 1, 2017 - March 31, 2017          ■    Page 5 of 8




Transaction history (continued)

                             Check                                                                                 Deposits/      Withdrawals/         Ending daily
       Date                 Number Description                                                                       Credits             Debits            balance
       3/28                        Online Transfer to Danzik Applied Sciences LLC Ref #Ib039Jngt3                                       128.46
                                   Business Checking VISA 0616 Home Depot
       3/28                        Online Transfer to Danzik Applied Sciences LLC Ref #Ib039Jnjkj                                       128.46
                                   Business Checking VISA 0616 Lowes
       3/28                        Online Transfer to Danzik Applied Sciences LLC Ref #Ib039Jnkxt                                       163.37
                                   Business Checking VISA 0616 Industrial Metal Supply
       3/28                        Online Transfer to Danzik Applied Sciences LLC Ref #Ib039Jnmbg                                        91.71           11,835.34
                                   Business Checking VISA 0616 Vern Lewis
       3/29                        Online Transfer to Danzik Applied Sciences LLC Ref                                                   104.14
                                   #Ib039Lm5H4 Business Checking VISA 0616 Uhaul
       3/29                        Online Transfer to Danzik Applied Sciences LLC Ref #Ib039Lm7Lj                                        57.56           11,673.64
                                   Business Checking VISA 0616 Coast Aluminum
       3/30                        Purchase authorized on 03/28 Shell Oil 10015719 Scottsdale AZ                                         37.64
                                   S467087576110756 Card 9502
       3/30                        Online Transfer to Danzik E Ref #Ib039Mbh2Q Way2Save                                                 200.00
                                   Checking Royalty
       3/30                        Online Transfer to Danzik Applied Sciences LLC Ref #Ib039Ndwjx                                       166.20           11,269.80
                                   Business Checking VISA 0616 Lowes
       3/31                        Purchase authorized on 03/30 The UPS Store 2394 Cody WY                                               11.65           11,258.15
                                   S587089731353530 Card 9502
       Ending balance on 3/31                                                                                                                           11,258.15
       Totals                                                                                                   $128,570.07       $117,767.82

       The Ending Daily Balance does not reflect any pending withdrawals or holds on deposited funds that may have been outstanding on your account when your
       transactions posted. If you had insufficient available funds when a transaction posted, fees may have been assessed.




Summary of checks written           (checks listed are also displayed in the preceding Transaction history)

       Number               Date               Amount         Number           Date                  Amount
       2788                 3/27                468.00        2805 *           3/20                 10,000.00

        * Gap in check sequence.


Monthly service fee summary

For a complete list of fees and detailed account information, please see the Wells Fargo Fee and Information Schedule and Account Agreement applicable to
your account or talk to a banker. Go to wellsfargo.com/feefaq to find answers to common questions about the monthly service fee on your account.


       Fee period 03/01/2017 - 03/31/2017                                                  Standard monthly service fee $14.00              You paid $0.00

       How to avoid the monthly service fee                                                                 Minimum required                This fee period
       Have any ONE of the following account requirements
         · Average ledger balance                                                                                     $7,500.00                   $15,664.00    ✔

         · Qualifying transaction from a linked Wells Fargo Business Payroll Services account                                 1                            1    ✔

         · Qualifying transaction from a linked Wells Fargo Merchant Services account                                         1                            0
         · Total number of posted Wells Fargo Debit Card purchases and/or payments                                           10                           20    ✔

         - Enrollment in a linked Direct Pay service through Wells Fargo Business Online                                      1                            0
         · Combined balances in linked accounts, which may include                                                   $10,000.00                                 ✔

           - Average ledger balances in business checking, savings, and time accounts
           - Most recent statement balance in eligible Wells Fargo business credit cards and
             lines of credit, and combined average daily balances from the previous month
             in eligible Wells Fargo business and commercial loans and lines of credit
           - For complete details on how you can avoid the monthly service fee based on
             your combined balances please refer to page 7 of the Business Account Fee and
             Information Schedule at www.wellsfargo.com/biz/fee-information
       WX/WX




     Sheet Seq = 0000320
     Sheet 00003 of 00004
                  Case 2:17-cv-04140-DWL Document 89-12 Filed 10/09/18 Page 79 of 113
Account number:                     350   ■   March 1, 2017 - March 31, 2017           ■   Page 6 of 8




Account transaction fees summary
                                                                                         Units           Excess        Service charge per    Total service
       Service charge description                                 Units used         included             units           excess units ($)     charge ($)
       Cash Deposited ($)                                                  0            7,500                 0                   0.0030             0.00
       Transactions                                                        7              200                 0                      0.50            0.00
       Total service charges                                                                                                                       $0.00




        IMPORTANT ACCOUNT INFORMATION

Periodically, it is necessary to update selected sections of the disclosures you received when you opened your account. These updates
provide you with the most up to date account information and are very important; so please review this information carefully and feel
free to contact us with any questions or concerns.

We are updating the Business Account Agreement ("Agreement") dated April 29, 2016. Effective March 31, 2017, the question and
response to "Are there any restrictions on our accepting deposits to your account?" in the section titled "Deposits to your account" are
deleted and replaced with the following:

Are we required to accept all deposits to your account?

No. We are permitted to decline all or part of a deposit, including a cash deposit. Some examples are (a) an item made out to a payee
not on your account, (b) an item with an endorsement we are unable to verify, (c) a check or draft issued on a credit account, and (d) a
non-U.S. item. When we are unable to verify an endorsement on an item, we can also decline to pay, cash, or send the item for
collection. We can require all endorsers be present and we may require you to deposit the item instead of permitting you to cash it. For
non-U.S. items, please see the response to "How do we handle non-U.S. items?". We may require any person wanting to make a
deposit to your account to provide an acceptable form of identification before we accept the deposit for processing.

All other aspects of the Agreement remain the same. If there is a conflict between the updated language above and the Agreement,
the updated language will control.



Periodically, it is necessary to update selected sections of the disclosures you received when you opened your account. These updates
provide you with the most up to date account information and are very important; so please review this information carefully and feel
free to contact us with any questions or concerns.

We are updating the Business Account Agreement ("Agreement") effective April 24, 2017. In the section titled "Statements and other
information relating to your deposit account", the response to the question "What happens to a dormant account?" is deleted and
replaced with the following:

What happens to a dormant account?
We put safeguards in place to protect a dormant account which may include restricting the following:
- Transfers between your Wells Fargo accounts using your ATM/debit card
- Transfers by phone using our automated banking service
- Transfers or payments through online, mobile, and text banking (including Bill Pay)
- Wire transfers (incoming and outgoing)

Normal monthly service and other fees continue to apply (except where prohibited by law).
                  Case 2:17-cv-04140-DWL Document 89-12 Filed 10/09/18 Page 80 of 113
Account number:                 4350      ■   March 1, 2017 - March 31, 2017            ■   Page 7 of 8




If you do not initiate an account-related activity on the account within the time period as specified by state unclaimed property laws,
your account funds may be transferred to the appropriate state. This transfer is known as "escheat." If your account becomes
escheatable, account statements will not be available. Your account will be closed. To recover your account funds, you must file a
claim with the state.

All other aspects of the Agreement remain the same. If there is a conflict between the updated response above and the Agreement,
the updated response will control.

Thank you for being a Wells Fargo customer. As a valued Wells Fargo customer we hope you find this information helpful. Again, if you
have questions or concerns about these changes, please contact your local banker or call the number listed on your statement.




      Sheet Seq = 0000321
      Sheet 00004 of 00004
                         Case 2:17-cv-04140-DWL Document 89-12 Filed 10/09/18 Page 81 of 113
Account number:                                4350           ■    March 1, 2017 - March 31, 2017     ■   Page 8 of 8




General statement policies for Wells Fargo Bank

■ Notice: Wells Fargo Bank, N.A. may furnish information about accounts                             You must describe the specific information that is inaccurate or in dispute
belonging to individuals, including sole proprietorships, to consumer                               and the basis for any dispute with supporting documentation. In the case of
reporting agencies. If this applies to you, you have the right to dispute the                       information that relates to an identity theft, you will need to provide us with
accuracy of information that we have reported by writing to us at: Overdraft                        an identity theft report.
Collections and Recovery, P.O. Box 5058, Portland, OR 97208-5058.



Account Balance Calculation Worksheet                                                                   Number                    Items Outstanding                       Amount

1. Use the following worksheet to calculate your overall account balance.
2. Go through your register and mark each check, withdrawal, ATM
   transaction, payment, deposit or other credit listed on your statement.
   Be sure that your register shows any interest paid into your account and
   any service charges, automatic payments or ATM transactions withdrawn
   from your account during this statement period.
3. Use the chart to the right to list any deposits, transfers to your account,
   outstanding checks, ATM withdrawals, ATM payments or any other
   withdrawals (including any from previous months) which are listed in
   your register but not shown on your statement.

ENTER
A. The ending balance
   shown on your statement . . . . . . . . . . . . . . . . . . . . . .$.

ADD
B. Any deposits listed in your                                                 $
   register or transfers into                                                  $
   your account which are not                                                  $
   shown on your statement.                                                  + $

    . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . TOTAL
                                                                            ......$

CALCULATE THE SUBTOTAL
  (Add Parts A and B)

    . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . TOTAL
                                                                            ......$

SUBTRACT
C. The total outstanding checks and
   withdrawals from the chart above . . . . . . . . . . . . . - $

CALCULATE THE ENDING BALANCE
  (Part A + Part B - Part C)
  This amount should be the same
  as the current balance shown in
  your check register . . . . . . . . . . . . . . . . . . . . . . . . . . .$. .


                                                                                                                                                    Total amount $




©2010 Wells Fargo Bank, N.A. All rights reserved. Member FDIC. NMLSR ID 399801
                  Case 2:17-cv-04140-DWL Document 89-12 Filed 10/09/18 Page 82 of 113
Wells Fargo Business Choice Checking
Account number:                  4350       ■   April 1, 2017 - April 30, 2017        ■   Page 1 of 7




                                                                                                           Questions?
DANZIK APPLIED SCIENCES LLC                                                                                Available by phone 24 hours a day, 7 days a week:
                                                                                                           Telecommunications Relay Services calls accepted
14747 N NORTHSIGHT BLVD STE 111-133
SCOTTSDALE AZ 85260-2631                                                                                     1-800-CALL-WELLS               (1-800-225-5935)

                                                                                                             TTY: 1-800-877-4833
                                                                                                             En español: 1-877-337-7454

                                                                                                           Online: wellsfargo.com/biz

                                                                                                           Write: Wells Fargo Bank, N.A. (038)
                                                                                                                   P.O. Box 6995
                                                                                                                   Portland, OR 97228-6995




 Your Business and Wells Fargo                                                                             Account options
 Visit wellsfargoworks.com to explore videos, articles, infographics, interactive                          A check mark in the box indicates you have these convenient
                                                                                                           services with your account(s). Go to wellsfargo.com/biz or
 tools, and other resources on the topics of business growth, credit, cash flow
                                                                                                           call the number above if you have questions or if you would
 management, business planning, technology, marketing, and more.
                                                                                                           like to add new services.

                                                                                                           Business Online Banking                              ✓
                                                                                                           Online Statements                                    ✓
                                                                                                           Business Bill Pay                                    ✓
                                                                                                           Business Spending Report                             ✓
                                                                                                           Overdraft Protection




Activity summary                                                                                           Account number:             4350
       Beginning balance on 4/1                                      $11,258.15                            DANZIK APPLIED SCIENCES LLC
       Deposits/Credits                                               93,512.00                            Arizona account terms and conditions apply
       Withdrawals/Debits                                          - 104,704.29                            For Direct Deposit use
       Ending balance on 4/30                                            $65.86                            Routing Number (RTN): 122105278
                                                                                                           For Wire Transfers use
       Average ledger balance this period                             $9,045.98                            Routing Number (RTN): 121000248



Overdraft Protection
This account is not currently covered by Overdraft Protection. If you would like more information regarding Overdraft Protection and eligibility requirements
please call the number listed on your statement or visit your Wells Fargo store.




      (38)
      Sheet Seq = 0008057
             Case 2:17-cv-04140-DWL Document 89-12 Filed 10/09/18 Page 83 of 113
Account number:          4350     ■   April 1, 2017 - April 30, 2017    ■   Page 2 of 7




Transaction history

                   Check                                                                    Deposits/   Withdrawals/    Ending daily
     Date         Number Description                                                          Credits          Debits       balance
     4/3                 Purchase authorized on 03/31 The UPS Store 2394 Cody WY                               11.65
                         S587090702472689 Card 9502
     4/3                 Online Transfer to Danzik E Ref #Ib039Xrj5Z Way2Save Checking                        200.00
                         Royalty
     4/3                 Online Transfer to Danzik E Ref #Ib039Ywtsw Way2Save Checking                      2,500.00
                         Royalty
     4/3                 Online Transfer to Danzik E Ref #Ib039Yyswh Way2Save Checking                      2,500.00
                         Royalty
     4/3                 Online Transfer to Solverdi Worldwide Corporation Business                           500.00
                         Checking xxxxxx2153 Ref #Ib03B4Rg53 on 04/03/17
     4/3                 Online Transfer to Center Point Properties LLC Business Checking                      15.00
                         xxxxxx6590 Ref #Ib03B4Rjdf on 04/03/17
     4/3            2680 Deposited OR Cashed Check                                                          1,628.07
     4/3            2780 Deposited OR Cashed Check                                                          2,617.76
     4/3                 Online Transfer to Solverdi Worldwide Corporation Business                           300.00
                         Checking xxxxxx2153 Ref #Ib03B54Ffq on 04/03/17
     4/3            2789 Check                                                                                624.15         361.52
     4/4                 WT Fed#01452 US Bank, NA /Org=Elizabeth J Danzik Srf#              10,000.00
                         170404017896 Trn#170404076507 Rfb# 170404017896
     4/4                 Online Transfer From Wyo Tech Investment Group LLC Business        23,500.00
                         Checking xxxxxx0345 Ref #Ib03B66J8S on 04/04/17
     4/4                 Wire Trans Svc Charge - Sequence: 170404076507 Srf#                                   15.00
                         170404017896 Trn#170404076507 Rfb# 170404017896
     4/4                 Online Transfer to Danzik E Ref #Ib03B67Byp Way2Save Checking                      8,500.00
                         Royalty
     4/4            2488 Deposited OR Cashed Check                                                            932.10
     4/4            2684 Check                                                                              1,493.55      22,920.87
     4/5                 Transfer to Danzik Jovahna on 04/05 Ref #Ppe2Y7Blsz Work                           1,000.00
     4/5            2791 Check                                                                                102.90      21,817.97
     4/6                 Online Transfer to Danzik Applied Sciences LLC Ref #Ib03Bcs2Wl                       100.00
                         Business Checking Overdraft
     4/6                 Purchase authorized on 04/06 Costco Whse #0427 Scottsdale AZ                         211.32
                         P00587097005756625 Card 9502
     4/6            2793 Check                                                                              5,046.21      16,460.44
     4/7                 Online Transfer From Wyo Tech Investment Group LLC Ref             10,000.00
                         #Ib03Bgd6N7 Business Checking Operating
     4/7                 Online Transfer to Solverdi Worldwide Corporation Business                           500.00
                         Checking xxxxxx2153 Ref #Ib03Bgfhtl on 04/07/17
     4/7                 Transfer to Snare Nick on 04/07 Ref #Pper8Kzxn2 Loan Payment                         353.20
     4/7            2782 Check                                                                                 50.00
     4/7            2781 Check                                                                              3,159.37
     4/7            2790 Check                                                                                 80.00      22,317.87
     4/10                Online Transfer to Danzik D Checking xxxxxx6456 Ref                                  150.00
                         #Ib03Bjpt8F on 04/08/17
     4/10                Cash eWithdrawal in Branch/Store 04/08/2017 4:05 Pm 6321 E                         2,000.00
                         Greenway Rd Scottsdale AZ 9502
     4/10                Online Transfer to Solverdi Worldwide Corporation Business                           250.00
                         Checking xxxxxx2153 Ref #Ib03Bn4Fh5 on 04/10/17
     4/10                Online Transfer to Danzik D Checking xxxxxx6456 Ref                                1,500.00
                         #Ib03Bn4G63 on 04/10/17
     4/10                Purchase authorized on 04/10 Costco Whse #0427 Scottsdale AZ                         550.52
                         P00307100722818437 Card 9502
     4/10                Online Transfer to Danzik Applied Sciences LLC Business                              500.00      17,367.35
                         Checking xxxxxx2590 Ref #Ib03Bnclst on 04/10/17
     4/11                Online Transfer From Danzik Applied Sciences LLC Business            150.00
                         Checking xxxxxx2590 Ref #Ib03Bq5F83 on 04/11/17
     4/11                Purchase authorized on 04/10 Costco Gas #0427 Scottsdale AZ                           32.59
                         S467100735649613 Card 9502
     4/11                Purchase authorized on 04/11 WM Superc Wal-Mart Sup                                   75.14
                         Scottsdale N AZ P00000000742371582 Card 9502
                Case 2:17-cv-04140-DWL Document 89-12 Filed 10/09/18 Page 84 of 113
Account number:                 4350     ■   April 1, 2017 - April 30, 2017    ■   Page 3 of 7




Transaction history (continued)

                           Check                                                                  Deposits/   Withdrawals/    Ending daily
     Date                 Number Description                                                        Credits          Debits       balance
     4/11                        Online Transfer to Danzik Applied Sciences LLC Business                             50.00
                                 Checking xxxxxx2582 Ref #Ib03Bq4Hlw on 04/11/17
     4/11                        Online Transfer to Solverdi Worldwide Corporation Business                       1,000.00
                                 Checking xxxxxx2153 Ref #Ib03Bq6Wdy on 04/11/17
     4/11                        Online Transfer to Danzik Applied Sciences LLC Ref #Ib03Bqjgb4                      61.84      16,297.78
                                 Business Checking VISA 0616 Industrial Metal Supply
     4/12                        Online Transfer to Danzik Applied Sciences LLC Business                             50.00
                                 Checking xxxxxx2590 Ref #Ib03Brxwg3 on 04/12/17
     4/12                        Online Transfer to Danzik Applied Sciences LLC Business                            200.00      16,047.78
                                 Checking xxxxxx0649 Ref #Ib03Bsrn74 on 04/12/17
     4/13                   2794 Deposited OR Cashed Check                                                        1,173.14
     4/13                        Non-WF ATM Withdrawal authorized on 04/13 3131 Las Vegas                           306.99
                                 Blvd So Las Vegas NV 00307104004650199 ATM ID Nvwlvx01
                                 Card 9502
     4/13                        Non-Wells Fargo ATM Transaction Fee                                                  2.50      14,565.15
     4/14                        Non-WF ATM Balance Inquiry Fee 04/13 3131 Las Veg Las Vegas                          2.00
                                 NV ATM ID Nvwlvx01 Card 9502
     4/14                        Purchase authorized on 04/13 The UPS Store 2394 Cody WY                             20.93
                                 S587103726848885 Card 9502
     4/14                        Online Transfer to Danzik E Ref #Ib03By2R59 Way2Save Checking                      600.00
                                 Royalty
     4/14                        Online Transfer to Solverdi Worldwide Corporation Business                       8,600.00
                                 Checking xxxxxx2153 Ref #Ib03Byyppj on 04/14/17
     4/14                        Fortiva Mc Pmt Epay 170413 Fortiva Mc Pmt Dennis Danzik                            354.93       4,987.29
     4/17                        Online Transfer From Solverdi Worldwide Corporation Business      3,700.00
                                 Checking xxxxxx2153 Ref #Ib03C4Jn8R on 04/15/17
     4/17                        Online Transfer From Wyo Tech Investment Group LLC Business      10,000.00
                                 Checking xxxxxx0345 Ref #Ib03C68Db3 on 04/16/17
     4/17                        Online Transfer From Danzik E Ref #Ib03C7Qy6x Way2Save             500.00
                                 Checking Scott Haversik
     4/17                        Online Transfer From Wyo Tech Investment Group LLC Business       1,300.00
                                 Checking xxxxxx0345 Ref #Ib03C84Jr7 on 04/17/17
     4/17                        Online Transfer to Solverdi Worldwide Corporation Business                       3,500.00
                                 Checking xxxxxx2153 Ref #Ib03C4Jlz2 on 04/15/17
     4/17                   2783 Cashed Check                                                                     3,500.00
     4/17                        Withdrawal Made In A Branch/Store                                                  600.00
     4/17                        Danzik Applied S WF Payroll 170417 7012001 Payroll Invoice                          65.00
     4/17                   2807 Deposited OR Cashed Check                                                          667.59
     4/17                   2809 Deposited OR Cashed Check                                                          932.10
     4/17                   2808 Check                                                                            2,987.08       8,235.52
     4/18                        Transfer From Murray Joseph on 04/17 Ref # Ppe8Rccdfs               500.00
     4/18                        WT Fed#01269 US Bank, NA /Org=Elizabeth J Danzik Srf#            30,000.00
                                 170418016067 Trn#170418066260 Rfb# 170418016067
     4/18                        Wire Trans Svc Charge - Sequence: 170418066260 Srf#                                 15.00
                                 170418016067 Trn#170418066260 Rfb# 170418016067
     4/18                        Online Transfer to Danzik Applied Sciences LLC Ref #Ib03C9Xh8Y                      31.69
                                 Business Checking VISA 0616 Lowes
     4/18                        Online Transfer to Danzik D Checking xxxxxx6456 Ref                              1,600.00
                                 #Ib03C9Xvqc on 04/18/17
     4/18                   2806 Deposited OR Cashed Check                                                        2,617.76
     4/18                        Online Transfer to Solverdi Worldwide Corporation Business                         500.00
                                 Checking xxxxxx2153 Ref #Ib03Cb4Qg8 on 04/18/17
     4/18                   2777 Deposited OR Cashed Check                                                        1,000.00
     4/18                   2811 Cashed Check                                                                     1,628.07      31,343.00
     4/19                        Online Transfer From Everding J Ref #Ib03Cbwpvm Checking          3,520.00
                                 Overpaid
     4/19                        Stop Payment Fee                                                                    31.00
     4/19                        Recurring Payment authorized on 04/18 State Farm Insuran                           145.82
                                 800-956-6310 IL S467108364564798 Card 9502
     4/19                        Online Transfer to Danzik E Way2Save Checking xxxxxx1058 Ref                     1,500.00
                                 #Ib03Cbtc26 on 04/18/17




    Sheet Seq = 0008058
                Case 2:17-cv-04140-DWL Document 89-12 Filed 10/09/18 Page 85 of 113
Account number:                4350     ■   April 1, 2017 - April 30, 2017          ■   Page 4 of 7




Transaction history (continued)

                        Check                                                                                    Deposits/       Withdrawals/         Ending daily
      Date             Number Description                                                                          Credits              Debits            balance
      4/19                    Online Transfer to Danzik E Ref #Ib03Cbwj8Q Way2Save                                                   8,500.00
                              Checking Royalty
      4/19                    Online Transfer to Danzik E Ref #Ib03Cbwjjf Way2Save Checking                                          4,250.00
                              Royalty
      4/19                    Withdrawal Made In A Branch/Store                                                                     16,328.00
      4/19               2812 Check                                                                                                    360.00
      4/19               2810 Check                                                                                                  3,159.37              588.81
      4/20                    Online Transfer to Danzik Applied Sciences LLC Ref #Ib03Cgf9Qs                                           300.00
                              Business Checking Metal
      4/20                    Online Transfer to Danzik Applied Sciences LLC Ref #Ib03Cgvqfy                                            10.00
                              Business Checking Fund
      4/20                    Online Transfer to Danzik Applied Sciences LLC Business                                                  150.00              128.81
                              Checking xxxxxx2590 Ref #Ib03Cgxkbk on 04/20/17
      4/21                    Online Transfer to Danzik Applied Sciences LLC Business                                                   20.00              108.81
                              Checking xxxxxx2590 Ref #Ib03Ckjbl3 on 04/21/17
      4/24                    Online Transfer From Everding J Ref #Ib03Cqkp3D Checking                             300.00
                              Fund Acct
      4/24                    Purchase authorized on 04/20 The UPS Store 2394 Cody WY                                                   11.65
                              S587110754133507 Card 9502
      4/24                    Online Transfer to Solverdi Worldwide Corporation Business                                                50.00
                              Checking xxxxxx2153 Ref #Ib03Cq7Pp5 on 04/24/17
      4/24                    Online Transfer to Solverdi Worldwide Corporation Business                                               250.00                  97.16
                              Checking xxxxxx2153 Ref #Ib03Cql3J9 on 04/24/17
      4/26                    Online Transfer to Solverdi Worldwide Corporation Business                                                50.00                  47.16
                              Checking xxxxxx2153 Ref #Ib03Cvcd27 on 04/26/17
      4/28                    eDeposit IN Branch/Store 04/28/17 03:29:50 Pm 15760 N Frank                           42.00
                              Lloyd Wright Blvd Scottsdale AZ 9502
      4/28                    Purchase authorized on 04/27 The UPS Store 2394 Cody WY                                                   11.65
                              S387117639539708 Card 9502
      4/28                    Purchase authorized on 04/27 The UPS Store 2394 Cody WY                                                   11.65                  65.86
                              S307117800997029 Card 9502
      Ending balance on 4/30                                                                                                                                   65.86
      Totals                                                                                                   $93,512.00        $104,704.29

      The Ending Daily Balance does not reflect any pending withdrawals or holds on deposited funds that may have been outstanding on your account when your
      transactions posted. If you had insufficient available funds when a transaction posted, fees may have been assessed.




Summary of checks written        (checks listed are also displayed in the preceding Transaction history)

      Number            Date                Amount          Number            Date                 Amount           Number           Date                 Amount
      2488              4/4                  932.10         2783              4/17                3,500.00          2807             4/17                  667.59
      2680 *            4/3                 1,628.07        2789 *            4/3                     624.15        2808             4/17                2,987.08
      2684 *            4/4                 1,493.55        2790              4/7                      80.00        2809             4/17                  932.10
      2777 *            4/18                1,000.00        2791              4/5                     102.90        2810             4/19                3,159.37
      2780 *            4/3                 2,617.76        2793 *            4/6                 5,046.21          2811             4/18                1,628.07
      2781              4/7                 3,159.37        2794              4/13                1,173.14          2812             4/19                  360.00
      2782              4/7                    50.00        2806 *            4/18                2,617.76

      * Gap in check sequence.




Items returned unpaid

      Date      Description                                                                                                                              Amount
      4/24      Check Reference # 00017110008241692246                                                                                                  15,000.00
                  Case 2:17-cv-04140-DWL Document 89-12 Filed 10/09/18 Page 86 of 113
Account number:                 4350      ■   April 1, 2017 - April 30, 2017       ■    Page 5 of 7




Monthly service fee summary

For a complete list of fees and detailed account information, please see the Wells Fargo Fee and Information Schedule and Account Agreement applicable to
your account or talk to a banker. Go to wellsfargo.com/feefaq to find answers to common questions about the monthly service fee on your account.


       Fee period 04/01/2017 - 04/30/2017                                                 Standard monthly service fee $14.00                You paid $0.00

       How to avoid the monthly service fee                                                                Minimum required                  This fee period
       Have any ONE of the following account requirements
         · Average ledger balance                                                                                   $7,500.00                     $9,046.00    ✔

         · Qualifying transaction from a linked Wells Fargo Business Payroll Services account                               1                             1    ✔

         · Qualifying transaction from a linked Wells Fargo Merchant Services account                                       1                             0
         · Total number of posted Wells Fargo Debit Card purchases and/or payments                                         10                            10    ✔

         - Enrollment in a linked Direct Pay service through Wells Fargo Business Online                                    1                             0
         · Combined balances in linked accounts, which may include                                                 $10,000.00
           - Average ledger balances in business checking, savings, and time accounts
           - Most recent statement balance in eligible Wells Fargo business credit cards and
             lines of credit, and combined average daily balances from the previous month
             in eligible Wells Fargo business and commercial loans and lines of credit
           - For complete details on how you can avoid the monthly service fee based on
             your combined balances please refer to page 7 of the Business Account Fee and
             Information Schedule at www.wellsfargo.com/biz/fee-information
       The Monthly service fee summary fee period ending date shown above includes a Saturday, Sunday, or holiday which are non-business days.
       Transactions occurring after the last business day of the month will be included in your next fee period.
       WX/WX




Account transaction fees summary
                                                                                           Units         Excess        Service charge per              Total service
       Service charge description                                 Units used           included           units           excess units ($)               charge ($)
       Cash Deposited ($)                                                  0              7,500               0                   0.0030                       0.00
       Transactions                                                       22                200               0                      0.50                      0.00
       Total service charges                                                                                                                                   $0.00




        IMPORTANT ACCOUNT INFORMATION

Periodically, it is necessary to update selected sections of the disclosures you received when you opened your account. These updates
provide you with the most up to date account information and are very important; so please review this information carefully and feel
free to contact us with any questions or concerns.

We are updating the Business Account Agreement ("Agreement") dated April 29, 2016. Effective March 31, 2017, the question and
response to "Are there any restrictions on our accepting deposits to your account?" in the section titled "Deposits to your account" are
deleted and replaced with the following:

Are we required to accept all deposits to your account?

No. We are permitted to decline all or part of a deposit, including a cash deposit. Some examples are (a) an item made out to a payee
not on your account, (b) an item with an endorsement we are unable to verify, (c) a check or draft issued on a credit account, and (d) a
non-U.S. item. When we are unable to verify an endorsement on an item, we can also decline to pay, cash, or send the item for
collection. We can require all endorsers be present and we may require you to deposit the item instead of permitting you to cash it. For




     Sheet Seq = 0008059
                  Case 2:17-cv-04140-DWL Document 89-12 Filed 10/09/18 Page 87 of 113
Account number:                 4350      ■   April 1, 2017 - April 30, 2017        ■   Page 6 of 7




non-U.S. items, please see the response to "How do we handle non-U.S. items?". We may require any person wanting to make a
deposit to your account to provide an acceptable form of identification before we accept the deposit for processing.

All other aspects of the Agreement remain the same. If there is a conflict between the updated language above and the Agreement,
the updated language will control.



Effective August 14, 2017, your accounts will be delinked for Book Transfer (a wire transfer between your linked Wells Fargo accounts).
Please note: As of that date, if you move money between your Wells Fargo accounts by initiating a wire (in a branch, over the phone, or
                          ®                             ®
using Wells Fargo Online /Wells Fargo Business Online ), our standard domestic outgoing wire fee of $30.00 and incoming wire fee of
$15.00 will apply. You can also move money between your eligible Wells Fargo accounts by requesting an account-to-account transfer
for no fee by using Wells Fargo Online/Wells Fargo Business Online or by visiting a branch. For more details, contact your banker or call
the customer service number on your statement.



Periodically, it is necessary to update selected sections of the disclosures you received when you opened your account. These updates
provide you with the most up to date account information and are very important; so please review this information carefully and feel
free to contact us with any questions or concerns.

We are updating the Business Account Agreement ("Agreement") effective April 24, 2017. In the section titled "Statements and other
information relating to your deposit account", the response to the question "What happens to a dormant account?" is deleted and
replaced with the following:

What happens to a dormant account?
We put safeguards in place to protect a dormant account which may include restricting the following:
- Transfers between your Wells Fargo accounts using your ATM/debit card
- Transfers by phone using our automated banking service
- Transfers or payments through online, mobile, and text banking (including Bill Pay)
- Wire transfers (incoming and outgoing)

Normal monthly service and other fees continue to apply (except where prohibited by law).

If you do not initiate an account-related activity on the account within the time period as specified by state unclaimed property laws,
your account funds may be transferred to the appropriate state. This transfer is known as "escheat." If your account becomes
escheatable, account statements will not be available. Your account will be closed. To recover your account funds, you must file a
claim with the state.

All other aspects of the Agreement remain the same. If there is a conflict between the updated response above and the Agreement,
the updated response will control.

Thank you for being a Wells Fargo customer. As a valued Wells Fargo customer we hope you find this information helpful. Again, if you
have questions or concerns about these changes, please contact your local banker or call the number listed on your statement.
                         Case 2:17-cv-04140-DWL Document 89-12 Filed 10/09/18 Page 88 of 113
Account number:                                4350           ■    April 1, 2017 - April 30, 2017   ■   Page 7 of 7




General statement policies for Wells Fargo Bank

■  Notice: Wells Fargo Bank, N.A. may furnish information about accounts                            You must describe the specific information that is inaccurate or in dispute
belonging to individuals, including sole proprietorships, to consumer                               and the basis for any dispute with supporting documentation. In the case of
reporting agencies. If this applies to you, you have the right to dispute the                       information that relates to an identity theft, you will need to provide us with
accuracy of information that we have reported by writing to us at: Overdraft                        an identity theft report.
Collections and Recovery, P.O. Box 5058, Portland, OR 97208-5058.



Account Balance Calculation Worksheet                                                                    Number                   Items Outstanding                       Amount

1. Use the following worksheet to calculate your overall account balance.
2. Go through your register and mark each check, withdrawal, ATM
   transaction, payment, deposit or other credit listed on your statement.
   Be sure that your register shows any interest paid into your account and
   any service charges, automatic payments or ATM transactions withdrawn
   from your account during this statement period.
3. Use the chart to the right to list any deposits, transfers to your account,
   outstanding checks, ATM withdrawals, ATM payments or any other
   withdrawals (including any from previous months) which are listed in
   your register but not shown on your statement.

ENTER
A. The ending balance
   shown on your statement . . . . . . . . . . . . . . . . . . . . . .$.

ADD
B. Any deposits listed in your                                                 $
   register or transfers into                                                  $
   your account which are not                                                  $
   shown on your statement.                                                  + $

    . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . TOTAL
                                                                            ......$

CALCULATE THE SUBTOTAL
  (Add Parts A and B)

    . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . TOTAL
                                                                            ......$

SUBTRACT
C. The total outstanding checks and
   withdrawals from the chart above . . . . . . . . . . . . . - $

CALCULATE THE ENDING BALANCE
  (Part A + Part B - Part C)
  This amount should be the same
  as the current balance shown in
  your check register . . . . . . . . . . . . . . . . . . . . . . . . . . .$. .


                                                                                                                                                    Total amount $




©2010 Wells Fargo Bank, N.A. All rights reserved. Member FDIC. NMLSR ID 399801




        Sheet Seq = 0008060
                  Case 2:17-cv-04140-DWL Document 89-12 Filed 10/09/18 Page 89 of 113
Wells Fargo Business Choice Checking
Account number:                  4350       ■   May 1, 2017 - May 31, 2017          ■   Page 1 of 6




                                                                                                           Questions?
DANZIK APPLIED SCIENCES LLC                                                                                Available by phone 24 hours a day, 7 days a week:
                                                                                                           Telecommunications Relay Services calls accepted
14747 N NORTHSIGHT BLVD STE 111-133
SCOTTSDALE AZ 85260-2631                                                                                     1-800-CALL-WELLS               (1-800-225-5935)

                                                                                                             TTY: 1-800-877-4833
                                                                                                             En español: 1-877-337-7454

                                                                                                           Online: wellsfargo.com/biz

                                                                                                           Write: Wells Fargo Bank, N.A. (038)
                                                                                                                   P.O. Box 6995
                                                                                                                   Portland, OR 97228-6995




 Your Business and Wells Fargo                                                                             Account options
 Cash flow is a key indicator of the financial health of your business. Find tips and                      A check mark in the box indicates you have these convenient
                                                                                                           services with your account(s). Go to wellsfargo.com/biz or
 strategies for effective cash flow management at wellsfargoworks.com.
                                                                                                           call the number above if you have questions or if you would
                                                                                                           like to add new services.

                                                                                                           Business Online Banking                              ✓
                                                                                                           Online Statements                                    ✓
                                                                                                           Business Bill Pay                                    ✓
                                                                                                           Business Spending Report                             ✓
                                                                                                           Overdraft Protection




Activity summary                                                                                           Account number:            34350
       Beginning balance on 5/1                                           $65.86                           DANZIK APPLIED SCIENCES LLC
       Deposits/Credits                                                 8,235.00                           Arizona account terms and conditions apply
       Withdrawals/Debits                                             - 8,026.72                           For Direct Deposit use
       Ending balance on 5/31                                           $274.14                            Routing Number (RTN): 122105278
                                                                                                           For Wire Transfers use
       Average ledger balance this period                                 $82.58                           Routing Number (RTN): 121000248



Overdraft Protection
This account is not currently covered by Overdraft Protection. If you would like more information regarding Overdraft Protection and eligibility requirements
please call the number listed on your statement or visit your Wells Fargo store.




      (38)
      Sheet Seq = 0006634
             Case 2:17-cv-04140-DWL Document 89-12 Filed 10/09/18 Page 90 of 113
Account number:         4350     ■   May 1, 2017 - May 31, 2017       ■   Page 2 of 6




Transaction history

                   Check                                                                  Deposits/   Withdrawals/    Ending daily
     Date         Number Description                                                        Credits          Debits       balance
     5/3                 Online Transfer to Solverdi Worldwide Corporation Business                          50.00          15.86
                         Checking xxxxxx2153 Ref #Ib03Dk5Wgx on 05/03/17
     5/5                 Transfer From Danzik Jovahna on 05/05 Ref # Ppe8Rdxtgw              35.00                          50.86
     5/8                 Online Dep Detail & Images - Bob                                                     3.00          47.86
     5/10                Online Transfer to Solverdi Worldwide Corporation Business                         350.00        -302.14
                         Checking xxxxxx2153 Ref #Ib03F49Tck on 05/10/17
     5/11                Transfer From Danzik Jovahna on 05/10 Ref # Ppe8Rfd5x5 Wyo to      400.00
                         Das
     5/11                Transfer From Danzik Jovahna on 05/11 Ref # Ppecngymsg Wyo         150.00
                         to Das
     5/11                Transfer From Danzik Jovahna on 05/11 Ref # Ppey2Rzf2M Wyo       1,200.00
                         to Das
     5/11                Online Transfer to Solverdi Worldwide Corporation Business                          70.00
                         Checking xxxxxx2153 Ref #Ib03F5Sq6D on 05/11/17
     5/11                Online Transfer to Solverdi Worldwide Corporation Business                       1,250.00         127.86
                         Checking xxxxxx2153 Ref #Ib03F5Sxcm on 05/11/17
     5/12                Purchase authorized on 05/11 The UPS Store 2394 Cody WY                             11.65
                         S387131660070553 Card 9502
     5/12                Legacy VISA Pymt Payment 170511 423980190052015                                      9.94         106.27
                         Danzik,Dennis M
     5/15                Transfer From Danzik Jovahna on 05/13 Ref # Ppekgl6S8C Wyo to      600.00
                         Das
     5/15                Online Transfer to Solverdi Worldwide Corporation Business                         600.00         106.27
                         Checking xxxxxx2153 Ref #Ib03Fb5Hrk on 05/13/17
     5/16                Transfer From Danzik Jovahna on 05/16 Ref # Ppecnhfsdt             100.00                         206.27
     5/17                Transfer From Danzik Jovahna on 05/17 Ref # Ppegkjysgg              60.00
     5/17                Transfer From Danzik Jovahna on 05/17 Ref # Ppegkjz6Zy             500.00
     5/17                Recurring Payment authorized on 05/16 State Farm Insuran                           145.82
                         800-956-6310 IL S587136363110630 Card 9502
     5/17                Danzik Applied S WF Payroll 170517 7012001 Payroll Invoice                          65.00
     5/17                Transfer to Snare Nick on 05/17 Ref #Ppekglk244 Loan                               500.00          55.45
                         Repayment
     5/18                Online Transfer to Solverdi Worldwide Corporation Business                         170.00        -114.55
                         Checking xxxxxx2153 Ref #Ib03Fr2Bcn on 05/18/17
     5/19                Transfer From Danzik Jovahna on 05/18 Ref # Ppencn2Znk Wyo         200.00
                         to Das
     5/19                Purchase authorized on 05/18 The UPS Store 2394 Cody WY                             18.60          66.85
                         S587138807349678 Card 9502
     5/22                eDeposit IN Branch/Store 05/20/17 02:50:54 Pm 14696 N Frank      1,000.00
                         Lloyd Wright Blvd Scottsdale AZ
     5/22                Transfer From Danzik Jovahna on 05/22 Ref # Ppey2Sxvrz Wyo to      200.00
                         Das
     5/22                eDeposit IN Branch/Store 05/22/17 01:57:45 Pm 10921 N              500.00
                         Scottsdale Rd Scottsdale AZ
     5/22                Online Transfer From Danzik Applied Sciences LLC Business           90.00
                         Checking xxxxxx0649 Ref #Ib03Fwqn3J on 05/20/17
     5/22                Purchase authorized on 05/20 Hallmark Limousine 480-759-4330                        83.25
                         AZ S587140759635351 Card 9502
     5/22                Online Transfer to Solverdi Worldwide Corporation Business                          10.00
                         Checking xxxxxx2153 Ref #Ib03Fwqr7K on 05/20/17
     5/22                Online Transfer to Solverdi Worldwide Corporation Business                       1,000.00
                         Checking xxxxxx2153 Ref #Ib03Fws58D on 05/20/17
     5/22                Online Transfer to Danzik Applied Sciences LLC Ref #Ib03Fzpm37                      75.00
                         Business Checking 4350 to VISA 0616
     5/22                Online Transfer to Danzik Applied Sciences LLC Ref #Ib03Fzrjg2                     300.00         388.60
                         Business Checking Das to VISA 0616 Uhaul
     5/23                eDeposit IN Branch/Store 05/23/17 09:17:54 Am 15760 N Frank        400.00
                         Lloyd Wright Blvd Scottsdale AZ
     5/23                Online Transfer to Danzik Applied Sciences LLC Business                            300.00
                         Checking xxxxxx2590 Ref #Ib03G32Ln8 on 05/23/17
                 Case 2:17-cv-04140-DWL Document 89-12 Filed 10/09/18 Page 91 of 113
Account number: 6403734350                 ■   May 1, 2017 - May 31, 2017        ■   Page 3 of 6




Transaction history (continued)

                             Check                                                                              Deposits/         Withdrawals/         Ending daily
       Date                 Number Description                                                                    Credits                Debits            balance
       5/23                        Online Transfer to Danzik Applied Sciences LLC Ref #Ib03G35Z45                                       400.00               88.60
                                   Business Checking Das to VISA 0616 Ims
       5/24                        eDeposit IN Branch/Store 05/24/17 10:09:47 Am 14595 N                           300.00
                                   Scottsdale Rd Scottsdale AZ
       5/24                        eDeposit IN Branch/Store 05/24/17 01:12:14 Pm 14696 N Frank                     850.00
                                   Lloyd Wright Blvd Scottsdale AZ
       5/24                        Online Transfer to Danzik Applied Sciences LLC Business                                              300.00
                                   Checking xxxxxx2590 Ref #Ib03G54Ytf on 05/24/17
       5/24                        Online Transfer to Solverdi Worldwide Corporation Business                                           700.00
                                   Checking xxxxxx2153 Ref #Ib03G5Fmjs on 05/24/17
       5/24                        Online Transfer to Danzik Applied Sciences LLC Ref #Ib03G5Ncng                                       150.00                  88.60
                                   Business Checking Das to VISA 0616 Uhaul
       5/30                        ATM Cash Deposit on 05/30 McDowell Mountain Scottsdale AZ                       500.00
                                   0006676 ATM ID 9827A Card 9502
       5/30                        eDeposit IN Branch/Store 05/30/17 03:34:27 Pm 15760 N Frank                     200.00
                                   Lloyd Wright Blvd Scottsdale AZ
       5/30                        Purchase authorized on 05/26 The UPS Store 2394 Cody WY                                               11.65
                                   S387146515679337 Card 9502
       5/30                        Online Transfer to Danzik Applied Sciences LLC Business                                               60.00
                                   Checking xxxxxx2590 Ref #Ib03Gjyc6C on 05/30/17
       5/30                        Online Transfer to Danzik Applied Sciences LLC Business                                              250.00
                                   Checking xxxxxx2590 Ref #Ib03Gjyqkh on 05/30/17
       5/30                        Online Transfer to Danzik Applied Sciences LLC Ref #Ib03Gk6Vdb                                       200.00                266.95
                                   Business Checking 4350 to VISA 0616 Uhaul
       5/31                        eDeposit IN Branch/Store 05/31/17 10:19:03 Am 14595 N                           700.00
                                   Scottsdale Rd Scottsdale AZ
       5/31                        Online Transfer From Solverdi Worldwide Corporation Business                    250.00
                                   Checking xxxxxx2153 Ref #Ib03Gnblw3 on 05/31/17
       5/31                        Purchase authorized on 05/29 The UPS Store 2394 Cody WY                                               11.65
                                   S467149821079587 Card 9502
       5/31                        Online Transfer to Danzik Applied Sciences LLC Business                                              200.00
                                   Checking xxxxxx2590 Ref #Ib03Gmk9H8 on 05/31/17
       5/31                        Online Transfer to Danzik Applied Sciences LLC Ref #Ib03Gmlt7W                                       131.16
                                   Business Checking From 4350 to VISA0616 Imsmay31
       5/31                        Online Transfer to Solverdi Worldwide Corporation Business                                           600.00                274.14
                                   Checking xxxxxx2153 Ref #Ib03Gnb2Gk on 05/31/17
       Ending balance on 5/31                                                                                                                                 274.14
       Totals                                                                                                  $8,235.00            $8,026.72

       The Ending Daily Balance does not reflect any pending withdrawals or holds on deposited funds that may have been outstanding on your account when your
       transactions posted. If you had insufficient available funds when a transaction posted, fees may have been assessed.


Monthly service fee summary

For a complete list of fees and detailed account information, please see the Wells Fargo Fee and Information Schedule and Account Agreement applicable to
your account or talk to a banker. Go to wellsfargo.com/feefaq to find answers to common questions about the monthly service fee on your account.


       Fee period 05/01/2017 - 05/31/2017                                                Standard monthly service fee $14.00                You paid $0.00

       How to avoid the monthly service fee                                                                Minimum required                 This fee period
       Have any ONE of the following account requirements
         · Average ledger balance                                                                                   $7,500.00                        $83.00
         · Qualifying transaction from a linked Wells Fargo Business Payroll Services account                               1                             1     ✔

         · Qualifying transaction from a linked Wells Fargo Merchant Services account                                       1                             0
         · Total number of posted Wells Fargo Debit Card purchases and/or payments                                         10                             6
         - Enrollment in a linked Direct Pay service through Wells Fargo Business Online                                    1                             0
         · Combined balances in linked accounts, which may include                                                 $10,000.00
           - Average ledger balances in business checking, savings, and time accounts




     Sheet Seq = 0006635
     Sheet 00002 of 00003
                  Case 2:17-cv-04140-DWL Document 89-12 Filed 10/09/18 Page 92 of 113
Account number: 6403734350                ■   May 1, 2017 - May 31, 2017          ■   Page 4 of 6




Monthly service fee summary (continued)

       How to avoid the monthly service fee                                                                Minimum required                  This fee period
          - Most recent statement balance in eligible Wells Fargo business credit cards and
             lines of credit, and combined average daily balances from the previous month
             in eligible Wells Fargo business and commercial loans and lines of credit
          - For complete details on how you can avoid the monthly service fee based on
             your combined balances please refer to page 7 of the Business Account Fee and
             Information Schedule at www.wellsfargo.com/biz/fee-information
       WX/WX




Account transaction fees summary
                                                                                          Units          Excess        Service charge per              Total service
       Service charge description                                 Units used          included            units           excess units ($)               charge ($)
       Cash Deposited ($)                                              4,400             7,500                0                   0.0030                       0.00
       Transactions                                                        7               200                0                      0.50                      0.00
       Total service charges                                                                                                                                   $0.00




        IMPORTANT ACCOUNT INFORMATION

Helpful information about avoiding the monthly service fee on this checking account.

None of the options to avoid the monthly service fee for this account have changed. All of the options are listed under the "Monthly
service fee summary" section of this statement.

Below are the details for the 10 or more posted debit card purchases/payments option to avoid the monthly service fee each fee
period:
- Debit card purchases include: PIN, Signature, Online and Phone purchases that post during the fee period
- Debit card payments include: one-time and recurring payments of bills made with your debit card that post during the fee period
- Not Included: any transactions made at an ATM (Wells Fargo or Non-Wells Fargo), and ACH (Automated Clearing House) transactions
- Fee period: debit card transactions must post during the fee period to count. The dates of your fee period are located in the "Monthly
service fee summary" section of this statement. Transactions received after the applicable cut-off time or on a non-business day
(Saturday, Sunday and federal holidays) are posted on the next business day.

If you have any questions about how to avoid the monthly service fee on your account, please contact your local banker or call the
number listed on this statement.



Periodically, it is necessary to update selected sections of the disclosures you received when you opened your account. These updates
provide you with the most up to date account information and are very important, so please review this information carefully and feel
free to contact us with any questions or concerns. We are updating the Business Account Agreement ("Agreement") effective April 24,
2017. In the section titled "Available balance, posting order, and overdrafts," the following question, "What is Wells Fargo's standard
overdraft coverage?," is added:

What is Wells Fargo's standard overdraft coverage?

If your available balance in your account (or in accounts linked for Overdraft Protection) is not enough to cover your transactions, we
may (at our discretion) pay your checks or automatic payments (such as ACH payments) into overdraft rather than returning them
                 Case 2:17-cv-04140-DWL Document 89-12 Filed 10/09/18 Page 93 of 113
Account number: 6403734350                ■   May 1, 2017 - May 31, 2017         ■   Page 5 of 6




unpaid. A $35 overdraft or returned item (non-sufficient funds/NSF) fee will be assessed. This is our standard overdraft coverage and
you can request to remove it from your account by speaking to a banker.

If you remove our standard overdraft coverage from your account, the following will apply if you do not have enough money in your
account or accounts linked for Overdraft Protection to cover a transaction:
- We will return your checks and automatic payments (such as ACH payments) and assess a non-sufficient funds/NSF returned item fee
of $35 and you could be assessed additional fees by merchants.
- If your account is enrolled in Debit Card Overdraft Service, the service will be removed and we will not authorize transactions such as
ATM withdrawals or everyday debit card purchases into overdraft.
- We will not authorize certain transactions (such as cashed checks, recurring debit card transactions, or Bill Pay transactions) into
overdraft. However, if these transactions are authorized when your account has enough money but are later presented for payment
when your account does not have enough money, we will pay the transaction into overdraft and charge an overdraft fee of $35.

All other aspects of the Agreement remain the same. If there is a conflict between the language above and the Agreement, this
language will control.

To learn more about tools that Wells Fargo offers to help you avoid overdraft and/or returned item fees speak with a local banker or
call the phone number on the top of your statement. To learn more about setting up overdraft protection online, visit
wellsfargo.com/biz/checking/quickstart/overdraft-protection. Thank you for being a Wells Fargo customer. As a valued Wells Fargo
customer we hope you find this information helpful.



Effective August 14, 2017, your accounts will be delinked for Book Transfer (a wire transfer between your linked Wells Fargo accounts).
Please note: As of that date, if you move money between your Wells Fargo accounts by initiating a wire (in a branch, over the phone, or
                          ®                             ®
using Wells Fargo Online /Wells Fargo Business Online ), our standard domestic outgoing wire fee of $30.00 and incoming wire fee of
$15.00 will apply. You can also move money between your eligible Wells Fargo accounts by requesting an account-to-account transfer
for no fee by using Wells Fargo Online/Wells Fargo Business Online or by visiting a branch. For more details, contact your banker or call
the customer service number on your statement.




Please note the following in connection with your Wells Fargo Debit or ATM Card:
At certain ATMs inside Wells Fargo branches, during branch hours, your daily ATM withdrawal limit may not apply, and you may be
able to access and perform transactions on accounts that are not linked to your card. At most ATMs, however, your daily ATM
withdrawal limit will apply, and you will only have access to accounts linked to your card.

The Consumer Account Agreement, Business Account Agreement, and Selected Terms and Conditions for Wells Fargo Consumer Debit
and ATM Cards; Business Debit, ATM and Deposit Cards; Campus Debit Card and Campus ATM Card; Wells Fargo Advisors Accounts;
and Private Bank Debit Cards are revised as follows:

In the sections entitled, "Electronic fund transfer services", "Issuance of a card and Personal Identification Number (PIN)", "What you can
do at Wells Fargo ATMs", "Daily limits and funds available for use with cards" and "Linking accounts for card access and designating
primary account", references to "linked account(s)" and "accounts linked to your card" have been changed to "account(s)".

In the section entitled, "Daily limits and funds available for use with cards", modifications have been made to reflect that at certain
ATMs inside Wells Fargo branches, during branch hours, your daily ATM withdrawal limit may not apply, and you may be able to access
and perform transactions on accounts that are not linked to your card. At most ATMs, however, your daily ATM withdrawal limit will
apply, and you will only have access to accounts linked to your card.




     Sheet Seq = 0006636
                         Case 2:17-cv-04140-DWL Document 89-12 Filed 10/09/18 Page 94 of 113
Account number: 6403734350                                    ■    May 1, 2017 - May 31, 2017   ■   Page 6 of 6




General statement policies for Wells Fargo Bank

■  Notice: Wells Fargo Bank, N.A. may furnish information about accounts                            You must describe the specific information that is inaccurate or in dispute
belonging to individuals, including sole proprietorships, to consumer                               and the basis for any dispute with supporting documentation. In the case of
reporting agencies. If this applies to you, you have the right to dispute the                       information that relates to an identity theft, you will need to provide us with
accuracy of information that we have reported by writing to us at: Overdraft                        an identity theft report.
Collections and Recovery, P.O. Box 5058, Portland, OR 97208-5058.



Account Balance Calculation Worksheet                                                                   Number                    Items Outstanding                       Amount

1. Use the following worksheet to calculate your overall account balance.
2. Go through your register and mark each check, withdrawal, ATM
   transaction, payment, deposit or other credit listed on your statement.
   Be sure that your register shows any interest paid into your account and
   any service charges, automatic payments or ATM transactions withdrawn
   from your account during this statement period.
3. Use the chart to the right to list any deposits, transfers to your account,
   outstanding checks, ATM withdrawals, ATM payments or any other
   withdrawals (including any from previous months) which are listed in
   your register but not shown on your statement.

ENTER
A. The ending balance
   shown on your statement . . . . . . . . . . . . . . . . . . . . . .$.

ADD
B. Any deposits listed in your                                                 $
   register or transfers into                                                  $
   your account which are not                                                  $
   shown on your statement.                                                  + $

    . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . TOTAL
                                                                            ......$

CALCULATE THE SUBTOTAL
  (Add Parts A and B)

    . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . TOTAL
                                                                            ......$

SUBTRACT
C. The total outstanding checks and
   withdrawals from the chart above . . . . . . . . . . . . . - $

CALCULATE THE ENDING BALANCE
  (Part A + Part B - Part C)
  This amount should be the same
  as the current balance shown in
  your check register . . . . . . . . . . . . . . . . . . . . . . . . . . .$. .


                                                                                                                                                    Total amount $




©2010 Wells Fargo Bank, N.A. All rights reserved. Member FDIC. NMLSR ID 399801
                  Case 2:17-cv-04140-DWL Document 89-12 Filed 10/09/18 Page 95 of 113
Wells Fargo Business Choice Checking
Account number: 6403734350                  ■   June 1, 2017 - June 30, 2017          ■   Page 1 of 7




                                                                                                           Questions?
DANZIK APPLIED SCIENCES LLC                                                                                Available by phone 24 hours a day, 7 days a week:
                                                                                                           Telecommunications Relay Services calls accepted
14747 N NORTHSIGHT BLVD STE 111-133
SCOTTSDALE AZ 85260-2631                                                                                     1-800-CALL-WELLS               (1-800-225-5935)

                                                                                                             TTY: 1-800-877-4833
                                                                                                             En español: 1-877-337-7454

                                                                                                           Online: wellsfargo.com/biz

                                                                                                           Write: Wells Fargo Bank, N.A. (038)
                                                                                                                   P.O. Box 6995
                                                                                                                   Portland, OR 97228-6995




 Your Business and Wells Fargo                                                                             Account options
 Cash flow is a key indicator of the financial health of your business. Find tips and                      A check mark in the box indicates you have these convenient
                                                                                                           services with your account(s). Go to wellsfargo.com/biz or
 strategies for effective cash flow management at wellsfargoworks.com.
                                                                                                           call the number above if you have questions or if you would
                                                                                                           like to add new services.

                                                                                                           Business Online Banking                              ✓
                                                                                                           Online Statements                                    ✓
                                                                                                           Business Bill Pay                                    ✓
                                                                                                           Business Spending Report                             ✓
                                                                                                           Overdraft Protection




Activity summary                                                                                           Account number: 6403734350

       Beginning balance on 6/1                                         $274.14                            DANZIK APPLIED SCIENCES LLC
       Deposits/Credits                                              117,558.00                            Arizona account terms and conditions apply
       Withdrawals/Debits                                          - 118,066.65                            For Direct Deposit use
       Ending balance on 6/30                                          -$234.51                            Routing Number (RTN): 122105278
                                                                                                           For Wire Transfers use
       Average ledger balance this period                             $3,034.09                            Routing Number (RTN): 121000248



Overdraft Protection
This account is not currently covered by Overdraft Protection. If you would like more information regarding Overdraft Protection and eligibility requirements
please call the number listed on your statement or visit your Wells Fargo store.




      (38)
      Sheet Seq = 0000197
      Sheet 00001 of 00004
            Case 2:17-cv-04140-DWL Document 89-12 Filed 10/09/18 Page 96 of 113
Account number: 6403734350     ■   June 1, 2017 - June 30, 2017      ■   Page 2 of 7




Transaction history

                 Check                                                                  Deposits/   Withdrawals/    Ending daily
     Date       Number Description                                                        Credits          Debits       balance
     6/2               eDeposit IN Branch/Store 06/02/17 12:07:55 Pm 15760 N Frank      1,600.00
                       Lloyd Wright Blvd Scottsdale AZ
     6/2               Online Transfer to Solverdi Worldwide Corporation Business                       1,000.00
                       Checking xxxxxx2153 Ref #Ib03Gxj55Y on 06/02/17
     6/2               Online Transfer to Danzik Applied Sciences LLC Ref #Ib03Gxw5Jn                     200.00         674.14
                       Business Checking 4350 to VISA 0616 Uhaul Ims
     6/5               Online Transfer From Wyo Tech Investment Group LLC Ref             500.00
                       #Ib03H386Mc Business Checking Wyo to 4580 Das
     6/5               Online Transfer From Wyo Tech Investment Group LLC Ref             800.00
                       #Ib03H3Qrrt Business Checking Wyo to Das 4350
     6/5               Online Transfer From Wyo Tech Investment Group LLC Ref            5,000.00
                       #Ib03H57L3W Business Checking Wyo to Das4350
     6/5               Online Transfer to Danzik Applied Sciences LLC Ref #Ib03Gycbnt                     350.00
                       Business Checking 4350 to VISA 0616 Ims
     6/5               Online Transfer to Solverdi Worldwide Corporation Business                         300.00
                       Checking xxxxxx2153 Ref #Ib03H3Cdjp on 06/04/17
     6/5               Online Transfer to Danzik E Way2Save Checking xxxxxx1058 Ref                       800.00
                       #Ib03H3Qvp8 on 06/04/17
     6/5               Online Transfer to Danzik E Way2Save Checking xxxxxx1058 Ref                     5,000.00
                       #Ib03H57Ncd on 06/05/17
     6/5               Online Transfer to Danzik D Everyday Checking xxxxxx6456 Ref                       490.00          34.14
                       #Ib03H5PF48 on 06/05/17
     6/8               Online Transfer From Wyo Tech Investment Group LLC Ref           10,000.00
                       #Ib03Hcmwln Business Checking Wyo to Das
     6/8               Online Dep Detail & Images - Bob                                                     3.00
     6/8               Online Transfer to Danzik E Ref #Ib03Hcpb2Y Way2Save                            10,000.00          31.14
                       Checking Biltmore
     6/9               Online Transfer From Wyo Tech Investment Group LLC Business       1,000.00
                       Checking xxxxxx2809 Ref #Ib03Hgsrt9 on 06/09/17
     6/9               Purchase authorized on 06/08 The UPS Store 2394 Cody WY                             12.20
                       S387159515798699 Card 9502
     6/9               Online Transfer to Solverdi Worldwide Corporation Business                         500.00         518.94
                       Checking xxxxxx2153 Ref #Ib03Hgvd4Z on 06/09/17
     6/12              Online Transfer From Wyo Tech Investment Group LLC Business      15,000.00
                       Checking xxxxxx2809 Ref #Ib03Hmq6Gk on 06/12/17
     6/12              Online Transfer From Wyo Tech Investment Group LLC Ref            4,600.00
                       #Ib03Hnb6Yw Business Checking Wyo to Das
     6/12              Online Transfer From Wyo Tech Investment Group LLC Business       2,000.00
                       Checking xxxxxx2809 Ref #Ib03Hncdff on 06/12/17
     6/12              Online Transfer to Solverdi Worldwide Corporation Business                         300.00
                       Checking xxxxxx2153 Ref #Ib03Hkdk3H on 06/10/17
     6/12              Online Transfer to Solverdi Worldwide Corporation Business                       4,000.00
                       Checking xxxxxx2153 Ref #Ib03Hmq9Jy on 06/12/17
     6/12              Online Transfer to Everding J Ref #Ib03Hmqd8H Checking Loan                     10,000.00
                       Payment
     6/12              Online Transfer to Danzik E Ref #Ib03Hnb9Bq Way2Save                             4,600.00
                       Checking US Card Payment
     6/12              Online Transfer to Solverdi Worldwide Corporation Business                       1,500.00       1,718.94
                       Checking xxxxxx2153 Ref #Ib03Hnfslz on 06/12/17
     6/13              Online Transfer From Wyo Tech Investment Group LLC Ref            5,000.00
                       #Ib03Hpnxrh Business Checking Legal
     6/13              Online Transfer From Wyo Tech Investment Group LLC Business       3,000.00
                       Checking xxxxxx2809 Ref #Ib03Hpwnty on 06/13/17
     6/13              Online Transfer to Solverdi Worldwide Corporation Business                       3,500.00       6,218.94
                       Checking xxxxxx2153 Ref #Ib03Hpxqz8 on 06/13/17
     6/15              Online Transfer From Wyo Tech Investment Group LLC Business      10,000.00
                       Checking xxxxxx2809 Ref #Ib03Hx9Dtj on 06/15/17
     6/15         2799 Deposited OR Cashed Check                                                        5,000.00
     6/15         2800 Check                                                                            5,000.00
     6/15         2797 Check                                                                            5,000.00       1,218.94
                Case 2:17-cv-04140-DWL Document 89-12 Filed 10/09/18 Page 97 of 113
Account number: 6403734350                ■   June 1, 2017 - June 30, 2017     ■   Page 3 of 7




Transaction history (continued)

                            Check                                                                 Deposits/   Withdrawals/    Ending daily
     Date                  Number Description                                                       Credits          Debits       balance
     6/16                         Online Transfer From Wyo Tech Investment Group LLC Business     1,500.00
                                  Checking xxxxxx2809 Ref #Ib03Hyg23H on 06/15/17
     6/16                         Online Transfer From Wyo Tech Investment Group LLC Business     15,800.00
                                  Checking xxxxxx2809 Ref #Ib03J2Wlnv on 06/16/17
     6/16                         Online Transfer From Danzik E Ref #Ib03J3Gc99 Way2Save            500.00
                                  Checking Scott Haversik Payment
     6/16                         Online Transfer From Wyo Tech Investment Group LLC Business      2,000.00
                                  Checking xxxxxx2809 Ref #Ib03J3Mnrb on 06/16/17
     6/16                         Purchase authorized on 06/15 The UPS Store 2394 Cody WY                            11.65
                                  S587166512457499 Card 9502
     6/16                         Transfer to Snare Nick on 06/15 Ref #Ppey2W2Zy3 Payment IN                      1,878.44
                                  Full W/Compound Int
     6/16                         Danzik Applied S WF Payroll 170616 7012001 Payroll Invoice                         65.00
     6/16                         Online Transfer to Danzik Applied Sciences LLC Business                           100.00
                                  Checking xxxxxx2590 Ref #Ib03J2Lx4P on 06/16/17
     6/16                         Online Transfer to Danzik E Ref #Ib03J2Ym28 Way2Save                            5,800.00
                                  Checking Utilities
     6/16                         Online Transfer to Solverdi Worldwide Corporation Business                      2,000.00      11,163.85
                                  Checking xxxxxx2153 Ref #Ib03J3W8N2 on 06/16/17
     6/20                    2798 Check                                                                          10,000.00       1,163.85
     6/21                         Online Transfer From Wyo Tech Investment Group LLC Business     15,000.00
                                  Checking xxxxxx2809 Ref #Ib03Jdlfkp on 06/21/17
     6/21                         Online Transfer to Solverdi Worldwide Corporation Business                     14,000.00       2,163.85
                                  Checking xxxxxx2153 Ref #Ib03Jdlhzq on 06/21/17
     6/22                         Online Transfer From Wyo Tech Investment Group LLC Business      5,000.00
                                  Checking xxxxxx2809 Ref #Ib03Jgmszl on 06/22/17
     6/22                         Online Transfer to Solverdi Worldwide Corporation Business                      5,000.00       2,163.85
                                  Checking xxxxxx2153 Ref #Ib03Jgmtzb on 06/22/17
     6/23                         Online Transfer From Wyo Tech Investment Group LLC Business      2,000.00
                                  Checking xxxxxx2809 Ref #Ib03Jkfwpj on 06/23/17
     6/23                         Purchase authorized on 06/22 The UPS Store 2394 Cody WY                            11.65
                                  S307173525976650 Card 9502
     6/23                         Online Transfer to Danzik E Ref #Ib03Jkk332 Way2Save Checking                   2,000.00
                                  Royalty
     6/23                         Online Transfer to Danzik Applied Sciences LLC Business                           250.00       1,902.20
                                  Checking xxxxxx2590 Ref #Ib03Jksjbm on 06/23/17
     6/26                         Transfer From Murray Joseph on 06/24 Ref # Ppe2Yg9Qx7             500.00
     6/26                         Legacy VISA Pymt Payment 170623 423980190052015                                   207.47
                                  Danzik,Dennis M
     6/26                         Online Transfer to Danzik Applied Sciences LLC Business                           450.00
                                  Checking xxxxxx2590 Ref #Ib03Jq3Wx3 on 06/26/17
     6/26                         Online Transfer to Danzik E Ref #Ib03Jq8Byn Way2Save Checking                   1,600.00         144.73
                                  Royalty
     6/27                         Online Transfer From Wyo Tech Investment Group LLC Business       400.00
                                  Checking xxxxxx2809 Ref #Ib03Js2Tst on 06/27/17
     6/27                         Online Transfer From Wyo Tech Investment Group LLC Business       250.00
                                  Checking xxxxxx2809 Ref #Ib03Js2Vhz on 06/27/17
     6/27                         Online Transfer From Wyo Tech Investment Group LLC Business      5,000.00
                                  Checking xxxxxx2809 Ref #Ib03Js3Ckg on 06/27/17
     6/27                         Online Transfer From Wyo Tech Investment Group LLC Business      1,000.00
                                  Checking xxxxxx2809 Ref #Ib03Jshr7Z on 06/27/17
     6/27                         Online Transfer to Solverdi Worldwide Corporation Business                      1,000.00
                                  Checking xxxxxx2153 Ref #Ib03Jsg4Z9 on 06/27/17
     6/27                         Fortiva Mc Pmt Epay 170626 Fortiva Mc Pmt Dennis Danzik                           629.24       5,165.49
     6/28                         Online Transfer From Wyo Tech Investment Group LLC Business       708.00
                                  Checking xxxxxx2809 Ref #Ib03Jv4W8B on 06/28/17
     6/28                         Online Transfer From Wyo Tech Investment Group LLC Business      4,000.00
                                  Checking xxxxxx2809 Ref #Ib03Jv5Qs4 on 06/28/17
     6/28                         Online Transfer From Wyo Tech Investment Group LLC Business       200.00
                                  Checking xxxxxx2809 Ref #Ib03Jvb74Y on 06/28/17
     6/28                         Online Transfer to Solverdi Worldwide Corporation Business                      1,500.00
                                  Checking xxxxxx2153 Ref #Ib03Jtvfr5 on 06/28/17




    Sheet Seq = 0000198
    Sheet 00002 of 00004
                 Case 2:17-cv-04140-DWL Document 89-12 Filed 10/09/18 Page 98 of 113
Account number: 6403734350                ■    June 1, 2017 - June 30, 2017        ■   Page 4 of 7




Transaction history (continued)

                         Check                                                                                   Deposits/        Withdrawals/         Ending daily
       Date             Number Description                                                                         Credits               Debits            balance
       6/28                    Online Transfer to Danzik Applied Sciences LLC Business                                                  500.00
                               Checking xxxxxx2590 Ref #Ib03Jv3P3H on 06/28/17
       6/28                    Online Transfer to Solverdi Worldwide Corporation Business                                             1,000.00
                               Checking xxxxxx2153 Ref #Ib03Jv3Pw7 on 06/28/17
       6/28                    Online Transfer to Danzik D Everyday Checking xxxxxx6456 Ref                                             200.00
                               #Ib03Jv3Rg8 on 06/28/17
       6/28                    Online Transfer to Danzik E Ref #Ib03Jv4Wwg Way2Save                                                     708.00
                               Checking APS
       6/28                    Online Transfer to Danzik E Ref #Ib03Jvhd47 Way2Save Checking                                            200.00              5,965.49
                               US Bank Wyo Tech Payment
       6/29                    Online Transfer From Wyo Tech Investment Group LLC Business                         200.00
                               Checking xxxxxx2809 Ref #Ib03Jx43Qp on 06/29/17
       6/29                    Online Transfer to Danzik Applied Sciences LLC Business                                                  200.00
                               Checking xxxxxx2590 Ref #Ib03Jwwqvf on 06/29/17
       6/29                    Online Transfer to Danzik E Ref #Ib03Jx47Yr Way2Save Checking                                            200.00
                               Royalty
       6/29                    Online Transfer to Solverdi Worldwide Corporation Business                                             1,000.00              4,765.49
                               Checking xxxxxx2153 Ref #Ib03Jxy6Dt on 06/29/17
       6/30                    Online Transfer From Wyo Tech Investment Group LLC Business                        5,000.00
                               Checking xxxxxx2809 Ref #Ib03K3Jzxj on 06/30/17
       6/30                    Online Transfer to Solverdi Worldwide Corporation Business                                             4,500.00
                               Checking xxxxxx2153 Ref #Ib03K3Jpc4 on 06/30/17
       6/30                    Online Transfer to Solverdi Worldwide Corporation Business                                               500.00
                               Checking xxxxxx2153 Ref #Ib03K4Fh9Y on 06/30/17
       6/30               2801 Check                                                                                                  5,000.00                 -234.51
       Ending balance on 6/30                                                                                                                               -234.51
       Totals                                                                                                 $117,558.00         $118,066.65

       The Ending Daily Balance does not reflect any pending withdrawals or holds on deposited funds that may have been outstanding on your account when your
       transactions posted. If you had insufficient available funds when a transaction posted, fees may have been assessed.




Summary of checks written         (checks listed are also displayed in the preceding Transaction history)

       Number            Date                  Amount        Number            Date                 Amount          Number            Date                  Amount
       2797              6/15                  5,000.00      2799              6/15                5,000.00         2801              6/30                  5,000.00
       2798              6/20                 10,000.00      2800              6/15                5,000.00


Monthly service fee summary

For a complete list of fees and detailed account information, please see the Wells Fargo Fee and Information Schedule and Account Agreement applicable to
your account or talk to a banker. Go to wellsfargo.com/feefaq to find answers to common questions about the monthly service fee on your account.


       Fee period 06/01/2017 - 06/30/2017                                                Standard monthly service fee $14.00                 You paid $0.00

       How to avoid the monthly service fee                                                                Minimum required                  This fee period
       Have any ONE of the following account requirements
         · Average ledger balance                                                                                   $7,500.00                     $3,034.00
         · Qualifying transaction from a linked Wells Fargo Business Payroll Services account                               1                             1      ✔

         · Qualifying transaction from a linked Wells Fargo Merchant Services account                                       1                             0
         · Total number of posted Wells Fargo Debit Card purchases and/or payments                                         10                             3
         - Enrollment in a linked Direct Pay service through Wells Fargo Business Online                                    1                             0
         · Combined balances in linked accounts, which may include                                                 $10,000.00
           - Average ledger balances in business checking, savings, and time accounts
           - Most recent statement balance in eligible Wells Fargo business credit cards and
             lines of credit, and combined average daily balances from the previous month
             in eligible Wells Fargo business and commercial loans and lines of credit
                  Case 2:17-cv-04140-DWL Document 89-12 Filed 10/09/18 Page 99 of 113
Account number: 6403734350                ■   June 1, 2017 - June 30, 2017          ■   Page 5 of 7




Monthly service fee summary (continued)

       How to avoid the monthly service fee                                                                 Minimum required                  This fee period
          - For complete details on how you can avoid the monthly service fee based on
             your combined balances please refer to page 7 of the Business Account Fee and
             Information Schedule at www.wellsfargo.com/biz/fee-information
       WX/WX




Account transaction fees summary
                                                                                            Units         Excess        Service charge per              Total service
       Service charge description                                  Units used           included           units           excess units ($)               charge ($)
       Cash Deposited ($)                                               1,600              7,500               0                   0.0030                       0.00
       Transactions                                                         7                200               0                      0.50                      0.00
       Total service charges                                                                                                                                    $0.00




         IMPORTANT ACCOUNT INFORMATION

Revised Agreement for Online Access
We're updating our Online Access Agreement effective September 15, 2017.
To see what is changing, please visit wellsfargo.com/onlineupdates.



Periodically, it is necessary to update selected sections of the disclosures you received when you opened your account. These updates
provide you with the most up to date account information and are very important; so please review this information carefully and feel
free to contact us with any questions or concerns.

We are updating the Account Agreement ("Agreement") dated April 24, 2017. Effective August 15, 2017, in the section titled "Rights
and Responsibilities", the subsections "When can you close your account?" and "If you request to close your account, we may allow you
to keep funds in your account to cover outstanding Items to be paid" are deleted and replaced with the following:

When can you close your account?

You can request to close your account at any time if the account is in good standing (e.g., does not have a negative balance or
restrictions such as legal order holds or court blocks on the account). At the time of your request, we will assist you in withdrawing or
transferring any remaining funds, bringing your account balance to zero.
- All outstanding Items need to be processed and posted to your account before your request to close. Once the account is closed
Items will be returned unpaid.
- Any recurring payments or withdrawals from your account need to be cancelled before your request to close (examples include bill
payments, debit card payments, and direct deposits) otherwise, they may be returned unpaid.

We will not be liable for any loss or damage that may result from not honoring Items or recurring payments or withdrawals that are
presented or received after your account is closed.

At the time of your request to close:
- For interest-earning accounts, it stops earning interest from the date you request to close your account.
- Overdraft Protection and/or Debit Card Overdraft Service will be removed on the date you request to close your account.
- The Agreement continues to apply.




      Sheet Seq = 0000199
      Sheet 00003 of 00004
                Case 2:17-cv-04140-DWL Document 89-12 Filed 10/09/18 Page 100 of 113
Account number: 6403734350               ■   June 1, 2017 - June 30, 2017         ■   Page 6 of 7




- If you have requested to close your account and a positive balance remains, we may send you a check for the remaining balance.
Even after your account is closed, you will remain responsible for any negative balance.

In California branches you can request to close your account at any time if the account does not have any restrictions such as legal
order holds or court blocks. Even after your account is closed, you will remain responsible for any negative balance.

All other aspects of the Agreement remain the same. If there is a conflict between the updated language above and the Agreement,
the updated language will control.

Thank you for being a Wells Fargo customer. As a valued Wells Fargo customer, we hope you find this information helpful. Again, if you
have questions or concerns about these changes, please contact your local banker or call the number listed on your statement.



Effective August 14, 2017, your accounts will be delinked for Book Transfer (a wire transfer between your linked Wells Fargo accounts).
Please note: As of that date, if you move money between your Wells Fargo accounts by initiating a wire (in a branch, over the phone, or
                          ®                             ®
using Wells Fargo Online /Wells Fargo Business Online ), our standard domestic outgoing wire fee of $30.00 and incoming wire fee of
$15.00 will apply. You can also move money between your eligible Wells Fargo accounts by requesting an account-to-account transfer
for no fee by using Wells Fargo Online/Wells Fargo Business Online or by visiting a branch. For more details, contact your banker or call
the customer service number on your statement.
                        Case 2:17-cv-04140-DWL Document 89-12 Filed 10/09/18 Page 101 of 113
Account number: 6403734350                                    ■    June 1, 2017 - June 30, 2017   ■    Page 7 of 7




General statement policies for Wells Fargo Bank

■  Notice: Wells Fargo Bank, N.A. may furnish information about accounts                              You must describe the specific information that is inaccurate or in dispute
belonging to individuals, including sole proprietorships, to consumer                                 and the basis for any dispute with supporting documentation. In the case of
reporting agencies. If this applies to you, you have the right to dispute the                         information that relates to an identity theft, you will need to provide us with
accuracy of information that we have reported by writing to us at: Overdraft                          an identity theft report.
Collections and Recovery, P.O. Box 5058, Portland, OR 97208-5058.



Account Balance Calculation Worksheet                                                                     Number                    Items Outstanding                       Amount

1. Use the following worksheet to calculate your overall account balance.
2. Go through your register and mark each check, withdrawal, ATM
   transaction, payment, deposit or other credit listed on your statement.
   Be sure that your register shows any interest paid into your account and
   any service charges, automatic payments or ATM transactions withdrawn
   from your account during this statement period.
3. Use the chart to the right to list any deposits, transfers to your account,
   outstanding checks, ATM withdrawals, ATM payments or any other
   withdrawals (including any from previous months) which are listed in
   your register but not shown on your statement.

ENTER
A. The ending balance
   shown on your statement . . . . . . . . . . . . . . . . . . . . . .$.

ADD
B. Any deposits listed in your                                                 $
   register or transfers into                                                  $
   your account which are not                                                  $
   shown on your statement.                                                  + $

    . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . TOTAL
                                                                            ......$

CALCULATE THE SUBTOTAL
  (Add Parts A and B)

    . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . TOTAL
                                                                            ......$

SUBTRACT
C. The total outstanding checks and
   withdrawals from the chart above . . . . . . . . . . . . . - $

CALCULATE THE ENDING BALANCE
  (Part A + Part B - Part C)
  This amount should be the same
  as the current balance shown in
  your check register . . . . . . . . . . . . . . . . . . . . . . . . . . .$. .


                                                                                                                                                      Total amount $




©2010 Wells Fargo Bank, N.A. All rights reserved. Member FDIC. NMLSR ID 399801




        Sheet Seq = 0000200
        Sheet 00004 of 00004
                 Case 2:17-cv-04140-DWL Document 89-12 Filed 10/09/18 Page 102 of 113
Wells Fargo Business Choice Checking
Account number: 6403734350                  ■   July 1, 2017 - July 31, 2017        ■   Page 1 of 6




                                                                                                           Questions?
DANZIK APPLIED SCIENCES LLC                                                                                Available by phone 24 hours a day, 7 days a week:
                                                                                                           Telecommunications Relay Services calls accepted
14747 N NORTHSIGHT BLVD STE 111-133
SCOTTSDALE AZ 85260-2631                                                                                     1-800-CALL-WELLS               (1-800-225-5935)

                                                                                                             TTY: 1-800-877-4833
                                                                                                             En español: 1-877-337-7454

                                                                                                           Online: wellsfargo.com/biz

                                                                                                           Write: Wells Fargo Bank, N.A. (038)
                                                                                                                   P.O. Box 6995
                                                                                                                   Portland, OR 97228-6995




 Your Business and Wells Fargo                                                                             Account options
 Cash flow is a key indicator of the financial health of your business. Find tips and                      A check mark in the box indicates you have these convenient
                                                                                                           services with your account(s). Go to wellsfargo.com/biz or
 strategies for effective cash flow management at wellsfargoworks.com.
                                                                                                           call the number above if you have questions or if you would
                                                                                                           like to add new services.

                                                                                                           Business Online Banking                              ✓
                                                                                                           Online Statements                                    ✓
                                                                                                           Business Bill Pay                                    ✓
                                                                                                           Business Spending Report                             ✓
                                                                                                           Overdraft Protection




Activity summary                                                                                           Account number: 6403734350

       Beginning balance on 7/1                                        -$234.51                            DANZIK APPLIED SCIENCES LLC
       Deposits/Credits                                               86,700.00                            Arizona account terms and conditions apply
       Withdrawals/Debits                                            - 85,666.24                           For Direct Deposit use
       Ending balance on 7/31                                           $799.25                            Routing Number (RTN): 122105278
                                                                                                           For Wire Transfers use
       Average ledger balance this period                             $4,284.11                            Routing Number (RTN): 121000248



Overdraft Protection
This account is not currently covered by Overdraft Protection. If you would like more information regarding Overdraft Protection and eligibility requirements
please call the number listed on your statement or visit your Wells Fargo store.




      (38)
      Sheet Seq = 0006563
      Sheet 00001 of 00003
            Case 2:17-cv-04140-DWL Document 89-12 Filed 10/09/18 Page 103 of 113
Account number: 6403734350     ■   July 1, 2017 - July 31, 2017    ■   Page 2 of 6




Transaction history

                 Check                                                                   Deposits/   Withdrawals/    Ending daily
     Date       Number Description                                                         Credits          Debits       balance
     7/3               Overdraft Fee for a Transaction Posted on 06/30 $5,000.00 Check                      35.00
                       # 02801
     7/3               Online Transfer From Solverdi Worldwide Corporation Business        300.00
                       Checking xxxxxx2153 Ref #Ib03K7Zqxr on 07/01/17
     7/3               Online Transfer From Wyo Tech Investment Group LLC Business       6,500.00
                       Checking xxxxxx2809 Ref #Ib03K84Nds on 07/01/17
     7/3               Online Transfer From Wyo Tech Investment Group LLC Business       5,000.00
                       Checking xxxxxx2809 Ref #Ib03Kd6Qn5 on 07/03/17
     7/3               Purchase authorized on 06/30 The UPS Store 2394 Cody WY                              11.65
                       S467181519734548 Card 9502
     7/3               Purchase authorized on 06/30 The UPS Store 2394 Cody WY                              11.65
                       S467181732499207 Card 9502
     7/3               Online Transfer to Danzik E Ref #Ib03K8Gx4P Way2Save Checking                     4,250.00
                       Royalty
     7/3               Online Transfer to Danzik Applied Sciences LLC Business                           2,000.00
                       Checking xxxxxx2590 Ref #Ib03Kd6V7M on 07/03/17
     7/3               Purchase authorized on 07/03 The Home Depot #0472                                   158.92
                       Scottsdale AZ P00467184664001426 Card 9502
     7/3               Online Transfer to Danzik E Way2Save Checking xxxxxx1058 Ref                      1,000.00       4,098.27
                       #Ib03Kdktmc on 07/03/17
     7/5               Online Transfer to Solverdi Worldwide Corporation Business                        3,500.00         598.27
                       Checking xxxxxx2153 Ref #Ib03Kjyj56 on 07/05/17
     7/6               Online Transfer From Wyo Tech Investment Group LLC Business       8,000.00
                       Checking xxxxxx2809 Ref #Ib03Klzf6N on 07/06/17
     7/6               Online Transfer to Solverdi Worldwide Corporation Ref                             6,000.00       2,598.27
                       #Ib03Klzk37 Business Checking Model 24
     7/10              Online Transfer From Wyo Tech Investment Group LLC Business       7,500.00
                       Checking xxxxxx2809 Ref #Ib03Kwzxg7 on 07/10/17
     7/10              Online Transfer to Danzik Applied Sciences LLC Business                              60.00
                       Checking xxxxxx0649 Ref #Ib03Kwtm8Z on 07/10/17
     7/10              Transfer to Bean Douglas on 07/10 Ref #Ppekgr62Wr xxxxxx0913                        200.00       9,838.27
     7/11              Wire Trans Svc Charge - Sequence: 170711092750 Srf#                                  30.00
                       0006486191504194 Trn#170711092750 Rfb#
     7/11              Online Transfer to Solverdi Worldwide Corporation Business                          600.00
                       Checking xxxxxx2153 Ref #Ib03Kxgj52 on 07/10/17
     7/11              WT Fed#09380 Bank of America, N /Ftr/Bnf=Catafago Fini LLP                        5,000.00
                       Srf# 0006486191504194 Trn#170711092750 Rfb#
     7/11              Online Transfer to Solverdi Worldwide Corporation Business                        1,500.00       2,708.27
                       Checking xxxxxx2153 Ref #Ib03Kyk6Mb on 07/11/17
     7/12              Online Transfer From Wyo Tech Investment Group LLC Business       5,000.00
                       Checking xxxxxx2809 Ref #Ib03L2G96K on 07/12/17
     7/12              Online Transfer From Wyo Tech Investment Group LLC Business       9,000.00
                       Checking xxxxxx2809 Ref #Ib03L2T5Cv on 07/12/17
     7/12              Online Transfer to Solverdi Worldwide Corporation Business                        1,500.00
                       Checking xxxxxx2153 Ref #Ib03L296M3 on 07/12/17
     7/12              Online Transfer to Danzik Applied Sciences LLC Business                              20.00
                       Checking xxxxxx2582 Ref #Ib03L297Bb on 07/12/17
     7/12              Online Transfer to Solverdi Worldwide Corporation Business                        3,500.00      11,688.27
                       Checking xxxxxx2153 Ref #Ib03L2Gdmt on 07/12/17
     7/13              Online Transfer From Wyo Tech Investment Group LLC Business       3,000.00
                       Checking xxxxxx2809 Ref #Ib03L4Kjx5 on 07/13/17
     7/13              Online Transfer From Wyo Tech Investment Group LLC Business       8,000.00
                       Checking xxxxxx2809 Ref #Ib03L4Snqj on 07/13/17
     7/13              Purchase authorized on 07/12 The UPS Store 2394 Cody WY                              11.65
                       S307193700369739 Card 9502
     7/13              Online Transfer to Solverdi Worldwide Corporation Business                        4,000.00
                       Checking xxxxxx2153 Ref #Ib03L4F3V2 on 07/13/17
     7/13              Online Transfer to Solverdi Worldwide Corporation Business                        6,500.00      12,176.62
                       Checking xxxxxx2153 Ref #Ib03L4T7Ng on 07/13/17
               Case 2:17-cv-04140-DWL Document 89-12 Filed 10/09/18 Page 104 of 113
Account number: 6403734350                ■   July 1, 2017 - July 31, 2017    ■   Page 3 of 6




Transaction history (continued)

                            Check                                                                Deposits/   Withdrawals/    Ending daily
     Date                  Number Description                                                      Credits          Debits       balance
     7/14                         Online Transfer to Solverdi Worldwide Corporation Business                     2,000.00      10,176.62
                                  Checking xxxxxx2153 Ref #Ib03L7Vttv on 07/14/17
     7/17                         Online Transfer From Wyo Tech Investment Group LLC Business    1,500.00
                                  Checking xxxxxx2809 Ref #Ib03Ld4Tgd on 07/15/17
     7/17                         Online Transfer to Danzik Applied Sciences LLC Business                          750.00
                                  Checking xxxxxx2590 Ref #Ib03Ld4B39 on 07/15/17
     7/17                         Purchase authorized on 07/16 Lowe's #792 Scottsdale AZ                            23.09      10,903.53
                                  P00587197822147756 Card 9502
     7/18                         Online Transfer From Wyo Tech Investment Group LLC Business    3,000.00
                                  Checking xxxxxx2809 Ref #Ib03Ll4Jfp on 07/18/17
     7/18                         Online Transfer to Solverdi Worldwide Corporation Business                     2,000.00
                                  Checking xxxxxx2153 Ref #Ib03Lkdlpf on 07/18/17
     7/18                         Online Transfer to Solverdi Worldwide Corporation Business                     1,500.00
                                  Checking xxxxxx2153 Ref #Ib03Lkf23x on 07/18/17
     7/18                    2802 Check                                                                         10,000.00         403.53
     7/20                         Online Transfer From Wyo Tech Investment Group LLC Business    1,000.00
                                  Checking xxxxxx2809 Ref #Ib03Lq494W on 07/20/17
     7/20                         Purchase authorized on 07/19 WWW Costco Com 800-955-2292                          77.57
                                  WA S467199176028164 Card 9502
     7/20                         Danzik Applied S WF Payroll 170720 7012001 Payroll Invoice                        65.00
     7/20                         Purchase authorized on 07/20 Costco Whse #0427 Scottsdale AZ                     117.27
                                  P00467201655218056 Card 9502
     7/20                         Online Transfer to Danzik Applied Sciences LLC Business                          300.00
                                  Checking xxxxxx2590 Ref #Ib03Lq4Vbf on 07/20/17
     7/20                         Online Transfer to Danzik Applied Sciences LLC Business                          300.00         543.69
                                  Checking xxxxxx2590 Ref #Ib03Lqtth6 on 07/20/17
     7/21                         Online Transfer From Wyo Tech Investment Group LLC Business    5,000.00
                                  Checking xxxxxx2809 Ref #Ib03Lsxbj9 on 07/21/17
     7/21                         Online Transfer From Wyo Tech Investment Group LLC Business      400.00
                                  Checking xxxxxx2809 Ref #Ib03Ltlx3N on 07/21/17
     7/21                         Wire Trans Svc Charge - Sequence: 170721110773 Srf#                               30.00
                                  0006207202042885 Trn#170721110773 Rfb#
     7/21                         Purchase authorized on 07/21 Costco Whse #0427 Scottsdale AZ                      97.11
                                  P00467202633140674 Card 9502
     7/21                         WT Fed#01123 Bank of America, N /Ftr/Bnf=Catafago Fini LLP                     5,000.00
                                  Srf# 0006207202042885 Trn#170721110773 Rfb#
     7/21                         Online Transfer to Solverdi Worldwide Corporation Business                       400.00         416.58
                                  Checking xxxxxx2153 Ref #Ib03Ltkkx4 on 07/21/17
     7/24                         Online Transfer From Wyo Tech Investment Group LLC Business    2,000.00
                                  Checking xxxxxx2809 Ref #Ib03Lvj2Gn on 07/22/17
     7/24                         Online Transfer From Wyo Tech Investment Group LLC Business    3,000.00
                                  Checking xxxxxx2809 Ref #Ib03Lymbpq on 07/24/17
     7/24                         Online Transfer to Solverdi Worldwide Corporation Business                     2,000.00
                                  Checking xxxxxx2153 Ref #Ib03Lvjv64 on 07/22/17
     7/24                         Online Transfer to Danzik Applied Sciences LLC Business                          800.00
                                  Checking xxxxxx2590 Ref #Ib03Lymc9R on 07/24/17
     7/24                         Purchase authorized on 07/24 Costco Whse #0427 Scottsdale AZ                     135.85       2,480.73
                                  P00387205669514711 Card 9502
     7/25                         Online Transfer From Wyo Tech Investment Group LLC Business    5,000.00
                                  Checking xxxxxx2809 Ref #Ib03M3Kk8F on 07/25/17
     7/25                         Purchase authorized on 07/24 Lowes #00792* Scottsdale AZ                          48.71
                                  S467205649812681 Card 9502
     7/25                         Online Transfer to Solverdi Worldwide Corporation Business                     2,200.00       5,232.02
                                  Checking xxxxxx2153 Ref #Ib03M3Kjsv on 07/25/17
     7/26                         Online Transfer From Wyo Tech Investment Group LLC Business      500.00
                                  Checking xxxxxx2809 Ref #Ib03M57MN6 on 07/26/17
     7/26                         Online Transfer From Wyo Tech Investment Group LLC Business      300.00
                                  Checking xxxxxx2809 Ref #Ib03M5Vvg4 on 07/26/17
     7/26                         Purchase authorized on 07/26 Select Covers 800-915-0038 NY                       149.99
                                  S467206067611289 Card 9502
     7/26                         Online Transfer to Danzik E Ref #Ib03M59T98 Way2Save                             500.00
                                  Checking Royalty




    Sheet Seq = 0006564
    Sheet 00002 of 00003
                Case 2:17-cv-04140-DWL Document 89-12 Filed 10/09/18 Page 105 of 113
Account number: 6403734350                ■    July 1, 2017 - July 31, 2017      ■    Page 4 of 6




Transaction history (continued)

                         Check                                                                                   Deposits/        Withdrawals/         Ending daily
       Date             Number Description                                                                         Credits               Debits            balance
       7/26                    ATM Withdrawal authorized on 07/26 McDowell Mountain                                                     300.00
                               Scottsdale AZ 0007873 ATM ID 5740M Card 9502
       7/26                    Purchase authorized on 07/26 WM Superc Wal-Mart Sup                                                       37.78              5,044.25
                               Scottsdale N AZ P00000000189949311 Card 9502
       7/28                    Online Transfer From Wyo Tech Investment Group LLC Business                        5,000.00
                               Checking xxxxxx2809 Ref #Ib03Mc3Lzs on 07/28/17
       7/28                    Online Transfer From Wyo Tech Investment Group LLC Business                        5,500.00
                               Checking xxxxxx2809 Ref #Ib03McB26C on 07/28/17
       7/28                    Online Transfer From Wyo Tech Investment Group LLC Business                         200.00
                               Checking xxxxxx2809 Ref #Ib03McGktl on 07/28/17
       7/28                    Wire Trans Svc Charge - Sequence: 170728153276 Srf#                                                       30.00
                               0006207209816256 Trn#170728153276 Rfb#
       7/28                    WT Fed#07678 Bank of America, N /Ftr/Bnf=Catafago Fini LLP                                             5,000.00
                               Srf# 0006207209816256 Trn#170728153276 Rfb#
       7/28                    Online Transfer to Danzik E Ref #Ib03McCz58 Way2Save                                                     200.00
                               Checking Royalty
       7/28               2823 Cashed Check                                                                                           5,500.00              5,014.25
       7/31                    Online Transfer From Wyo Tech Investment Group LLC Business                        2,000.00
                               Checking xxxxxx2809 Ref #Ib03Mjw2NC on 07/31/17
       7/31               2824 Cashed Check                                                                                           4,215.00
       7/31                    Transfer to Good Charles on 07/31 Ref #Ppev5Y9Gdh xxxxxx0026                                           2,000.00                 799.25
       Ending balance on 7/31                                                                                                                                  799.25
       Totals                                                                                                  $86,700.00          $85,666.24

       The Ending Daily Balance does not reflect any pending withdrawals or holds on deposited funds that may have been outstanding on your account when your
       transactions posted. If you had insufficient available funds when a transaction posted, fees may have been assessed.




Summary of checks written          (checks listed are also displayed in the preceding Transaction history)

       Number            Date                  Amount        Number            Date                 Amount          Number            Date                  Amount
       2802              7/18                 10,000.00      2823 *            7/28                 5,500.00        2824              7/31                  4,215.00

        * Gap in check sequence.


Monthly service fee summary

For a complete list of fees and detailed account information, please see the Wells Fargo Fee and Information Schedule and Account Agreement applicable to
your account or talk to a banker. Go to wellsfargo.com/feefaq to find answers to common questions about the monthly service fee on your account.


       Fee period 07/01/2017 - 07/31/2017                                                Standard monthly service fee $14.00                 You paid $0.00

       How to avoid the monthly service fee                                                                Minimum required                  This fee period
       Have any ONE of the following account requirements
         · Average ledger balance                                                                                   $7,500.00                     $4,284.00
         · Qualifying transaction from a linked Wells Fargo Business Payroll Services account                               1                             1     ✔

         · Qualifying transaction from a linked Wells Fargo Merchant Services account                                       1                             0
         · Total number of posted Wells Fargo Debit Card purchases and/or payments                                         10                            12     ✔

         - Enrollment in a linked Direct Pay service through Wells Fargo Business Online                                    1                             0
         · Combined balances in linked accounts, which may include                                                 $10,000.00
           - Average ledger balances in business checking, savings, and time accounts
           - Most recent statement balance in eligible Wells Fargo business credit cards and
             lines of credit, and combined average daily balances from the previous month
             in eligible Wells Fargo business and commercial loans and lines of credit
           - For complete details on how you can avoid the monthly service fee based on
             your combined balances please refer to page 7 of the Business Account Fee and
             Information Schedule at www.wellsfargo.com/biz/fee-information
       WX/WX
                Case 2:17-cv-04140-DWL Document 89-12 Filed 10/09/18 Page 106 of 113
Account number: 6403734350               ■   July 1, 2017 - July 31, 2017       ■   Page 5 of 6




Account transaction fees summary
                                                                                        Units          Excess        Service charge per     Total service
       Service charge description                                Units used         included            units           excess units ($)      charge ($)
       Cash Deposited ($)                                                 0            7,500                0                   0.0030              0.00
       Transactions                                                       3              200                0                      0.50             0.00
       Total service charges                                                                                                                      $0.00




        IMPORTANT ACCOUNT INFORMATION

Effective August 14, 2017, your accounts will be delinked for Book Transfer (a wire transfer between your linked Wells Fargo accounts).
Please note: As of that date, if you move money between your Wells Fargo accounts by initiating a wire (in a branch, over the phone, or
                          ®                             ®
using Wells Fargo Online /Wells Fargo Business Online ), our standard domestic outgoing wire fee of $30.00 and incoming wire fee of
$15.00 will apply. You can also move money between your eligible Wells Fargo accounts by requesting an account-to-account transfer
for no fee by using Wells Fargo Online/Wells Fargo Business Online or by visiting a branch. For more details, contact your banker or call
the customer service number on your statement.




     Sheet Seq = 0006565
     Sheet 00003 of 00003
                        Case 2:17-cv-04140-DWL Document 89-12 Filed 10/09/18 Page 107 of 113
Account number: 6403734350                                    ■    July 1, 2017 - July 31, 2017   ■   Page 6 of 6




General statement policies for Wells Fargo Bank

■  Notice: Wells Fargo Bank, N.A. may furnish information about accounts                              You must describe the specific information that is inaccurate or in dispute
belonging to individuals, including sole proprietorships, to consumer                                 and the basis for any dispute with supporting documentation. In the case of
reporting agencies. If this applies to you, you have the right to dispute the                         information that relates to an identity theft, you will need to provide us with
accuracy of information that we have reported by writing to us at: Overdraft                          an identity theft report.
Collections and Recovery, P.O. Box 5058, Portland, OR 97208-5058.



Account Balance Calculation Worksheet                                                                     Number                    Items Outstanding                       Amount

1. Use the following worksheet to calculate your overall account balance.
2. Go through your register and mark each check, withdrawal, ATM
   transaction, payment, deposit or other credit listed on your statement.
   Be sure that your register shows any interest paid into your account and
   any service charges, automatic payments or ATM transactions withdrawn
   from your account during this statement period.
3. Use the chart to the right to list any deposits, transfers to your account,
   outstanding checks, ATM withdrawals, ATM payments or any other
   withdrawals (including any from previous months) which are listed in
   your register but not shown on your statement.

ENTER
A. The ending balance
   shown on your statement . . . . . . . . . . . . . . . . . . . . . .$.

ADD
B. Any deposits listed in your                                                 $
   register or transfers into                                                  $
   your account which are not                                                  $
   shown on your statement.                                                  + $

    . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . TOTAL
                                                                            ......$

CALCULATE THE SUBTOTAL
  (Add Parts A and B)

    . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . TOTAL
                                                                            ......$

SUBTRACT
C. The total outstanding checks and
   withdrawals from the chart above . . . . . . . . . . . . . - $

CALCULATE THE ENDING BALANCE
  (Part A + Part B - Part C)
  This amount should be the same
  as the current balance shown in
  your check register . . . . . . . . . . . . . . . . . . . . . . . . . . .$. .


                                                                                                                                                      Total amount $




©2010 Wells Fargo Bank, N.A. All rights reserved. Member FDIC. NMLSR ID 399801
                 Case 2:17-cv-04140-DWL Document 89-12 Filed 10/09/18 Page 108 of 113
Wells Fargo Business Choice Checking
Account number: 6403734350                  ■   August 1, 2017 - August 31, 2017            ■   Page 1 of 6




                                                                                                           Questions?
DANZIK APPLIED SCIENCES LLC                                                                                Available by phone 24 hours a day, 7 days a week:
                                                                                                           Telecommunications Relay Services calls accepted
14747 N NORTHSIGHT BLVD STE 111-133
SCOTTSDALE AZ 85260-2631                                                                                     1-800-CALL-WELLS               (1-800-225-5935)

                                                                                                             TTY: 1-800-877-4833
                                                                                                             En español: 1-877-337-7454

                                                                                                           Online: wellsfargo.com/biz

                                                                                                           Write: Wells Fargo Bank, N.A. (038)
                                                                                                                   P.O. Box 6995
                                                                                                                   Portland, OR 97228-6995




 Your Business and Wells Fargo                                                                             Account options
 Cash flow is a key indicator of the financial health of your business. Find tips and                      A check mark in the box indicates you have these convenient
                                                                                                           services with your account(s). Go to wellsfargo.com/biz or
 strategies for effective cash flow management at wellsfargoworks.com.
                                                                                                           call the number above if you have questions or if you would
                                                                                                           like to add new services.

                                                                                                           Business Online Banking
                                                                                                           Online Statements
                                                                                                           Business Bill Pay
                                                                                                           Business Spending Report
                                                                                                           Overdraft Protection




Activity summary                                                                                           Account number: 6403734350

       Beginning balance on 8/1                                         $799.25                            DANZIK APPLIED SCIENCES LLC
       Deposits/Credits                                              214,059.94                            Arizona account terms and conditions apply
       Withdrawals/Debits                                          - 214,800.30                            For Direct Deposit use
       Ending balance on 8/31                                            $58.89                            Routing Number (RTN): 122105278
                                                                                                           For Wire Transfers use
       Average ledger balance this period                             $3,365.49                            Routing Number (RTN): 121000248



Overdraft Protection
This account is not currently covered by Overdraft Protection. If you would like more information regarding Overdraft Protection and eligibility requirements
please call the number listed on your statement or visit your Wells Fargo store.




      (38)
      Sheet Seq = 0006077
      Sheet 00001 of 00003
            Case 2:17-cv-04140-DWL Document 89-12 Filed 10/09/18 Page 109 of 113
Account number: 6403734350      ■   August 1, 2017 - August 31, 2017        ■   Page 2 of 6




Transaction history

                 Check                                                                        Deposits/   Withdrawals/    Ending daily
     Date       Number Description                                                              Credits          Debits       balance
     8/1               Online Transfer From Wyo Tech Investment Group LLC Business            6,300.00
                       Checking xxxxxx2809 Ref #Ib03Mpz5Qr on 08/01/17
     8/1               Online Transfer to Danzik E Ref #Ib03Mq8Q2J Way2Save                                   6,300.00         799.25
                       Checking Royalty
     8/2               Purchase authorized on 07/31 The UPS Store 2394 Cody WY                                   12.20         787.05
                       S467212731190070 Card 9502
     8/3               Online Transfer to Solverdi Worldwide Corporation Business                               400.00         387.05
                       Checking xxxxxx2153 Ref #Ib03Mvm8Rp on 08/03/17
     8/4               Online Transfer From Wyo Tech Investment Group LLC Business             2,000.00
                       Checking xxxxxx2809 Ref #Ib03Mwxyjy on 08/03/17
     8/4               Online Transfer From Wyo Tech Investment Group LLC Business            20,000.00
                       Checking xxxxxx2809 Ref #Ib03Mzh382 on 08/04/17
     8/4               Wire Trans Svc Charge - Sequence: 170804140678 Srf#                                       30.00
                       0006207216025617 Trn#170804140678 Rfb#
     8/4               Purchase authorized on 08/02 Harrahs Casino ADV 8662094732                                71.99
                       NV S387215119641603 Card 9502
     8/4               WT Fed#06037 Bank of America, N /Ftr/Bnf=Catafago Fini LLP                            16,704.61       5,580.45
                       Srf# 0006207216025617 Trn#170804140678 Rfb#
     8/7               Online Transfer From Wyo Tech Investment Group LLC Business             2,000.00
                       Checking xxxxxx2809 Ref #Ib03N6Nhqz on 08/07/17
     8/7               Purchase authorized on 08/03 Harrahs Casino Lau Laughlin NV                               13.50
                       S307215134504808 Card 9502
     8/7               Purchase authorized on 08/04 Golden Nugget Hote Laughlin NV                              126.44
                       S587215159741818 Card 9502
     8/7               Purchase authorized on 08/05 Best Buy 00008706 Scottsdale AZ                             539.74
                       P00000000339199484 Card 9502
     8/7               Online Transfer to Solverdi Worldwide Corporation Business                             1,500.00
                       Checking xxxxxx2153 Ref #Ib03N5Scp3 on 08/06/17
     8/7               Purchase authorized on 08/07 Shell Service Station Scottsdale AZ                          42.73
                       P00387219734992824 Card 9502
     8/7          2839 Check                                                                                  5,046.21         311.83
     8/9               Online Transfer From Wyo Tech Investment Group LLC Business            12,000.00
                       Checking xxxxxx2809 Ref #Ib03Ncvxpl on 08/09/17
     8/9               Online Transfer to Solverdi Worldwide Corporation Business                             9,200.00       3,111.83
                       Checking xxxxxx2153 Ref #Ib03Ncvync on 08/09/17
     8/10              Online Transfer to Danzik E Ref #Ib03Ng8Vcv Way2Save Checking                            300.00
                       Royalty
     8/10              Online Transfer to Solverdi Worldwide Corporation Business                             2,500.00         311.83
                       Checking xxxxxx2153 Ref #Ib03Ng93Hv on 08/10/17
     8/11              Online Transfer From Wyo Tech Investment Group LLC Business             5,000.00
                       Checking xxxxxx2809 Ref #Ib03Njg48N on 08/11/17
     8/11              Online Transfer From Wyo Tech Investment Group LLC Business             2,500.00
                       Checking xxxxxx2809 Ref #Ib03Njw3N2 on 08/11/17
     8/11              Online Transfer From Danzik Applied Sciences LLC Business               1,000.00
                       Checking xxxxxx9063 Ref #Ib03Nk2Tc2 on 08/11/17
     8/11              Wire Trans Svc Charge - Sequence: 170811112485 Srf#                                       30.00
                       0006207223247277 Trn#170811112485 Rfb#
     8/11              WT Seq112485 Law Offices of Ken McCA /Bnf=Law Offices of Ken                           5,000.00
                       McCartney PC Srf# 0006207223247277 Trn#170811112485 Rfb#
     8/11              Online Transfer to Solverdi Worldwide Corporation Business                             2,000.00
                       Checking xxxxxx2153 Ref #Ib03Njw4Qg on 08/11/17
     8/11              Online Transfer to Danzik Applied Sciences LLC Business                                1,000.00
                       Checking xxxxxx2582 Ref #Ib03Nk2Wks on 08/11/17
     8/11              Online Transfer to Danzik Applied Sciences LLC Ref #Ib03Nklc9M                           100.00         681.83
                       Business Checking Fund Account
     8/14              Card Final Credit 10807174523                                              71.99
     8/14              Transfer From Murray Joseph on 08/11 Ref # Ppencwd3G3                     500.00
     8/14              Online Transfer From Wyo Tech Investment Group LLC Business             3,500.00
                       Checking xxxxxx2809 Ref #Ib03Npykhq on 08/14/17
               Case 2:17-cv-04140-DWL Document 89-12 Filed 10/09/18 Page 110 of 113
Account number: 6403734350                ■   August 1, 2017 - August 31, 2017        ■   Page 3 of 6




Transaction history (continued)

                            Check                                                                       Deposits/   Withdrawals/    Ending daily
     Date                  Number Description                                                             Credits          Debits       balance
     8/14                         Purchase authorized on 08/11 The UPS Store 2394 Cody WY                                  11.65
                                  S467223588536523 Card 9502
     8/14                         Online Transfer to Danzik E Ref #Ib03Nmntkz Way2Save                                  1,000.00
                                  Checking Royalty
     8/14                    2825 Cashed Check                                                                          3,500.00         242.17
     8/15                         Online Transfer From Wyo Tech Investment Group LLC Business            5,000.00
                                  Checking xxxxxx2809 Ref #Ib03Nvrz82 on 08/15/17
     8/15                         Legacy VISA Pymt Payment 170814 423980190052015                                          10.27
                                  Danzik,Dennis M
     8/15                         Online Transfer to Solverdi Worldwide Corporation Business                            3,500.00       1,731.90
                                  Checking xxxxxx2153 Ref #Ib03Nvs7x5 on 08/15/17
     8/16                         Online Transfer From Wyo Tech Investment Group LLC Business           15,000.00
                                  Checking xxxxxx2809 Ref #Ib03NY8Cdv on 08/16/17
     8/16                         Purchase authorized on 08/15 The UPS Store 2394 Cody WY                                  11.65
                                  S467227769497041 Card 9502
     8/16                         Online Transfer to Solverdi Worldwide Corporation Business                            1,500.00
                                  Checking xxxxxx2153 Ref #Ib03NW2284 on 08/15/17
     8/16                         Danzik Applied S WF Payroll 170816 7012001 Payroll Invoice                               65.00
     8/16                         Online Transfer to Solverdi Worldwide Corporation Business                           12,000.00       3,155.25
                                  Checking xxxxxx2153 Ref #Ib03NY8Dlq on 08/16/17
     8/18                         Online Transfer From Wyo Tech Investment Group LLC Business           35,000.00
                                  Checking xxxxxx2809 Ref #Ib03P4S5Tq on 08/18/17
     8/18                    9000 Check                                                                                10,000.00
     8/18                    2827 Check                                                                                29,000.00        -844.75
     8/21                         Overdraft Fee for a Transaction Posted on 08/18 $29,000.00                               35.00
                                  Check # 02827
     8/21                         Online Transfer From Wyo Tech Investment Group LLC Business            1,000.00
                                  Checking xxxxxx2809 Ref #Ib03P6Gtnh on 08/19/17
     8/21                         Online Transfer From Wyo Tech Investment Group LLC Business           35,000.00
                                  Checking xxxxxx2809 Ref #Ib03P9Rz3Q on 08/21/17
     8/21                         Online Transfer From Wyo Tech Investment Group LLC Business           30,000.00
                                  Checking xxxxxx2809 Ref #Ib03P9S2N5 on 08/21/17
     8/21                         Online Transfer to Danzik E Way2Save Checking xxxxxx1058 Ref                            500.00
                                  #Ib03P9S7Rh on 08/21/17
     8/21                         Online Transfer to Solverdi Worldwide Corporation Business                           12,000.00
                                  Checking xxxxxx2153 Ref #Ib03Pbtdv8 on 08/21/17
     8/21                    2826 Check                                                                                15,000.00
     8/21                    2828 Check                                                                                13,142.00      24,478.25
     8/22                         Online Transfer to Danzik Applied Sciences LLC Ref #Ib03Pd79G6                          200.00
                                  Business Checking Fund
     8/22                         Online Transfer to Danzik E Ref #Ib03Pdfpb8 Way2Save Checking                           100.00      24,178.25
                                  Payment on 6477
     8/23                         Online Transfer Ref #Ibe2Ymchtv to Platinum Card Pay IN                              10,958.93
                                  Fullpast Loans
     8/23                    2893 Deposited OR Cashed Check                                                             5,040.00       8,179.32
     8/24                         Online Transfer to Solverdi Worldwide Corporation Business                            7,000.00
                                  Checking xxxxxx2153 Ref #Ib03Pjggj7 on 08/24/17
     8/24                         Online Transfer to Danzik Applied Sciences LLC Business                                 100.00       1,079.32
                                  Checking xxxxxx2582 Ref #Ib03Pjl43S on 08/24/17
     8/25                         eDeposit IN Branch/Store 08/25/17 11:48:40 Am 15760 N Frank            2,277.95
                                  Lloyd Wright Blvd Scottsdale AZ 4350
     8/25                         Online Transfer From Wyo Tech Investment Group LLC Business            8,000.00
                                  Checking xxxxxx2809 Ref #Ib03Pml8K3 on 08/25/17
     8/25                         Online Transfer From Wyo Tech Investment Group LLC Business            3,000.00
                                  Checking xxxxxx2809 Ref #Ib03Pmwqdv on 08/25/17
     8/25                         Wire Trans Svc Charge - Sequence: 170825131406 Srf#                                      45.00
                                  0006207237426398 Trn#170825131406 Rfb#
     8/25                         Purchase authorized on 08/24 The UPS Store 2394 Cody WY                                  11.65
                                  S467236745896215 Card 9502
     8/25                         Online Transfer to Solverdi Worldwide Corporation Business                            6,000.00
                                  Checking xxxxxx2153 Ref #Ib03Pmlbk6 on 08/25/17




    Sheet Seq = 0006078
    Sheet 00002 of 00003
                Case 2:17-cv-04140-DWL Document 89-12 Filed 10/09/18 Page 111 of 113
Account number: 6403734350                ■    August 1, 2017 - August 31, 2017          ■   Page 4 of 6




Transaction history (continued)

                         Check                                                                                   Deposits/        Withdrawals/         Ending daily
       Date             Number Description                                                                         Credits               Debits            balance
       8/25                    WT 170825-131406 Royal Bank of Canad /Bnf=Borden Ladner                                                5,000.00            3,300.62
                               Gervais LLP Srf# 0006207237426398 Trn#170825131406 Rfb#
       8/28                    Online Transfer From Wyo Tech Investment Group LLC Business                        5,000.00
                               Checking xxxxxx2809 Ref #Ib03Ppm3H2 on 08/26/17
       8/28                    Online Transfer From Wyo Tech Investment Group LLC Ref                              710.00
                               #Ib03Psy7ND Business Checking Wyo to 4350 for VISA2231
                               Manusupplies
       8/28                    Online Transfer to Solverdi Worldwide Corporation Business                                             4,000.00
                               Checking xxxxxx2153 Ref #Ib03Ppm4x8 on 08/26/17
       8/28                    Online Transfer to Danzik E Ref #Ib03Psjhyq Way2Save Checking                                          1,000.00
                               Royalty
       8/28                    Online Transfer to Danzik Applied Sciences LLC Business                                                  600.00
                               Checking xxxxxx2582 Ref #Ib03Psjtw2 on 08/28/17
       8/28                    Online Transfer to Danzik Applied Sciences LLC Business                                                1,000.00
                               Checking xxxxxx2590 Ref #Ib03Psmf33 on 08/28/17
       8/28                    Online Transfer to Danzik Applied Sciences LLC Business                                                  200.00
                               Checking xxxxxx2582 Ref #Ib03Psy3Jk on 08/28/17
       8/28                    Fortiva Mc Pmt Epay 170825 Fortiva Mc Pmt Dennis Danzik                                                  151.73              2,058.89
       8/29                    Online Transfer From Wyo Tech Investment Group LLC Business                        5,000.00
                               Checking xxxxxx2809 Ref #Ib03Pvwfqj on 08/29/17
       8/29                    Online Transfer to Solverdi Worldwide Corporation Business                                             1,500.00
                               Checking xxxxxx2153 Ref #Ib03Pvdpnj on 08/29/17
       8/29               2840 Check                                                                                                  2,500.00              3,058.89
       8/30                    Online Transfer From Wyo Tech Investment Group LLC Business                       10,000.00
                               Checking xxxxxx2809 Ref #Ib03Pxzp39 on 08/30/17
       8/30                    Online Transfer to Danzik E Way2Save Checking xxxxxx1058 Ref                                             300.00
                               #Ib03Pxvm7W on 08/30/17
       8/30                    Online Transfer to Solverdi Worldwide Corporation Business                                             2,700.00
                               Checking xxxxxx2153 Ref #Ib03Pyq5Pl on 08/30/17
       8/30               2841 Check                                                                                                 10,000.00                  58.89
       8/31                    Online Transfer From Wyo Tech Investment Group LLC Business                        4,200.00
                               Checking xxxxxx2809 Ref #Ib03Q2Wz87 on 08/31/17
       8/31               2843 Cashed Check                                                                                           4,200.00                  58.89
       Ending balance on 8/31                                                                                                                                   58.89
       Totals                                                                                                 $214,059.94         $214,800.30

       The Ending Daily Balance does not reflect any pending withdrawals or holds on deposited funds that may have been outstanding on your account when your
       transactions posted. If you had insufficient available funds when a transaction posted, fees may have been assessed.




Summary of checks written          (checks listed are also displayed in the preceding Transaction history)

       Number            Date                  Amount        Number            Date                 Amount          Number            Date                  Amount
       2825              8/14                  3,500.00      2839 *            8/7                 5,046.21         2843 *            8/31                  4,200.00
       2826              8/21                 15,000.00      2840              8/29                2,500.00         2893 *            8/23                  5,040.00
       2827              8/18                 29,000.00      2841              8/30               10,000.00         9000 *            8/18               10,000.00
       2828              8/21                 13,142.00

        * Gap in check sequence.


Monthly service fee summary

For a complete list of fees and detailed account information, please see the Wells Fargo Fee and Information Schedule and Account Agreement applicable to
your account or talk to a banker. Go to wellsfargo.com/feefaq to find answers to common questions about the monthly service fee on your account.


       Fee period 08/01/2017 - 08/31/2017                                                Standard monthly service fee $14.00                 You paid $0.00
                Case 2:17-cv-04140-DWL Document 89-12 Filed 10/09/18 Page 112 of 113
Account number: 6403734350               ■   August 1, 2017 - August 31, 2017           ■   Page 5 of 6




Monthly service fee summary (continued)

       How to avoid the monthly service fee                                                               Minimum required                 This fee period
       Have any ONE of the following account requirements
         · Average ledger balance                                                                                 $7,500.00                     $3,365.00
         · Qualifying transaction from a linked Wells Fargo Business Payroll Services account                             1                             1    ✔

         · Qualifying transaction from a linked Wells Fargo Merchant Services account                                     1                             0
         · Total number of posted Wells Fargo Debit Card purchases and/or payments                                       10                             9
         - Enrollment in a linked Direct Pay service through Wells Fargo Business Online                                  1                             0
         · Combined balances in linked accounts, which may include                                               $10,000.00
           - Average ledger balances in business checking, savings, and time accounts
           - Most recent statement balance in eligible Wells Fargo business credit cards and
             lines of credit, and combined average daily balances from the previous month
             in eligible Wells Fargo business and commercial loans and lines of credit
           - For complete details on how you can avoid the monthly service fee based on
             your combined balances please refer to page 7 of the Business Account Fee and
             Information Schedule at www.wellsfargo.com/biz/fee-information
       WX/WX




Account transaction fees summary
                                                                                        Units          Excess        Service charge per              Total service
       Service charge description                                Units used         included            units           excess units ($)               charge ($)
       Cash Deposited ($)                                                 0            7,500                0                   0.0030                       0.00
       Transactions                                                      13              200                0                      0.50                      0.00
       Total service charges                                                                                                                                 $0.00




        IMPORTANT ACCOUNT INFORMATION

Beginning in August 2017, we are enhancing the description of certain non-consumer ACH debit entries to include "Business to
Business ACH". This entry description may appear on your statements and online banking transaction histories. The terms governing
these entries remain the same and are found in the Business Account Agreement section titled "Funds transfer service" under the
subsection "ACH transactions". Under ACH rules, a Business to Business ACH debit entry has a return time frame of one business day
from the date the entry posted to your account. In order for the Bank to meet this deadline, you are required to notify us to return any
Business to Business ACH debit entry as unauthorized by the cutoff time which is currently 3:00 PM Central Time. If you do not notify
us within one business day from the date the unauthorized entry is posted to your account, we will not be able to return it without the
cooperation and agreement of the originating bank and the originator of the debit entry. Any other effort to recover the funds must
occur solely between you and the originator of the entry.




     Sheet Seq = 0006079
     Sheet 00003 of 00003
                        Case 2:17-cv-04140-DWL Document 89-12 Filed 10/09/18 Page 113 of 113
Account number: 6403734350                                    ■    August 1, 2017 - August 31, 2017   ■   Page 6 of 6




General statement policies for Wells Fargo Bank

■  Notice: Wells Fargo Bank, N.A. may furnish information about accounts                         You must describe the specific information that is inaccurate or in dispute
belonging to individuals, including sole proprietorships, to consumer                            and the basis for any dispute with supporting documentation. In the case of
reporting agencies. If this applies to you, you have the right to dispute the                    information that relates to an identity theft, you will need to provide us with
accuracy of information that we have reported by writing to us at: Overdraft                     an identity theft report.
Collections and Recovery, P.O. Box 5058, Portland, OR 97208-5058.



Account Balance Calculation Worksheet                                                                 Number                   Items Outstanding                       Amount

1. Use the following worksheet to calculate your overall account balance.
2. Go through your register and mark each check, withdrawal, ATM
   transaction, payment, deposit or other credit listed on your statement.
   Be sure that your register shows any interest paid into your account and
   any service charges, automatic payments or ATM transactions withdrawn
   from your account during this statement period.
3. Use the chart to the right to list any deposits, transfers to your account,
   outstanding checks, ATM withdrawals, ATM payments or any other
   withdrawals (including any from previous months) which are listed in
   your register but not shown on your statement.

ENTER
A. The ending balance
   shown on your statement . . . . . . . . . . . . . . . . . . . . . .$.

ADD
B. Any deposits listed in your                                                 $
   register or transfers into                                                  $
   your account which are not                                                  $
   shown on your statement.                                                  + $

    . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . TOTAL
                                                                            ......$

CALCULATE THE SUBTOTAL
  (Add Parts A and B)

    . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . TOTAL
                                                                            ......$

SUBTRACT
C. The total outstanding checks and
   withdrawals from the chart above . . . . . . . . . . . . . - $

CALCULATE THE ENDING BALANCE
  (Part A + Part B - Part C)
  This amount should be the same
  as the current balance shown in
  your check register . . . . . . . . . . . . . . . . . . . . . . . . . . .$. .


                                                                                                                                                 Total amount $




©2010 Wells Fargo Bank, N.A. All rights reserved. Member FDIC. NMLSR ID 399801
